Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 1 of 101




            EXHIBIT C
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 2 of 101
                                                                          1

1                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
2
       ENZO COSTA, et al.,
3                                                      Civil Action
                      Plaintiffs,                      No. 1:19-cv-3185
4
               vs.                                     Washington, DC
5                                                      May 7, 2020
       BARBARA J. BAZRON, et al.,
6                                                      2:01 p.m.
                   Defendants.
7      __________________________/

8
                  TRANSCRIPT OF TELEPHONIC STATUS CONFERENCE
9                   BEFORE THE HONORABLE RANDOLPH D. MOSS
                         UNITED STATES DISTRICT JUDGE
10

11     APPEARANCES:
       For the Plaintiffs:        JOHN A. FREEDMAN
12     (via telephone)              Arnold & Porter
                                    601 Massachusetts Ave, NW
13                                  Washington, DC 20001

14
                                  KAITLIN R. BANNER
15                                  Washington Lawyers Committee for
                                    Civil Rights & Urban Affairs
16                                  700 14th Street, NW, 4th Floor
                                    Washington, DC 20005
17

18                                MICHAEL K. PERLOFF
                                  SCOTT MICHELMAN
19                                ARTHUR B. SPITZER
                                      ACLU of the District of Columbia
20                                    915 15th Street, NW, 2nd Floor
                                      Washington, DC 20005
21

22     For the Defendants:        MICAH I. BLUMING
       (via telephone)            HONEY C. MORTON
23                                ROBERT A. DeBERARDINIS, JR.
                                    Office of the Attorney General
24                                  for the District of Columbia
                                    441 4th Street, NW, Suite 630 South
25                                  Washington, DC 20001
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 3 of 101
                                                                         2

1      APPEARANCES CONTINUED:

2      Court-appointed Amici:      RONALD WALDMAN, MD
       (via telephone)             JOAN HEBDEN, RN
3                                  PATRICK CANAVAN, PhD

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23     Reported By:               JEFF M. HOOK
                                    Official Court Reporter
24                                  U.S. District & Bankruptcy Courts
                                    333 Constitution Avenue, NW
25                                  Washington, DC 20001
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 4 of 101
                                                                          3

1                             P R O C E E D I N G S

2                  DEPUTY CLERK:    Your Honor, this is civil action

3      19-3185, Enzo Costa, et al., versus Barbara J. Bazron, et

4      al.   Appearing for plaintiffs, attorneys Freedman, Perloff,

5      Banner, Michelman and Spitzer.        Appearing for defendants,

6      attorneys Bluming, Morton and DeBerardinis.          The

7      Court-appointed amici are on the line, Ms. Joan Hebden,

8      Dr. Patrick Canavan and Dr. Ronald Waldman.

9                  THE COURT:    Well, thank you all for joining the

10     call.   Just to start things off, let me remind everyone that

11     under the Court's rules and the Chief Judge's standing

12     order, there's no rebroadcasting or recording of the

13     telephone call today.      I also need to remind everybody to

14     mute their telephones when they're not speaking, and to

15     speak into the handset instead of on the speakerphone so we

16     can make sure that we hear everyone well.         Once again,

17     please make sure that you introduce yourself by name each

18     time you speak so that I and the court reporter know who is

19     speaking at any given time.

20                 So with that by way of introduction, I'd like to

21     turn it over to the amici at this point to make whatever

22     preliminary presentation to the Court and to the parties

23     that they think is appropriate.        And I'm happy to defer to

24     the amici about the order and who should take the lead or at

25     least start with the presentation.
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 5 of 101
                                                                             4

1                  DR. WALDMAN:    Thank you, your Honor.      This is Ron

2      Waldman, professor of global health at George Washington

3      University's Milken Institute School of Public Health, and

4      I'm going to start off for us.

5                  THE COURT:    Thank you.

6                  DR. WALDMAN:    So as you know and recognized

7      yesterday, this has been a little bit of a rushed affair.

8      This morning has been particularly rushed in fact, so I hope

9      that I can do justice to what I would like to say.           So the

10     situation -- the historical situation I think is well known

11     to all parties on the line.       What makes today a bit unusual

12     is that we received new information late yesterday regarding

13     the fact that there seems to be ongoing transmission within

14     the facility as two patients who had been in a quarantine

15     ward tested positive.      They were asymptomatic, but they had

16     to be transferred to a COVID-positive unit.          And that meant

17     that the clock on the unit from which they were transferred

18     had to be restarted, the 14-day period had to be restarted.

19     So this has colored my thinking a little bit as to what

20     needs to be done moving forward.

21                 Let me say just briefly to start off that this is

22     a situation where there are quite a number of issues that

23     need to be balanced off of each other:         What is in the best

24     interests of public health versus what is in the best

25     interests of the individual patients; can infection control
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 6 of 101
                                                                            5

1      be implemented as it needs to be while the mental health

2      treatment to which the patients are entitled is continued or

3      do there need to be changes in those areas; how much of

4      what's done needs to be done on the basis of laboratory

5      testing versus clinical judgment regarding the patients'

6      conditions.    These are all issues that one has to keep in

7      mind -- as I go through it I'm saying.

8                  I'd also like to say that our charge is to address

9      only Saint Elizabeths Hospital, and we have only the

10     hospital in mind as we go forward.        We're not kind of

11     balancing things off against what we know is happening in

12     the rest of the community or the rest of the country or

13     anything like that.

14                 It's very difficult to be definitive about any

15     statements that I would be making.        As I mentioned, there's

16     a lot of judgment.      From the time we became involved --

17     which is a relatively short time ago, CDC guidelines have

18     changed; knowledge of the characteristics, the dynamics of

19     viral transmission have changed; knowledge of the clinical

20     manifestations of the disease caused by the virus has

21     changed.    And probably all of these things will continue to

22     change frequently for the foreseeable future.          So I've

23     approached this with the basic tenets of epidemiology in

24     mind.   We usually describe the distribution of disease in

25     terms of three variables:       Person, place and time.      Those
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 7 of 101
                                                                             6

1      are the things I'm going to focus on over the next few

2      minutes.

3                  So I think that it's -- first of all, I'd like to

4      thank everybody who's been involved so far in terms of

5      receiving information, and people being frank and open and a

6      lack of anything of an adversarial nature.          We haven't seen

7      that, and it's been relatively easy to do what we needed to

8      do up to this point.      Although as I say, the amount of

9      material that we needed to review and the amount of people

10     we needed to talk to were perhaps a little bit ambitious for

11     the allotted time.

12                 But basically let me get right into what I think

13     from my point of view -- and I'm looking primarily at the

14     epidemiological strategy that needs to be implemented moving

15     forward.    And then Joan Hebden will focus more on the

16     infection prevention and control, which is absolutely

17     critical obviously to being able to protect the patient

18     population and the health staff in the facility.           And

19     Patrick Canavan will address the mental health issues.

20                 Number one, first and foremost on my list in terms

21     of a strategy -- a point of strategy that needs to move

22     forward is to reduce the census.        I think the facility has

23     done this to a reasonable extent.        If the census can be

24     further reduced, that could only be for the better.           If

25     there's any patient that can be discharged to the community
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 8 of 101
                                                                                7

1      or to their family, that should happen.         The more room that

2      there is in the facility to ensure social distancing -- or

3      physical distancing as we've been calling it, the better.

4      Discharges need to be restricted to the non COVID ward.

5      There should be no discharges to the community from either

6      the COVID-positive units or from the quarantined units.

7      Sorry if I'm using a little bit of a confusing terminology,

8      they're units, not wards.

9                  So continuing to reduce the census is one.

10     Discharges is one way to do that.        Reducing admissions is

11     another.    That's been effectively achieved.        Our

12     understanding at this time is that there are only

13     court-ordered admissions taking place, and very few of

14     those.    But admissions coming from the court need to be

15     placed where they're not integrated with other patients.             We

16     need to make the presumption that they have been exposed

17     because of their itinerary on their way to the facility, so

18     they need to be away from other patients for 14 days.             They

19     need to remain afebrile and without symptoms.          And before

20     being integrated with the rest of the population, they

21     should be confirmed negative by PCR testing.          They may have

22     arrived already with one test having been done.            If that

23     test is positive, obviously they should be admitted to the

24     COVID-positive unit.

25                 But in general, we would recommend before moving
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 9 of 101
                                                                             8

1      people from one unit to another, that they do test

2      positive -- that they test negative with the currently

3      available PCR testing on two occasions, a minimum of 24

4      hours apart.     Although, frankly, I would prefer -- and in

5      our written report I'll be more specific about this, it may

6      be preferable to have those tests done three to four days

7      apart.    And the third way -- a third point would be that we

8      would like to see the staff present at the facility

9      minimized to the extent possible.

10                 So I want to go to a second point now which has to

11     do with cohorting of the patient population.          This has been

12     accomplished reasonably well, but obviously imperfectly by

13     the hospital staff to date.       There are three essential types

14     of units.    There are COVID-positive units.        These are 1A, 1B

15     and 2PR.    There are exposed or contact units.        These are

16     places where people have been potentially exposed to

17     COVID-positive patients, but are not positive themselves and

18     have not displayed symptoms.       But they need to be

19     quarantined.     And there is -- and there are COVID-negative

20     units.    We haven't decided on an appropriate name for these

21     yet, but you get the idea that these are people who have

22     basically been cleared and are back to a quote, unquote

23     normal situation.

24                 There's a fourth kind of unit that is a little bit

25     annoying.    There's a category of patient that has been
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 10 of 101
                                                                              9

1       designated persons under investigation.         These are people

2       who are suspected of being COVID-positive on the basis of

3       the appearance of symptoms compatible with the disease, but

4       they have not -- neither been confirmed by PCR testing nor

5       has the disease been ruled out.       It doesn't seem right to

6       keep people in this category together with people who are in

7       quarantine but presumed negative, and it doesn't seem fair

8       to the individuals to put them in with persons who are known

9       to be positive.     That would put them at great risk.       So the

10      hospital has been -- has designated a separate area for

11      them.

12                 It's a little bit disturbing in that in the

13      situation where one of them might be positive and one turn

14      out to be negative, that person who is negative would have

15      been exposed to the person who turns out to be positive.

16      And it would be a bit of a risk to put them back into the

17      unit that is being quarantined.       So we're still giving that

18      some thought, how to deal with it.        It may be that it's a

19      risk that needs to be taken.

20                 So let me go a little bit in more detail to these

21      cohorted units.     The easiest one to deal with is actually

22      the COVID-positive unit, because people stay there until

23      they're ready for discharge.       And the discharge criteria are

24      fairly straight forward.      And when they are -- once they are

25      discharged from that unit there, the disease has run its
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 11 of 101
                                                                          10

1       course and they can be discharged into the clean unit, if I

2       can put it that way.     But there are criteria that the CDC

3       has put forth.    Generally they talk about 10 days having

4       passed since the first COVID-positive test.         I would add to

5       that that they should have two negative PCR tests, again 24

6       hours apart, or more conservatively three or four days

7       apart.   We'll go into greater detail in the written report.

8       I think that's all we need to talk about, because the

9       testing seems to be available at this time.

10                 In the exposed units, or the units where people

11      are in quarantine, again the quarantine period is 14 days

12      from the time of last exposure.       And they can be discharged

13      upon receiving two negative PCR tests 24 hours apart or a

14      few additional days.     I think it would be best if these

15      units were considered as a whole tested together, and the

16      unit designation changed when all of the patients have

17      tested negative on two occasions.        That's what was in the

18      process of happening yesterday when two of the patients

19      turned up positive.     I've mentioned that the persons under

20      investigation would be a problem, and we'll sort that out.

21                 The third -- so we've talked about reducing the

22      census and about the cohorting.       A third important point of

23      a forward-looking strategy would be in regard to traffic

24      within the hospital itself.       Here, I would like to be very

25      emphatic in saying that while in the past this has not been
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 12 of 101
                                                                             11

1       respected, there should be no mixing of staff between these

2       units, these designated units as I've mentioned.          For

3       patients, it will be perhaps a little bit easier.          But from

4       what we've learned, it's really the staff that's the

5       problem.   I think I mentioned yesterday that it's the

6       movement of the staff from the community to the facility and

7       back that is very difficult to control.         I'm going to make a

8       proposal in a few minutes about how to do that moving

9       forward, but we have reason to believe that the exposed

10      individuals who tested positive yesterday may very well have

11      been infected by staff and not by other patients.          Staff

12      really needs to -- we need to pay a lot more attention to

13      it.   The facility has been doing appropriate screening of

14      staff, appropriate training of how to don and doff.          There

15      have been some issues with hand sanitization, and Ms. Hebden

16      will go into that in much greater detail.

17                 So what I think should probably happen -- and I

18      want to move into -- so I've really thought about this quite

19      a lot since the events of yesterday.        Fundamentally what I'm

20      going to be suggesting is a much, much more aggressive

21      testing strategy than has currently been in place.          I've

22      been on the phone until I started dialing into this call, so

23      my thoughts may not be as together as I would like.          But I

24      think that there needs to be a point prevalence survey of

25      both the residents and the health care personnel at the
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 13 of 101
                                                                            12

1       facility.    That means basically mass testing of everyone at

2       a single point in time.      The residents have been tested over

3       the course of the past few days.       We have not received all

4       of the results of those tests yet.        But obviously when those

5       tests are returned, we'll have a much better idea of how to

6       cohort these patients.      We'll know where they belong.

7                   But I'm going to suggest as well that we do a

8       point prevalence survey of the health care staff at this

9       time.   This is consistent with the CDC guidelines.         I'd like

10      to be at least in conformance with those guidelines, if not

11      even going beyond them on the conservative side.          Because

12      we're not just starting now, we're inheriting a situation

13      that's been allowed to develop to where it is at this point.

14      So I think that there needs to be a point prevalence survey

15      of both patients and health care staff.         Any health care

16      personnel who tests positive obviously could be excluded

17      from work for the standard 14-day period that I will make

18      more specific in the written report.

19                  If any health care personnel do test positive --

20      and I have every suspicion that they will, then all

21      residents that they had contact with within the past 14 days

22      needs to be transferred to a quarantine unit.          So there may

23      be some additional shifting around, because we won't know

24      which of these health care personnel will test positive.            I

25      assume that they will all be asymptomatic, because they're
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 14 of 101
                                                                             13

1       being screened upon entry to the facility for symptoms.

2                   Another thing that has come up is the advisability

3       of doing what's called antibody testing.         This is not the

4       diagnostic testing to detect the virus, but rather testing

5       that can tell us whether a person has previously been

6       infected with the coronavirus but has recovered.          This is a

7       test that detects antibodies that form about 14 days after

8       an infection.    They are available, they have been used in

9       some places.    Their exact, appropriate use has not been

10      really decided upon.

11                  And I should say parenthetically, even for the PCR

12      testing, these are tests that are not a hundred percent

13      accurate.    And again, the PCR testing that is called point

14      of care -- which the hospital is capable of doing to a

15      limited extent, they have three machines and can do about

16      six of these tests a day on each machine.         They have an

17      ability to -- they have a tendency to incur an excess number

18      of false negative tests when they're administered.          So the

19      hospital has been trained in adapted guidelines for these

20      tests that have to do with the different kinds of sample

21      collection.    I think that's the principal reason why one

22      would insist on having two of these tests rather than just

23      one to make a determination in a situation like the one that

24      currently exists at the hospital.        By and large, though, the

25      CDC guidelines are quite good on this -- on testing insofar
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 15 of 101
                                                                          14

1       as they can be with our knowledge being what it is at this

2       time.   I just -- so I would like to conform to them to the

3       extent possible.

4                  I do want to make an extremely important point

5       which is that in no case should testing supersede infection

6       prevention and control methods.       They do not replace social

7       distancing, the appropriate use of personal protection

8       equipment, hand sanitization or any other measure that is

9       being implemented.     They are a complement, they're a useful

10      tool, but they do not in any way replace anything else that

11      needs to be done.

12                 And as I mentioned, I think if the facility does

13      move to a test based strategy, which is what I would

14      recommend, it needs to start with a point prevalence survey

15      of all of the residents and all of the health care

16      personnel.    Again, I'm saying this without taking into mind

17      practical considerations.      The testing should be done by the

18      Department of Health.      I don't know what their current

19      capacity is.    I have taken a few steps to ensure -- to try

20      to find out if I could arrange for both PCR testing and

21      antibody testing to be done through laboratories that are

22      doing this work at the School of Public Health of George

23      Washington University.

24                 And I've been told they would be willing to

25      perform -- that they have the capacity to and would be
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 16 of 101
                                                                           15

1       willing to perform these tests.       But I imagine that that

2       would have to be something worked out with the Department of

3       Health itself.    And obviously there would be some costs

4       incurred.    I haven't taken any of the costs into effect.         I

5       know approximately what they are, but I haven't considered

6       any budgetary implications for what I'm recommending.

7                   THE COURT:   Are you referring there to the tests

8       for the infection or to the tests for antibodies or both?

9                   DR. WALDMAN:    Both, both.    I'm referring to both.

10      Although right now, the testing has -- the Department of

11      Health has recently completed a point prevalence survey for

12      the residents I think in the last few days; over the last

13      few days they've done that.       Not all of the results have

14      been returned yet.

15                  I'm just saying that if they have a problem, if

16      they have a restricted number of tests or if they have a

17      problem with personnel or anything like that, I can direct

18      them towards people at the university who would be willing

19      to provide whatever assistance they could.         And they have

20      told me that they would be able to help out.

21                  THE COURT:   I appreciate that, thank you.

22                  DR. WALDMAN:    So I guess I want to just make one

23      last point, which is that this is a pretty serious outbreak

24      that this facility is experiencing.        I don't think that -- I

25      think that the staff has done a remarkable job of trying to
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 17 of 101
                                                                               16

1       stay on top of it.     I don't think anyone would have been

2       able to -- we all know how many problems many, many chronic

3       care facilities have been facing.        It says something that --

4       you know, it's not something that can be done easily.             We

5       think that there needs to be more attention paid by the

6       Department of Health to what's going on.

7                   There's a lot of data that is generated that needs

8       to be analyzed that can guide appropriate actions.          I think

9       that we think that it would be a good idea for the

10      Department of Health to assign an epidemiologist to the

11      facility for the near term future who could really help out

12      the staff in dealing with some of these questions that are

13      at times overwhelming.      And they should consider it an

14      outbreak investigation, and do what their usual procedures

15      might be.    But it needs more attention than just

16      periodically bringing in someone on a monthly basis or only

17      if a lawsuit occurs or something like that.

18                  So I'm going to stop there.      I know that Joan is

19      going to repeat a lot of what I've said, and emphasize it

20      even more.    So I'll stop and answer any questions that you

21      might have for me at this time, and then move on.

22                  THE COURT:   One question I have for now -- and it

23      may make sense at the end to come back with any further

24      questions.    But can you say a little bit more about how the

25      point prevalence survey works?       Do you try and test
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 18 of 101
                                                                                17

1       everybody --

2                  DR. WALDMAN:     Yes, you test everybody at the same

3       time, and then you know at a certain day at a certain time.

4       You get a snapshot of what there is, who's positive, who's

5       negative and where they need to be in the population.             It's

6       not -- the CDC actually recommends this as the first step

7       for chronic care facilities like this.        And they go on to

8       add that it's something that should be done at periodic

9       intervals.    They don't specify what the intervals might be,

10      but they actually do -- when they -- you know, having worked

11      there for a long time, I kind of know how their minds work.

12      So they're very -- they say that they can't really specify

13      what their preferred interval is, but it might be something

14      like a week.    That's what they say.

15                 THE COURT:    Okay.

16                 DR. WALDMAN:     You know, it depends on what the

17      resources are that are available.        But it would not be a bad

18      idea to repeat them at intervals.

19                 THE COURT:    Okay, thank you.

20                 Ms. Hebden.

21                 MS. HEBDEN:     Yes.   Hi, this is Joan Hebden.        I'm

22      the infection preventionist that's been working with

23      Dr. Waldman and Dr. Canavan.       I wanted to just reiterate a

24      couple things that Dr. Waldman has already discussed with

25      you.   And that relates to one of the very essential aspects
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 19 of 101
                                                                            18

1       of trying to deal with an outbreak that occurs in a

2       congregate setting such as Saint Elizabeths Hospital.

3                  And even though there are not specific references

4       as it relates to psychiatric long term care facilities, we

5       certainly are referring to long term care guidance,

6       recommendations.     Because the milieuxes as it relates to a

7       facility are very much alike as it relates to the activities

8       of the patients and residents, the socialization aspects of

9       their care.

10                 And I do want to reiterate that one of the aspects

11      that would have been very important early on, and was taken

12      into serious consideration by Saint Elizabeths, was the

13      reduction of the census.      And this is related to them

14      actually going through and doing an individualized

15      assessment of each one of their patients.         And at that time,

16      they did have fairly good results in terms of trying to

17      reduce census, with greater than 30 patients for the months

18      of March and April being achieved.        So that is certainly

19      something that -- in terms of decreasing the facility risk,

20      that I believe that they accomplished very, very well.            And

21      I believe that they're continuing to reduce as much as they

22      can.   So I'd start out with that.

23                 The other thing that I did want to emphasize,

24      before I get into specifics about my interviewing and my

25      observations, is that this facility does have daily
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 20 of 101
                                                                          19

1       communication with representatives from the D.C. Department

2       of Health's epidemiology department.        And the infection

3       preventionist at the facility is someone who was

4       transitioned into the role, and has been in the role for

5       five years.    And prior to that, she was actually an employee

6       of Saint Elizabeths.     So she really was well-served in terms

7       of knowing the challenges that she was going to encounter as

8       it relates to practicing good infection control in the

9       facility.

10                  But as Dr. Waldman has already alluded to, it does

11      not appear that there has been anybody specifically assigned

12      to go in and help them specifically with data management.

13      Because this is a dynamic situation, they were very limited

14      in the ability to acquire testing early on.         And that is

15      something that I do think that we have to keep in mind.

16      Because clearly the inability to test massively in a

17      facility, a congregate facility like this, likely the horse

18      had already left the barn basically.        And that would account

19      for, in my mind, a contribution to transmission.

20                  So I did want to make sure that I mentioned that,

21      that we do believe that because of the amount of data that

22      needs to be kept in order, that it's becoming a bit of a

23      challenge.    And I believe that I, in my interviewing

24      on-site, saw that occurring in terms of someone saying --

25      giving me an answer, and someone giving me another answer
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 21 of 101
                                                                          20

1       about dates, for example, of exposure, what the end of the

2       quarantine periods were for each of the units, that kind of

3       thing.

4                  So again, logistically this is something that

5       really requires a good amount of time.        And before I get

6       into discussing infection prevention, the reason I'm talking

7       about the data management piece is because there not only

8       needs to be coordination, you know, of the creation of a

9       line listing for information as it relates to patients'

10      testing results.     In this case, we may be dealing not only

11      with the PCR testing for detection of virus, but it's going

12      to be done multiple times.      And then we may have antibody

13      testing that's going to be done.       You know, the

14      interpretation of findings is really going to need to be

15      led, in my mind, by someone with an epidemiology degree.

16                 And so I did want to make sure that I did

17      emphasize that, because I believe that the infection

18      preventionist at the facility does not need to be wrapped up

19      with sitting at a computer trying to do that.          I really

20      would like to see that individual out and on the units, and

21      ensuring that proper infection prevention practices are

22      being done.

23                 So just in terms of my methodology, I did want to

24      say that generally when I interview at the outset of a

25      potential outbreak, certainly we want to engage the
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 22 of 101
                                                                             21

1       physician responsible for the program, infection prevention

2       program, as well as the infection preventionist and the

3       individual who the infection preventionist reports to.            And

4       so we did have an opportunity to interview those

5       individuals.

6                  I also wanted to speak with the individual who was

7       responsible for procurement of the personal protective

8       equipment for the facility.       And that would also include the

9       environmental cleaning supplies as well as the disinfectants

10      that were being used, and also soap and alcohol-based hand

11      products for hand hygiene.      And we did speak to that

12      individual.

13                 We spoke as well to the supervisory nurse

14      practitioner who is very much engaged in the staff's

15      occupational health.     I do want to point out that the

16      physician that's responsible for that program was not

17      someone that we were able to interview, because he had had a

18      death of his mother this week -- or this past week.          So he

19      was not there on-site when I was at the facility nor have we

20      been able to speak to him.

21                 The data around staff testing, absenteeism,

22      pending results.     I think everyone on this call probably

23      knows that there was not testing internally at the facility

24      of any staff, which is what Dr. Waldman is recommending.

25      All the staff were referred to available testing sites that
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 23 of 101
                                                                          22

1       were in the District.      So I did want to point out that we

2       have been given data, but we really have not had a chance to

3       review that data in any detail.       And therefore, I do think

4       that the recommendation that we would include staff in the

5       point prevalence survey, if in fact we are able to do that

6       with the amount of tests that are available, I think it

7       would be ideal to sort of start from ground zero with that.

8                  The aspects that I want to cover related to

9       infection prevention.      My major emphasis, of course, has

10      been on the control measures, mitigation strategies that

11      would be undertaken with any outbreak situation.          But

12      certainly much of what I'm going to say would be expected

13      routine practice within a hospital.

14                 And I do find that the infection preventionist at

15      Saint Elizabeths seems to be very conscientious.          She

16      certainly has attempted, along with her nursing colleagues,

17      to be very proactive.      This is an individual who actually

18      has relatives in China, so she was really in my mind

19      probably paying much more attention to what was happening

20      there in December and early January, because she in fact had

21      a relative who ended up not being able to get back to the

22      United States.

23                 So when you look at their timeline for when they

24      began to implement practices, we're talking before they ever

25      had a suspected patient they were doing things that likely
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 24 of 101
                                                                            23

1       were not in effect in some states until there was a mayor's

2       order or a governor's order.       So they actually -- for

3       example, they stopped or suspended visitors coming in from

4       the community as early as March 16th.        And signage was

5       posted, which I did observe at the entrance.         There is one

6       entrance that they're asking for people to come through --

7       and I'll talk about what they're doing about screening in a

8       moment.

9                  But I also was able to see communications that

10      were sent out by the CEO at that point.         As I said,

11      March 16th is the date that we were given.         And it wasn't

12      until March 20th that they actually had a patient that they

13      thought was infected.      So they were very proactive with

14      that.   So that is something that obviously we would want to

15      make sure that it's taken into consideration.

16                 The visitation in terms of people coming in that

17      prescribed entrance.     They are doing temperature checks.

18      They do have two individuals that are masked and are behind

19      a table where they do have pieces of paper that actually ask

20      the visitors to fill in that they in fact are free of any of

21      the prescribed constitutional symptoms that have been

22      described by CDC.     I think you all know what they are.         They

23      actually had updated it to include some of the newer

24      symptoms that were added such as a sore throat, chills.           And

25      I believe they also added in the muscle aching to the
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 25 of 101
                                                                           24

1       criteria as well as headaches.       So they certainly have

2       updated that information.

3                   And as already pointed out by Dr. Waldman, we

4       would expect that in light of the community prevalence of

5       COVID-19 and the viral circulation, that we are going to

6       potentially have introduction by staff.         At this point, with

7       the exception of there being staff that do not appear to be

8       cohorted to one given unit in the course of a shift, I do

9       believe that the physical plant that Saint Elizabeths has is

10      in fact, for their COVID units, ideal.        They actually have a

11      relatively large foyer area that you enter off of the

12      hallway, and that is where they have set up a table that has

13      hand sanitizer.     They have signage posted.      They have

14      additional PPE at that point.       We'll talk about PPE in just

15      a moment.    But the reality is that it's a very, very nice

16      area.   It is not an area that the patients are on.         They

17      have to go through another door at the end of that foyer to

18      get onto the unit.     And that is just -- it's ideal.

19                  Now, I do want to address -- because it's one of

20      the first official questions on my list, are new patients

21      tested and/or quarantined upon admission.         And the one thing

22      I do want to say about that is, as already again spoken to

23      by Dr. Waldman, they have limited admissions to those that

24      are directed by the courts.       And because we know that in the

25      jails, of course there has been quite a bit of transmission.
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 26 of 101
                                                                            25

1       My understanding is that they are requiring a test to be

2       performed, a PCR, and know the results.         Now, in the event

3       that the individual would be positive, the integration of

4       that individual would be onto a positive COVID unit based

5       on, again, their criteria for placement depending on the

6       need for security and things of that sort.

7                  However, if the test is negative, we have no

8       assurance that that is a true negative.         Because as you

9       know, I could be negative today and positive tomorrow

10      because of the 14-day incubation period.         So those

11      individuals are -- that are considered the persons under

12      investigation that Dr. Waldman was referring to, and they

13      would remain on their quarantine status until the 14-day

14      period was achieved.

15                 Now, that unit, I do want to say that they

16      currently have two patients that they are observing as

17      persons of interest -- or under investigation, and they do

18      have two staff members assigned to each of those patients.

19      And they do change their personal protective attire between

20      the patients and perform hand hygiene.        Now, I'm getting

21      that verbally.    I did not observe that.       That was not an

22      area that I could see on videocamera.

23                 However, I do feel that they understand that one

24      of those patients could potentially become positive, the

25      other would potentially be negative.        And they are taking
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 27 of 101
                                                                             26

1       measures to change out their PPE and perform hand hygiene.

2       So that is essentially how they're handling their new

3       admissions, that again are restricted only to those that are

4       required by the courts.

5                   The other thing that I wanted to mention as it

6       relates to my introduction into basic infection prevention

7       practices is the use of universal masking.         And they do have

8       the strategy for universal masking in place throughout the

9       facility.    So essentially if you enter and you do not have a

10      mask, like when I came in, they offer a mask.          And at this

11      point, all of the staff are being provided with a surgical

12      mask, a new surgical mask daily.       And for units that are

13      required to wear a gown, they are going to, as of yesterday,

14      begin to assign a gown.      And the gown is only going to be

15      required for wearing on the COVID-19 units.

16                  A gown would not be indicated -- and there is

17      really very little precedence for gowns to be utilized at

18      Saint Elizabeths.     They could be utilized in the event that

19      there would be a diarrheal outbreak of some sort; if there's

20      a patient that comes in that has an infectious condition

21      that would require them to be on what we call contact

22      precaution.    And in that case, direct care provision would

23      require the wearing of not only gloves, but also a gown.

24                  So I mention that because as we get into a

25      discussion about availability of PPE for this facility and
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 28 of 101
                                                                            27

1       hand hygiene products, I just wanted you to know that there

2       have been existing situations at Saint Elizabeths that their

3       PPE usage, as well as alcohol-based hand rub, would not have

4       been something that we would have expected to find in other

5       types of facilities.     And so although they were getting some

6       inventory, the amount that they would have had would have

7       been relatively small.      So that in and of itself I think

8       is -- we need to consider.

9                  But --

10                 THE COURT:    Can I interrupt for a second.       What

11      sort of masks are staff members wearing in units with

12      positive individuals?      Are they wearing something that goes

13      beyond just the surgical mask to further protect themselves?

14                 MS. HEBDEN:     Yeah, well, let me speak to that.

15      Let's talk about that first, because there are a couple

16      things about PPE that I wanted to mention.         I've already

17      mentioned one of those things, and that is that this is not

18      a facility that would have been expected to have a great

19      deal of gowns.    And certainly, they would not have been

20      expected to have masks and eye shields to any degree.

21      Gloves essentially would be the PPE item that they would

22      have had as standard in this facility.

23                 So anything over and beyond the gloves -- you

24      know, from the outset, they were going to need to

25      substantially build up their inventory.         The only thing --
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 29 of 101
                                                                            28

1       and you're talking about respiratory protection as it

2       relates to the COVID units specifically, and what staff are

3       wearing.   So let me address that with you.

4                  Not only on those units, but throughout the

5       facility, apparently they had heard from D.C. DOH.          Because

6       early on in the outbreak, it was unclear about how this

7       virus was being transmitted, and whether or not it was

8       similar to the flu or the common cold.        The common cold is

9       caused by a coronavirus.      But those respiratory illnesses

10      are not transmitted by what we call droplet nuclei, or very,

11      very small droplets.     And you all know what droplets are,

12      because if you have a cold and you sneeze, you can feel some

13      wetness.

14                 So essentially those droplets are relatively large

15      in size, and they fall very quickly to the ground.          They

16      don't travel long distances.       And so this is where we got

17      into this 6 feet physical distancing, because the droplets

18      can in fact travel and could travel that distance.          But

19      again, they don't remain suspended in the air by the airflow

20      that's going on in the environment, okay.         Droplet nuclei,

21      which -- you know, tuberculosis, you all are familiar with

22      tuberculosis.    Tuberculosis is an airborne transmissible

23      disease.

24                 So when you have tuberculosis, when you talk or

25      you cough or you sneeze or you sing, you are going to
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 30 of 101
                                                                             29

1       disperse those small droplet nuclei into the air.          And they

2       will remain suspended for a period of time in the air.            And

3       if anybody comes in without respiratory protection -- if I'm

4       in an elevator with somebody who has TB and I go into the

5       elevator, I could potentially inhale the TB bacteria.

6                  So the reason I'm describing this for you is

7       because the use of what we call OSHA mandated N95

8       respirators, or what is called a powered air purifying

9       respirator, the use of those in health care actually has

10      only been like within the last 15 years, for use in health

11      care facilities.     It may in fact be a bit longer than that.

12      I can't remember exactly when the TB guidance changed.

13                 But when I was a new nurse, I wore nothing but a

14      surgical mask to take care of a TB patient.         And so then

15      there was the Occupational Safety and Health Administration,

16      in light of some health care workers acquiring tuberculosis,

17      decided that there needed to be respirators worn.          And the

18      respirators, if they're an N95 -- and I will just point out

19      that with the exception of one staff member that has a beard

20      that I'm aware of in Saint Elizabeths, N95s are being used.

21                 And they did contract with a company to come in

22      and perform what is called fit testing.         And the fit testing

23      is something that I want to highlight, because you do have

24      to have a proper seal when you wear a respirator.          And there

25      is actually a test that is performed when you are issued an
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 31 of 101
                                                                                30

1       N95 so that you know what size respirator you wear, and how

2       to seal it properly.     And they did -- as I said, they did

3       provide that level of protection to their staff, apparently

4       at the advice of the D.C. Department of Health.

5                  Now, initially I could see why that would be done

6       because of the, again, evolving clinical knowledge about

7       SARS-CoV-2, which is the virus that causes COVID-19.              And

8       that is something that right now the Infectious Disease

9       Society of America, the CDC has backed away from them

10      needing to be used except for staff who are performing

11      aerosol generating procedures.       So aerosol generating

12      procedures don't exist in this facility.         They are doing

13      nothing that would fall into the definition of an aerosol

14      generating procedure.

15                 So them having N95s, they don't have enough that

16      they aren't having to reuse them.        And the process that they

17      are -- they were doing up until I went in and talked with

18      them was that they basically were assigning one of these

19      respirators after -- again, they did fit test the people who

20      are wearing them to their credit.        And right now, there's

21      only a requirement for an initial fit test.         They did do

22      that.

23                 But the reuse of these is what I -- I have concern

24      about how they're being reused, because I think they

25      represent a higher risk, a contamination risk potentially to
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 32 of 101
                                                                           31

1       the hands of people, and potential inoculation to their eyes

2       when they are taking them on and off.        And they don't have

3       enough to be able to be issued a new one unless it's damaged

4       or soiled in some way.

5                  So as I pointed out when I spoke with your Honor

6       yesterday, I also had big concerns about why we would be

7       using that level of protection at Saint Elizabeths.          Because

8       we don't have enough for our health care providers that are

9       in acute care that are performing aerosol generating

10      procedures.    And they're having to reuse and sterilize these

11      N95s because they don't have enough.

12                 Does that answer your question about the fact that

13      they were provided with that level of protection?

14                 THE COURT:    It does.    But as I understand what

15      you're saying to me -- just to make sure I have this right,

16      is they do have them.      They may not have enough so that they

17      can change them between each use; and that there is some

18      risk of contamination from actually removing a contaminated

19      respirator and touching one's eye or presumably nose or

20      mouth, there's some risk of contamination with that.

21                 But as I understand what you're saying to me is

22      that we're learning more and more about this every day, but

23      that your current understanding of the best science on this

24      is that in the general environment at least, that the risk

25      of small droplet infection is not the same as it is with
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 33 of 101
                                                                          32

1       something like TB.     And there's less of a risk of small

2       droplet with respect to this particular virus, and that the

3       greater risk -- or most of the contamination or spread of

4       the virus is occurring from the large droplet where it

5       really doesn't matter whether you're wearing an N95 or a

6       surgical mask.

7                  Do I have that right?

8                  MS. HEBDEN:     That's correct, and an eye shield.

9       So we're going to get into talking about face shields in

10      just a minute.

11                 THE COURT:    Great, good.

12                 MS. HEBDEN:     Because again, just to reiterate the

13      mode of transmission, because we're trying to disrupt that.

14      And the mode of transmission of this virus, SARS-CoV-2, is

15      felt to be very much like the original SARS virus from back

16      in 2003.   And that is that it is not transmitted through the

17      air by droplet nuclei that remain suspended in the flow of

18      air in the room.     Now, having said that, if aerosol

19      generating procedures were being performed at Saint

20      Elizabeths, then that would be a different scenario.

21                 So of course they are having N95s and powered air

22      purifying respirators used in the acute care hospitals in

23      the intensive care units.      Because they are putting tubes

24      down into their respiratory tracts, the nurses are

25      suctioning the patients, things of that nature.
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 34 of 101
                                                                                33

1                   THE COURT:    Right.

2                   MS. HEBDEN:    They -- okay.    So that's the primary

3       mode is through droplets.      So large droplets, you can be

4       protected against the inhalation or the depositing of those

5       droplets on your eyes, nose or mouth by the wearing of a

6       regular surgical mask with a face shield.         So that's the

7       primary mode.

8                   This other mode of transmission of these viruses

9       is through what we call contact transmission, or when you

10      directly are in contact with an infected individual.              And

11      there is -- again, you end up sharing an item with them --

12      like for example, you eat from the same fork that they've

13      used.   There's something that has the contaminated saliva on

14      it.   You use their toothbrush.

15                  The indirect transmission occurs from the surfaces

16      in the environment and the equipment that's shared between

17      patients.    So for example, the vital signs machine that is

18      used for monitoring the patients' temperatures twice a day

19      and their blood pressure, you know, that blood pressure cuff

20      needs to be wiped down after being on patients before it's

21      used on someone else.

22                  Does that make sense?

23                  THE COURT:    It does.

24                  MS. HEBDEN:    Okay.   So let's -- okay, so in terms

25      of PPE, they have recently accepted my recommendations,
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 35 of 101
                                                                              34

1       okay, about the fact that -- you know, my concern has been

2       that they have been reusing N95s.        They have been putting

3       them in a paper bag, and then they're reusing them until

4       they're damaged or soiled.       Well, that is not in accordance

5       with what the reuse of N95s would be as dictated by the CDC.

6                  The CDC, for example, is saying we understand you

7       have to reuse these items because there isn't enough of

8       them.   But for health care providers that generally work

9       five days a week, they would be given five N95s.          So on

10      Monday they'd wear one for their entire shift with a face

11      shield in front of it.      The face shields, by the way, can be

12      reused.   And they do have very nice face shields.         And they

13      can be reused over and over again with disinfectants being

14      put on them and allowed to dry.

15                 And they do have appropriate disinfectants.            I

16      just want to point that out in terms of talking about what

17      they're using for disinfecting their shields, and what

18      they're using on the environmental surfaces.         They are all

19      in accordance with CDC recommendations.

20                 So the use of an individual N95 for a given shift,

21      if I wear it on Monday, I put it in a brown paper bag,

22      that's a Monday mask.      So I'm not going to wear that again

23      until seven days later, if you're following me.

24                 THE COURT:    I do.

25                 MS. HEBDEN:     On Tuesday I wear another one, on
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 36 of 101
                                                                           35

1       Wednesday -- okay, so that would be the ideal situation.

2       Because as I've said, you are in a situation with those N95s

3       that, although they're supposed to be wearing a face shield,

4       if somebody that they were caring for would cough or sneeze,

5       there's a potential that something could get onto the

6       exterior of the N95 mask.      And depending on how well they

7       take it off and do their hand hygiene and so forth, it could

8       represent a vector for transmission.

9                  So --

10                 THE COURT:    I mean, how long do you think the

11      virus could live on the mask?

12                 MS. HEBDEN:     Well, they know that the survival of

13      the virus on things -- materials, particularly plastic and

14      stainless steel, is up to three days, 72 hours.          Clearly, if

15      you -- you know, I can't tell you exactly on that mask.           But

16      the reality is that there is no recommendation that I have

17      been able to find that just taking that off and then coming

18      back to work 16 hours later and putting the same one on

19      would be okay.

20                 THE COURT:    That makes sense.

21                 MS. HEBDEN:     Okay.   So what they -- what I have

22      emphasized, just so that you understand, is that they use

23      surgical masks which they provide a new one every day to

24      their staff, and that they provide additional ones if they

25      become soiled or damaged.      And they keep a face shield on at
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 37 of 101
                                                                             36

1       all times when they're in the patient care areas.          And the

2       only time they remove these things are when they go to a

3       break area to eat, for example.

4                   And they are not leaving their areas to eat, they

5       stay on their areas.     And they are attempting to -- because

6       this is one of the questions about social distancing.             They

7       are attempting, as best they can, to not have more than one

8       staff member eating at a time.       And if they do have to be in

9       the same area, they're attempting to achieve the 6 feet

10      distance.    Because, of course, they would not have PPE on to

11      eat.

12                  Now, hand hygiene is something that I do want to

13      address heavily.     Because as I mentioned before, they have

14      been without PPE other than gloves historically.          And in

15      terms of their hand hygiene sanitizer, they cannot have

16      alcohol-based sanitizer in reach of patients, because

17      patients will drink it or could drink it.         So that is why

18      you would not find non-alcohol based hand sanitizer in other

19      health care facilities, because it's not effective.          You

20      need it to be an alcohol-based sanitizer of at least

21      60 percent alcohol in order for it to be used as a hand

22      hygiene alternative.     And in fact, it's preferred to soap

23      and water hand hygiene.

24                  So what had happened is, first of all, they only

25      had a small amount of alcohol-based hand rub available
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 38 of 101
                                                                          37

1       before this outbreak.      So they have told me that they had

2       quite a bit of trouble getting 67-ounce bottles of Purell,

3       which is an alcohol-based hand rub.        And they also were

4       having trouble getting the cassettes that go into wall

5       dispensers that were in the staff area.         Because staff were

6       using alcohol-based hand rubs.       But as far as what was being

7       offered to patients or available to patients, it was a non

8       alcohol-based product which is not what we want.

9                  So when I went in on-site on Tuesday, there were

10      still -- there was still usage of non alcohol-based hand

11      rubs occurring.     For example, I observed a nurse that was

12      doing vital signs on one of the COVID units using a non

13      alcohol-based product on a patient's hand that she was

14      performing vital signs on.      And I could see that -- you

15      know, when I was looking at units, that these bottles that

16      were very distinct looking were around.         And when I came

17      into the facility for doing my screening, they had a bottle

18      of non alcohol-based hand sanitizer on the table.

19                 Now, they did have alcohol-based over by the

20      security machine when you went through.         But they would have

21      been offering visitors coming in a non alcohol-based

22      product.   And so --

23                 THE COURT:    I suppose one thing that they might be

24      able to do with respect to the patients -- and I understand

25      the concern about them drinking the hand sanitizer, would be
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 39 of 101
                                                                             38

1       if there was even a large pocket or something like that in

2       the gowns that the staff were wearing or something like that

3       where they could just carry a bottle of Purell and just

4       squirt it into the hands of the patients.

5                   MS. HEBDEN:    That's a very good idea, but they

6       haven't been able to get those apparently.

7                   THE COURT:    They can't get the small bottles of

8       Purell, is that the problem?

9                   MS. HEBDEN:    They have not been able to get

10      individual bottles.      That is something that is widely used

11      in long term care facilities, to give the staff individual

12      bottles.    I would like to see that.      Because frankly, even

13      though they are offering the alcohol-based hand rub product

14      to the patients, keep in mind that the COVID units do not

15      have individual bathrooms in each of the bedrooms.          So the

16      patients have to wear a mask and go out to a communal

17      bathroom.

18                  So my recommendation had been we really have to

19      beef up the hand hygiene of all of the patients,

20      particularly the patients on the COVID unit, because they

21      are going into the bathrooms and using it.         And even though

22      they've increased frequency of cleaning, the bathrooms are

23      not being cleaned every single time that a patient goes in

24      there or into the shower.      So that would encourage, you

25      know, in my mind, them offering the hand rubs to patients
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 40 of 101
                                                                           39

1       that are coming out of their room.        And, you know, I do

2       think that that should be a practice that is enhanced.

3                  They do say that they do security checks on a

4       routine basis on their patients, and that the staff have

5       been instructed to offer -- you know, to say to the patient

6       could you perform -- you know, could you go to the sink and

7       perform your hand hygiene, and watch them.         Or they have

8       been offering the alcohol.      But I will be frank with you,

9       based on the availability that they have had -- I think it's

10      finally improved as of this week, I don't think that there

11      has been an offering of the hand hygiene by alcohol rub as

12      much as I'd like to see.

13                 And also, one of the other recommendations that I

14      was going to make about hand hygiene that I'll just bring up

15      now is that I'd like to see them improving signage about how

16      to use the alcohol rub, and soap and water hand hygiene

17      based on the World Health Organization's methods.          Now, they

18      have done training obviously.       But again, there's a limited

19      amount of signage specifically around hand hygiene.          You

20      know, it's kind of like remember to do your hand hygiene.

21                 But I did observe a nurse that was using gloves as

22      a substitute for hand hygiene, which frequently happens.

23      You know, they take off one pair of gloves -- you know, to

24      her credit, she was not using the same pair of gloves for

25      each patient when she was doing vital signs.         But on the
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 41 of 101
                                                                              40

1       other hand, she wasn't performing sanitation of her hands.

2       Because when you remove gloves, if the gloves are

3       contaminated, you can contaminate your hands.

4                  So two things I'm going to say is I haven't seen

5       enough hand hygiene observational data from this facility.

6       And that's why I'm going to go back to the point about

7       having an epidemiologist assigned to Saint Elizabeths to

8       help with data management.      Because the coordinator -- the

9       infection control coordinator really needs to be dealing

10      with observations on the units, not only of staff and what

11      they're doing, but also patients; and whether they are

12      appropriately wearing their masks, and ensuring that they're

13      being encouraged to do so while they are out in the hallway,

14      for example.

15                 THE COURT:    What was your observation about the

16      extent to which patients were wearing masks when they were

17      outside their private rooms?

18                 MS. HEBDEN:     Actually, very good.     Very good.    I

19      was surprised that they weren't getting more resistance,

20      because obviously there are -- you know, this is a very

21      challenging patient population.       I mean, we have resistance

22      in acute care hospitals from patients.        But when I was

23      dealing with our psychiatric unit at the University of

24      Maryland, there were things that the staff had to educate me

25      about.   Like for example, I think if you're in the hospital
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 42 of 101
                                                                              41

1       and a doctor orders a blood test, that the patient's not

2       going to say you're not going to draw my blood.          Well, as

3       you very well know, that could very easily happen in Saint

4       Elizabeths.

5                  And in fact, we do have a situation where we have

6       patients who are refusing to have their nasopharyngeal swab

7       to be tested.    So that's another thing that is going to have

8       to be addressed.     So they could very easily say I'm not

9       wearing that mask.     And there was one patient that

10      apparently was on the geriatric unit that they said they do

11      constantly have to remind him.       But generally I was seeing

12      good compliance with that.

13                 So did you have any other thoughts about that?

14                 THE COURT:    No.   My question to you right now

15      actually is -- and this is extremely helpful, and I don't

16      want to cut you short at all.       I just want to know how much

17      time you think you're going to need, because I want to take

18      a break at some point.      But I just want to do it at a point

19      that's convenient for everybody.       But I want to make sure

20      that the court reporter and everyone else has a moment to

21      take a break as well.

22                 MS. HEBDEN:     Yeah, that's fine.     I don't think

23      I've got a whole lot more.      I'm sorry?

24                 THE COURT:    Go ahead, please.

25                 MS. HEBDEN:     You want me to continue, okay.         I
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 43 of 101
                                                                              42

1       just wanted to make sure that I was covering everything.              So

2       the big ticket items for Dr. Waldman and I certainly are

3       that there's appropriate cohorting of the patients.          And

4       they are having to move patients around based on symptoms,

5       based on testing results, based on whether or not an

6       employee has symptoms and goes off and is tested and is

7       positive.

8                   As far as I'm concerned, the physical plant that

9       they have there is really good for the purposes of

10      cohortation.    We do want to see the creation of some units

11      obviously where we can get back to a normal routine for

12      these patients.     And I think that will come over time.         I

13      certainly support Dr. Waldman's recommendation about doing

14      point prevalence, which would include staff.

15                  I've talked about hand hygiene.       I don't think

16      their hand hygiene data that I've seen is as good as it

17      should be for the staff.      It's less than 90 percent based on

18      the amount of observations that they reported to me and the

19      compliance.    So I am strongly recommending that there be a

20      use of a CDC observational tool for hand hygiene, which they

21      can modify for their purposes, and that there be a minimum

22      of 30 observations per unit per week.        And that would be not

23      only for hand hygiene practice, but also for the donning and

24      doffing of personal protective attire.        Because they have

25      just changed things a bit about the attire, and we need to
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 44 of 101
                                                                            43

1       make sure that staff understands what they are to be doing.

2                   And as I said, I told them that I want the staff

3       to be wearing not only a mask, but an eye shield as

4       universal protection.      And there's two reasons for that.

5       One is because it will protect their surgical masks from

6       getting contaminated.      But also, it keeps them from touching

7       their eyes while they're at work.

8                   And the environmental aspects, I don't have any

9       major recommendations about what they're doing about

10      cleaning.    They did bring in additional staff, they're using

11      appropriate disinfectants and they've increased frequency of

12      cleanings.    Things looked clean to me.      I do think we need

13      to address the adequacy of the amount of sanitizer they're

14      getting as well as the gowns and the masks.         And I'll just

15      stop there.

16                  Did you have anything to add to my report, Ron?

17                  DR. WALDMAN:    No, I think that was pretty

18      comprehensive actually.

19                  THE COURT:    Yeah, it was terrific.     I have one

20      question either for -- well, I guess it's probably for you.

21      What did you observe with respect to social distancing or

22      physical distancing among patients?        Were they doing a

23      pretty good job of keeping away from each other or were

24      there areas where you were concerned?

25                  MS. HEBDEN:    No, I did not see a concern there.
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 45 of 101
                                                                                44

1       You know, as I said, they're masked and they do pass each

2       other in the hallway.      But as far as when I've seen them

3       sitting down in an area -- like for example, one of the

4       COVID units, 2TR, they have a TV out in the common area.

5       And they're doing a good job, if there's a couch, they have

6       put signs like on the middle seat to say do not sit here so

7       that in the event that two patients would come and they'd

8       want to sit there, they would have distance between them.

9       And I did not see any problems associated with that.

10                 THE COURT:    Great.    So this has been terrific so

11      far.    This is exactly what I was hoping for.       These reports

12      are terrific.    Both Dr. Waldman and Dr. Hebden -- Ms. Hebden

13      have done a fantastic job with this.        I'd like to hear from

14      Dr. Canavan as well, and also have a chance to talk briefly

15      with the parties about how they think we should proceed from

16      here.

17                 But why don't we go ahead, if folks wouldn't mind,

18      just taking maybe a 10-minute break and come back.          I've got

19      something at 4:00, that will give us a half an hour.

20                 Dr. Canavan, will that give you enough time, you

21      think maybe 15, 20 minutes is sufficient?

22                 DR. CANAVAN:     It sure will, I'll make it

23      sufficient.

24                 THE COURT:    Okay, so why don't we do that.           And

25      I'll come back and we can hear from Dr. Canavan, and then I
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 46 of 101
                                                                            45

1       can let the parties share any thoughts about how we should

2       proceed when I get your report next week.

3                  So right now I have it's 3:21.        Why don't we all

4       come back at 3:30.

5                  MS. HEBDEN:     Okay, thank you.

6                  THE COURT:    Thank you, I greatly appreciate it.

7             (Off the record at 3:21 p.m.)

8             (Back on the record at 3:31 p.m.)

9                  THE COURT:    Dr. Canavan, are you there?

10                 DR. CANAVAN:     Yes, I am, your Honor.

11                 THE COURT:    Well, would you mind sharing your at

12      least preliminary thoughts with us as well?

13                 DR. CANAVAN:     I sure will.    Thank you for the

14      opportunity.    So I was going to plan to present preliminary

15      findings with respect to the seven questions that were posed

16      by the Court and the parties around the mental health issues

17      in this case.    I'll echo what was said earlier about the

18      hospital's cooperation in this matter, it's been incredible.

19      Document requests, access to the hospital, access to staff

20      and to patients has been really appreciated.

21                 So the methodology that I've used to conduct this

22      investigation was started with structured interviews of

23      senior hospital leadership, including the CEO, the medical

24      director, chief clinical officer, chiefs of psychology,

25      social work, rehabilitation services, the positive
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 47 of 101
                                                                               46

1       behavioral supports director, the treatment services staff,

2       the risk manager, consumer affairs chief for the hospital.

3                   And over two days, I visited five units at the

4       hospital.    And one of those units I actually went back to a

5       second time.    And I used Webex to visit with staff on the

6       COVID-positive unit.     I met with or spoke over the phone

7       with dozens of staff and patients.        The staff were from

8       nursing, psychology, social work, clinical administration,

9       psychiatry and the allied therapies.        And the patients were

10      from at least four units within the hospital.

11                  I reviewed numerous documents that were provided

12      by the defendants, many of which I was able to reference in

13      the interviews with the leadership.        And so far we've done a

14      review of eight records of electronic health records so far,

15      and we're planning to do more electronic review in the next

16      couple days.    We have conducted some data analysis, but I

17      would tell you at this point that is not yet complete.            As

18      we learn more, we're able to focus better, and the data that

19      we provide we hope will be the most useful to the Court.

20                  So I thought I'd just give you a brief overview of

21      the hospital.    On May 1st, 2020, the hospital had 209

22      patients on its rolls -- excuse me, that's March 1st,

23      compared to 268 on March 12th, 2020 when the first positive

24      COVID case was identified.      Of the 209 patients on their

25      rolls as of May 1st, 204 were at Saint Elizabeths itself and
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 48 of 101
                                                                             47

1       five were at medical hospitals for treatment related to

2       COVID.   And the hospital's organized into 12 units, with

3       five located on what is known as the transitional side and

4       seven on the intensive side.       In each unit, the census will

5       range from a low of nine to a high of 24.         And there are

6       some units at the hospital that are coed.

7                  In the traditional time, non COVID time, units

8       were determined by -- mostly by the clinical status of the

9       individuals who were cared for there.        So there would be

10      geriatric units, there would be forensic units and civil

11      units that were mixed.      There were forensic pretrial

12      admission units, and then there were long term units.             Since

13      the COVID outbreak, units have also been designated for

14      infection control purposes into different categories we've

15      heard today, isolation units -- meaning active COVID,

16      universal PPE for other units, the PUI units.          So the census

17      and unit assignments of individuals in care have changed

18      frequently in response to the ever-changing conditions and

19      requirements of the infection control area.

20                 The first question that I was posed with was are

21      the hospital and the Department of Behavioral Health

22      periodically evaluating patients for discharge to community

23      placement in light of COVID-19.       I would say that I believe

24      the hospital is effectively reducing the census as the COVID

25      virus became known.     I will tell you, Judge, there was a lot
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 49 of 101
                                                                           48

1       of hard work to do, and it was well done.         I'm especially

2       impressed that one of the discharges that they were able to

3       accomplish during this period included the placement of a

4       person with intellectual disabilities to a DDS placement.

5       And in non COVID times, that is a very difficult placement

6       to make.   And the dedicated staff at the hospital, along

7       with his attorney and I believe the University Legal

8       Services staff, really came together to do a very difficult

9       discharge.    So I think that speaks well of everyone's

10      cooperation.

11                 Discharges, however, have dramatically slowed

12      since that great progress.      I think that actions to

13      discharge more individuals continued by the hospital in

14      doing more -- they're now having to do more than -- that

15      community partners formerly were doing, because they're also

16      struggling with the issues related to COVID.         Barriers to

17      discharge include COVID status now.        Residential facilities

18      are refusing to do interviews with patients.         And this

19      remains the quintessential issue for discharge from Saint

20      Elizabeths, which is the lack of appropriate types of

21      housing to which individuals could be discharged.

22                 There have been some meetings between the

23      Department of Behavioral Health and the hospital which have

24      stopped, and some meetings between the core service agencies

25      who are responsible for the care of the individual when
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 50 of 101
                                                                                 49

1       they're in the community.      And linkage to care between the

2       hospital and those teams has been I think majorly impacted,

3       because the teams aren't coming to the hospital at this time

4       since visitors are not permitted at this time.          I would note

5       for you that most of the discharges in the last 30 days were

6       to the jail.

7                  IRPs have a discharge goal -- the IRP is the

8       treatment planning document that's called the individual

9       recovery plan.    Every individual recovery plan must have a

10      discharge goal that includes interventions that staff are to

11      make to move the patient towards discharge.         In addition to

12      that social work, also maintains a ready for discharge list

13      which includes recommendations about the level of care

14      needed, description of the efforts to discharge and barriers

15      to outplacement.

16                 So the social work director at the hospital was

17      holding biweekly meetings with DBH central office staff to

18      review the list and to address barriers to discharge.             I

19      think that that was a good process, it was working and it

20      certainly worked in the last two months.         Core services

21      agency case managers were mightily involved as well.              Post

22      COVID, however, those biweekly meetings with DBH have been

23      suspended since about mid March.       The ready for discharge

24      list is still maintained by the hospital and updated as

25      information's changed.
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 51 of 101
                                                                                50

1                   The Court also worked very closely with the

2       hospital to discharge patients that could return to the

3       jail.    They also did a review of the NGBRI cases, the long

4       term not guilty by reason of insanity cases, to determine if

5       anyone could live with their family in the community.             And

6       the team was also able to get a limited release for one

7       patient in that status, which is also a very, very good

8       thing.

9                   I think the issues right now around discharge are

10      the CSAs, the assertive community treatment teams.          The so

11      called ACT teams are not doing in-person treatment at the

12      hospital or coming to the hospital to follow up, and so it

13      complicates everything.      It requires that the social worker

14      or the clinical administrator manage any of the contact

15      that's needed during that period.        Social work is doing much

16      more of the planning for those outside entities.          And

17      they're doing that in a way that is also different than

18      they've had to do in the past.       It's a lot of one-to-one

19      work with the clients, and very little direct contact with

20      the outpatient providers.      They're arranging telephone

21      interviews with possible housing providers when those are

22      possible.    But as I said earlier, often housing providers

23      are not willing to take someone during this period.

24                  I'll tell you what I know about the discharge

25      barriers right now.     There are seven people who are waiting
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 52 of 101
                                                                             51

1       for bed availability, meaning they're otherwise ready to go.

2       There are 15 who have applied for CRS who have not been

3       accepted.    There's some limitations with people who smoke.

4       And in some facilities, you may need a male bed, not a

5       female bed.    You also may need a personal bed because a

6       person has mobility issues, and those are not currently

7       available.

8                   So the basic picture here is that due to the

9       scarce resources anyway, it's difficult.         It's harder now as

10      CRF providers are faced to take patients.         I also think the

11      telephone interviews are perhaps less effective, and

12      therefore they're gaining fewer acceptances that way.             There

13      was also a suspension of home choice two vouchers last year

14      I guess in the summer of August of 2019 that a few social

15      workers felt like those vouchers limited some of their

16      options.

17                  The second part of the question was how frequently

18      was the hospital discharging patients.        I can tell you that

19      between March 15th, 2020 and May 2nd, the hospital had 57

20      non death related discharges.       Fifteen of those were civil

21      patients, and 39 were forensic pretrial, including the four

22      NGBRI status patients.      But in the last 30 days, there were

23      26 discharges of forensic pretrial patients, one forensic

24      post trial patient and four civil patients.         Of the four

25      civil patients, two went to nursing homes and two went home
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 53 of 101
                                                                              52

1       on their own.

2                  So I have some recommendations around this.            I

3       think that we need to restart some of the DBH intensive

4       discussion, and maybe some education of housing providers to

5       help allay their fears.      I feel very hopeful with what my

6       infection control colleagues have talked about, of finding

7       places that are post COVID in the hospital, and really

8       focusing the attention on those patients who are ready for

9       discharge and would otherwise be discharged but for

10      placement.

11                 The other thing that I also know has worked at

12      other places is to consider a short term subsidy perhaps for

13      providers who take Saint Elizabeths patients.          You know, for

14      two or three months during this difficult period, having

15      them out of the hospital would be optimal for the individual

16      and for the hospital's situation currently.

17                 The next question was around mental health care

18      services provided to patients in light of COVID-19, and how

19      they're being provided; what has changed in light of the

20      outbreak, and how is the hospital providing mental health

21      care services now.     So just to frame this issue, minimum

22      treatment by policy at the hospital requires that each

23      patient have a current treatment plan with goals and

24      objectives and interventions.       That's called the IRP that I

25      mentioned before.     And that policy requires 15 to 20 hours
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 54 of 101
                                                                           53

1       of scheduled treatment a week in general.         You know, this

2       could change depending on the patient's status, particularly

3       their mental status, and their ability to be able to sustain

4       sitting in groups or being part of activities that are

5       structured for long periods of time.        Sometimes when a

6       person comes in and they're more decompensated, it's

7       difficult to achieve the 15 to 20 hours, but it is the

8       optimal goal.

9                   In February of 2020, there were over 8,000 hours

10      of treatment scheduled, meaning that's what it would take to

11      achieve the 15 to 20 hours for the patients in the hospital

12      at that time.    And 6,000 hours of treatment were actually

13      provided.    I would say that that's a pretty decent number of

14      treatment hours if the goal was 8,000 and you got to 6,000.

15      Because in the month of February, it's a shorter month,

16      there are other activities.       Black History Month is a major

17      event at Saint Elizabeths, and so oftentimes standard

18      treatment maybe canceled so that people can participate in

19      core activities around Black History Month.

20                  So in February, they did a very good job and 158

21      patients attended one or more groups with an average of two

22      hours of treatment each day.       That's a good amount of

23      treatment.    In addition to that, 53 individuals in care were

24      provided individual psychotherapy with psychologists or a

25      psychology trainee.     Again, I think that -- I'm a big
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 55 of 101
                                                                           54

1       proponent of individual psychotherapy, and it's a great

2       thing.   It is something that patients find sometimes

3       difficult to participate in, and it's always a struggle.

4       But 53, I think they're doing just about right, pre-COVID.

5                   Post COVID is a bit of a different story.        The

6       hospital policy I told you was 15 to 20 hours of active

7       treatment, and currently they're really not meeting that

8       standard.    In the course of interviews with the five

9       treatment teams that I visited and the one that I spoke with

10      by Webex, universally the treatment teams are saying that

11      they are not able to achieve that level of treatment at this

12      point.   They have, however -- because most groups have been

13      canceled, and the ability to do individual psychotherapy is

14      lessened because of the physical distancing and not having

15      therapists go to the unit to meet with the individual.

16                  So the groups are canceled, and that's a difficult

17      thing in a place like Saint Elizabeths.         When you're dealing

18      with mentally ill individuals, often group is the modality

19      that is prominent.     And that is something that I think is

20      going to have to be re-thought, perhaps smaller groups of

21      shorter duration and more frequency.        But I also think the

22      issue with that becomes that that is going to be much more

23      staff intensive, and it will require more staff being on the

24      units with those patients over a longer period of time.

25                  The hospital is using Webex to do treatment
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 56 of 101
                                                                          55

1       planning.    They've done court hearings using Webex, some

2       family visits, some lawyer visits and guardian visits.

3       People report that it's bulky and awkward and not great, but

4       it's much better than they would have been able to do

5       otherwise and so they're happy with that.         Webex is

6       apparently also being used for what would have otherwise

7       been psychotherapy and now is a clinical check in with their

8       therapist.

9                   And again, I think that I heard from at least two

10      patients that the ongoing contact with their individual

11      psychotherapist was of benefit to them and something they

12      looked forward to.     I certainly heard from the clinical

13      staff about their level of concern about the individuals in

14      their care, and wanting to maintain that contact and doing

15      it in this whole new way that we've only recently begun to

16      do.

17                  As I said, the groups -- I think if we get back to

18      groups at some point using appropriate social distancing,

19      physically the only way we're going to be able to do that is

20      with smaller groups or with individual sessions.          And I

21      think to keep it effective, and in light of social

22      distancing, they need more clinical staff on the units to do

23      that.

24                  So one of the things that I was hoping to discuss

25      today was a plan for a near term 30-day, 60-day phase plan
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 57 of 101
                                                                          56

1       to look at clinical staffing on the units, and doing that in

2       conjunction with the requirements of physical distancing as

3       outlined by my colleagues earlier.        And then what I think

4       also needs to be addressed is what is the longer term, maybe

5       90-day, return to updated treatment modalities given that

6       we're not a hundred percent clear what the COVID pandemic is

7       going to look like 90 days from now; and what's the capacity

8       of the hospital to be able to flex with the needs of

9       infection control as it goes forward.

10                 I can tell you that I think that technology for

11      this immediate period and in this uncertain future so that

12      they can switch from a technology focused treatment back to

13      more traditional group treatment depending on the social

14      distancing requirements, they're going to need some

15      flexibilities to do that.      I think it's staff on the units,

16      and I think it's technology that's most helpful.

17                 I will tell you something that seems to be

18      complicating treatment is patient movement, because of their

19      COVID status, makes treatment very difficult.          I fully

20      appreciate what my colleagues mentioned earlier about the

21      need to cohort appropriately.       I think that there is

22      difficulty because currently it seems -- I think it seems

23      somewhat unclear to clinical staff about what's the basis of

24      the cohorting, because multiple transfers are disruptive to

25      the individual.     First of all, it's difficult to go from one
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 58 of 101
                                                                            57

1       place to another.     And we already have difficulty kind of

2       managing it in an environment.       To be taken to a completely

3       new environment is difficult.       It's also difficult for the

4       team that is trying to provide effective and positive

5       treatment for those individuals.       So to the extent possible,

6       minimizing those transfers is a very important thing that I

7       think would help everyone.

8                  I'm also wondering whether there are -- the

9       staffing issues that may exist at the hospital.          I'm told

10      that there are clinical staff positions that are vacant, and

11      that perhaps some of these transfers are complicated by the

12      lack of clinical staff to help effectively manage the

13      patient coming into a new milieux and helping them there.

14                 I can also tell you that there have -- I am a bit

15      concerned about some transfers that have involved mixing

16      patients who would otherwise not be appropriate on a unit

17      with other patients on that unit strictly because of their

18      COVID status.    For instance, I'm aware of one situation --

19      I'm sorry, of two situations where a patient who has a

20      history of sexual violence was placed on a unit that was a

21      coed unit with women.      It was quickly undone in my

22      understanding, but I think those kinds of things require

23      careful attention.     And I think staffing pressures have

24      not -- of having some vacant positions may result in people

25      kind of getting lost in that temporarily.         To the hospital's
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 59 of 101
                                                                              58

1       credit, I think they corrected it very, very quickly.

2                  The other thing that's a concern to me about the

3       cohorting is that clinical teams -- so when a patient moves

4       from one unit to another -- from let's say their home unit

5       to another, their nursing care and their physician care is

6       provided by the team that they go to.        But their clinical

7       care -- meaning social work, psychology, rehab therapy, any

8       of the other treatment modalities, would be offered by their

9       home team.    This is because -- it's a real positive attempt

10      to have continuity of care across the setting, and to have

11      the person who knows this individual best continue to work

12      with them.    But I have seen it raise issues for some of the

13      staff being concerned about I work on a unit that is post

14      COVID, and I'm going to visit -- I need to do individual

15      work with a patient who's on a COVID unit now.          If they have

16      to physically go there, I think that is a real concern.

17                 I think technology can help with that, and I'm

18      going to talk to you about that slightly.         Communication at

19      the hospital, according to staff, has been frequent.              There

20      are three all staff meetings convened by the CEO via Webex

21      three times a week.     I've heard staff report that proposals

22      made and issues raised in those meetings are sometimes not

23      responded to, and that is a source of concern for them.

24      They feel unsteady in an unsteady -- already unsteady

25      situation.
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 60 of 101
                                                                              59

1                   THE COURT:   What sort of communication is there to

2       the patient population about what's going on?

3                   DR. CANAVAN:    You know, it's very interesting,

4       Judge.   In my patient interactions -- I think I've been with

5       14 patients for brief periods of time, and some of them are

6       very, very -- their mental status is very changeable right

7       now, and they were not able to communicate too well.              One of

8       those patients, when I said, "Why do you have a mask on?" he

9       said, "The COVID."     And I said, "And what's it do?"       He

10      goes, "It keeps me safe."      And I said, "What else do you

11      have to do?"    And he said, "Wash my hands."       And I thought,

12      boy, that's great.     And then there are other patients who

13      are much more -- you know, their mental status is much

14      smoother.    One patient kind of -- she could be a nurse

15      educator she was so adept at explaining to me all of the

16      precautions that she needed to take on a daily basis.

17                  So like the infection control folks, I've been

18      very happy with what I've seen in terms of the patients

19      themselves really taking responsibility.         When they forget,

20      staff are there to redirect them.        And that redirection is

21      frequent in cases where it needs to be.         But honestly, I

22      didn't see a lot of it because there wasn't a need for it.

23                  So the treatment teams have created -- the unit

24      psychologist is doing check ins with everybody all the time

25      as is the nursing staff.      Social work is doing a lot of that
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 61 of 101
                                                                             60

1       as well.   The clinical administrators play a key role,

2       particularly when there are court issues that must be

3       addressed or when the patient needs to speak to their lawyer

4       or when there's a family situation.        The social worker and

5       clinical administrator, it seemed to me on many of the units

6       that I visited, are backing each other up very nicely so

7       that that work gets done.

8                  I will tell you that there are at least five

9       vacancies among clinical administrators.         That means that

10      there are -- out of 11 standard units, there are five of

11      those that do not have clinical administrators who are there

12      full-time.    There is one clinical administrator who I met

13      who is covering her own unit, another unit that has a

14      different COVID status, and half of a third unit that is a

15      similar COVID status to her own.       So I think the concern

16      about vacant positions there is serious, and it's getting

17      played out right now.      The worry that the staff mentioned to

18      me was that they're concerned that there may be a hiring

19      freeze that Saint Elizabeths would be subjected to.          And I

20      would argue that that may be something that we want to think

21      about, whether that's appropriate given the real needs of

22      Saint Elizabeths today.

23                 In terms of primary functional treatment that the

24      hospital offers for the pretrial forensic patients,

25      competency restoration groups are the most important service
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 62 of 101
                                                                             61

1       for them.    They're typically there to be evaluated for

2       competency.    Those competency restoration groups would often

3       happen in a large group, very interactive.         You play the

4       roles in the courtroom, you talk about when is the

5       appropriate time to talk to your lawyer, all those different

6       parts about the nuances of competency.        Those are being

7       done, but again they're not in group anymore and they're

8       more on a one-to-one basis.       I saw Herculean efforts by a

9       psychology resident and a social worker to play a game of

10      The People's Court in a socially distanced manner on a

11      pretrial forensic unit.      And that was very cool to see

12      people really adjusting, and patients actually enjoying

13      themselves.    I think it was a nice relief from boredom as

14      well, so that was great.

15                  The psychology and treatment services teams have

16      created and distributed activity packets to patients.             They

17      include more recreational things, puzzles, quizzes, Sudoku,

18      origami, brain games, reading guides, tips for stress

19      reduction tolerance and other activities.         Psychology also

20      developed a short video about COVID-19 that's available to

21      patients.    There's an internal television station at Saint

22      Elizabeths, or television channel, and it's being played on

23      that.   In addition, psychology is developing a manual

24      targeted for patients that will help them prepare for an

25      upcoming group.     So it's kind of the homework guide that
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 63 of 101
                                                                           62

1       they can use with patients when we get back to more routine

2       groups.

3                  The hospital has made some efforts to roll out a

4       telehealth program that would be available on each unit to

5       allow for remote group therapy.       The plan today is that they

6       would have a -- basically it's a large TV, touch screen TV,

7       with a camera and a speaker that would allow clinical

8       services to be provided remotely.        So you're the individual

9       therapist, you're off the unit.       They bring this device to a

10      room, and you can conduct a therapy session in a private

11      room with the individual in your care.        The problem is

12      there's one of these for each unit that the actual -- the

13      monitor there, the cart that it has to go on to keep it

14      secure, is not there.      Apparently they were delivered to

15      Kansas.   So they're unable to use this at this point, and so

16      the ability for a therapist to interact directly with their

17      patient is pretty diminished as a result of that.          And I

18      think it was difficult for them to get funding to purchase

19      those in the first place, and then it was difficult to find

20      them.

21                 I think that we should really look at technology

22      as a way that we can deliver treatment in a much more

23      universal sort of way, and really allow people to interact

24      with other people in that telehealth sort of modality as we

25      go through all this.
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 64 of 101
                                                                            63

1                  THE COURT:    Why is it that just a tablet, an iPad

2       or the equivalent, wouldn't do the trick for something like

3       that?   Are there security concerns?

4                  DR. CANAVAN:     In some cases there might be, but I

5       think that those could be easily addressed.         I think that --

6       my recommendation is that we really move to that.          There may

7       be times where you want to have some of these larger screens

8       available just to use to helping teaching or other things, I

9       think it's not bad.     But I think the real answer is

10      everybody needs an iPad.      I mean, you can interact with your

11      therapist on the iPad.      You can do your homework on the

12      iPad.   You can have recreation time on the iPad.         It's going

13      to take some -- I think the real issue is staffing honestly.

14      It's first paying for the device itself, and then secondly

15      who's going to be responsible for ensuring that it is

16      plugged in, that it's safely secured at night.          Because you

17      cannot have a plug in a patient room because of ligature

18      issues.

19                 So it's really how do you figure out how you get

20      the iPad to the right person at the right time during the

21      day.    And that's again why I'm saying to you I think that we

22      need to add staffing to the units now in order for them to

23      take responsibility for that.       And I have a group in mind

24      that I discovered while I was there two days ago.          That's

25      the answer.
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 65 of 101
                                                                              64

1                   I've talked with my infection control colleagues,

2       and they have said that they thought that one per patient

3       was the right way to go because of infection control

4       concerns.    And I think there are ways for us to do this.

5       It's going to take manpower.       And I don't think that is a

6       task that can fall to the nursing staff.         The nursing staff

7       have enough to do on a good day.       And in this situation,

8       nursing staff is doing an honorable job, but I just think

9       that's too much for them to handle.

10                  The next question was what's the technology

11      assistance they need.      So it is apparently they only have

12      access to phones in public areas.        Some cellphones have been

13      made available to those who are in quarantine status.             I

14      think that certain clinical administrators are offering

15      their own work phone for patients to use during this crisis.

16      I mentioned that they added the Webex, and that certainly is

17      good.   It's allowing things -- the absolute basics to

18      continue, but it's not enough for it to really be a

19      treatment milieux.     And the number of those devices is

20      currently insufficient for really doing comprehensive

21      treatment.

22                  So my recommendation there is that there would be

23      an iPad or a tablet available for every patient.          I would

24      add that those budget devices, they're called Cisco I think

25      1830s, but I don't have -- I'll have that in the written
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 66 of 101
                                                                            65

1       report.   We have 12 now.     If we doubled the number of them,

2       I think that would be great too because you could possibly

3       run two larger things at the same time.         I think there needs

4       to be a sufficient number of cellphones for use in any

5       quarantine area.     Anytime a patient is in quarantine, they

6       should have a cellphone that the staff can hold and

7       disinfect so that the patient has access to use for the

8       normal things that would allow any patient to call out for.

9                  I know this building, Judge, and the wifi in the

10      building has to be evaluated because it was built so that

11      there was not wifi in the patient bedrooms.         And I also know

12      that because it's a concrete cinderblock wall building,

13      there are places where the wifi is tenuous at best.          It's

14      going to have to be upped quite a bit.

15                 The final thing around the equipment is there are

16      clinicians I learned yesterday at the hospital who have

17      laptops that are antiquated.       One physician actually told me

18      that his laptop cannot be upgraded because it's so old that

19      it only has Windows 7, and there's no way to get from

20      Windows 7 to today's Windows.       So there needs to be an

21      inventory done and purchasing of laptops for anybody who is

22      a licensed clinician who has a laptop that has a camera that

23      is able to use the Webex modality and is wifi enabled for

24      them.

25                 You asked the question about what opportunities to
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 67 of 101
                                                                            66

1       meaningfully engage individuals in isolation or quarantine

2       is the hospital providing, including socialization and

3       recreation.    I can tell you it's very limited.        Staff are

4       doing the best they can.      I did tell you about The People's

5       Court which was a very nice thing.        But the truth is weekend

6       and evening activities have been canceled.         And the

7       therapeutic learning center, which is where -- it's kind of

8       like the day treatment program, that everybody would leave

9       their unit and go to the therapeutic learning center, called

10      the TLC.   That has been canceled as well because it was

11      congregate treatment.      So the loss of the TLC and the

12      movement from my house to my job has impacted the patients

13      at Saint Elizabeths as it has you and I.

14                 The patient units are scheduled for time in the

15      recreation yard, but it is not being used all that

16      frequently from reports of patients and from the director of

17      staff.   Some of the first floor units in the hospital have

18      access to their own small courtyard immediately adjacent to

19      the units.    And in two units, I did see patients out there

20      with staff using that courtyard.       Visitation has been

21      restricted to the visitation area only.         And I also

22      understand that despite it being allowed, it is really not

23      happening.    There's been virtually no one coming into the

24      hospital to use visitation rooms for that purpose.

25                 I want to say one thing in answer to this
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 68 of 101
                                                                             67

1       question.    I watched staff engage with a patient who's in

2       quarantine status on a unit, and attempted to engage him in

3       a game of charades that was being played on the unit.             This

4       individual has as his first language Spanish, so it was a

5       stretch for some of the staff who did not speak Spanish to

6       help him.    But they went to extreme measures to make sure

7       that he got the dry erase board and his own marker so that

8       he could put up his own drawing and people could guess, and

9       he could do the same from a socially distanced way.          It was

10      a very, very wonderful interaction to watch that patient be

11      able to enjoy that kind of an activity despite being in

12      quarantine status.     But this is done by extraordinary people

13      who are working very, very hard to make it happen.

14                  You asked about COVID-19 effects on patient

15      incident reports, including time within which the hospital

16      responds.    Patient incidents are down.      Investigations are

17      being conducted by risk management, but some changes have

18      had to be made in that process.       The interview of patients

19      and staff are now conducted by phone.        And the cameras that

20      are throughout the hospital are still used only as

21      necessary.    But they are being I think used more now in

22      order to see what happened in a particular event and to

23      investigate it.

24                  The next question was how many patients have been

25      restrained or secluded on a daily basis since March 11th;
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 69 of 101
                                                                               68

1       how does this compare to pre-COVID use of restraint and

2       seclusion considering the reduced patient census; and who's

3       reviewing the use of seclusion, restraint and the

4       consideration of less restrictive measures.         At this point,

5       preliminarily we believe that seclusion and restraint is

6       down, even taking out the reduced census.         But that data

7       analysis is ongoing, and I'll have that for you in the

8       written report.     Preliminary indications are that it is down

9       to about three episodes per thousand patient base, which

10      would be a nice reduction for Saint Elizabeths in my

11      recollection.

12                 I will tell you as it relates to seclusion and

13      restraint, I do have a question at this point -- and it's

14      just a question -- about a locked door into the isolation

15      suite that the infection control -- I think she mentioned.

16      There was a seclusion suite.       The D.C. Department of Health

17      has approved it for a patient to use it as an isolation

18      suite.   I'd note that CMS has just issued new guidance

19      related to seclusion, which I just received but I have not

20      evaluated yet.    So I want to get all those inputs right

21      before I have an opinion on this.        But I did ask the

22      hospital to provide their policy and procedure on the use of

23      the isolation suite, particularly as it pertains to

24      seclusion.

25                 What access do patients have to telephones.            So
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 70 of 101
                                                                           69

1       there's shared phones on the unit, and they're in a public

2       place.   There's no private place for phones.        I mentioned

3       earlier that clinical administrators and some social workers

4       are bringing their work phones to the patients in the

5       isolation units so they can call family, and do it in a

6       socially distanced way.      There so far does not appear to be

7       a decision to allow patients to have personal phones during

8       this crisis, which is something that's always been thought

9       of but maybe should be re-thought at this point as well.

10                 I will tell you when I look at the tenor of the

11      building, Judge, the patients are sad, they're scared,

12      they're worried about their future.        Despite these concerns,

13      I found numerous interactions among patients that showed

14      kindness, deep respect and real respect for their dignity.

15      I would also tell you the staff at Saint Elizabeths has

16      responded in remarkable ways to this pandemic.          They come to

17      work in difficult circumstances.       Universally people are

18      saying to me people are returning to work, they're coming to

19      work.    The ones who are not there are the ones who are

20      actually sick.    They are interacting with patients in a

21      caring and creative way.

22                 And others, interestingly, who are out because of

23      illness, I had two phone calls from them and others that

24      mentioned to me how they're not currently able to provide

25      clinical care, but have expressed eagerness to return to
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 71 of 101
                                                                             70

1       work.   So I think there's a real opportunity here.         I'm

2       aware, Judge, that there was a proposal by some clinical

3       staff who are currently not working on the units but would

4       like to return to those units.       And I had requested -- and I

5       was told there was a plan submitted to the CEO about this.

6       My idea here is that if we're going to need all this IT

7       equipment and someone has to help facilitate the use of it,

8       that the staff in the therapeutic learning centers and the

9       staff from rehab services, the vast majority of whom are

10      licensed or they're at least accredited, to the extent that

11      their profession accredits people, they're currently not

12      working in clinical capacities.       They're required to come to

13      work, but they are not working clinically.         They're doing

14      things that are useful and helpful, but not clinical.             And I

15      think that there should be a strong effort to try to make

16      every arrangement to have those folks be designated to work

17      on units.    Let them do the therapies and treatments that

18      they are trained to do, and let them also help out with the

19      introduction of the technology that I think is really

20      needed.

21                  So my recommendation on that would be that we get

22      that plan -- well, I've asked for it, I don't have it yet.

23      But they've been great about documents, so I'm sure it's

24      just waiting to come.      But I'd like to review that plan.

25      I'd like to be able to talk it through with the hospital
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 72 of 101
                                                                              71

1       clinical leadership so that we could get the treatment

2       services and rehab staff onto the units.         If I think it's a

3       sufficient plan to increase treatment opportunities, I would

4       recommend that it be implemented with all haste, phased in

5       balancing the needs of the infection control concerns about

6       vectors.

7                  Thank you.

8                  THE COURT:    Well, thank you.     That was extremely

9       helpful.   I really cannot thank Dr. Waldman and Ms. Hebden

10      and Dr. Canavan enough for this.       The fact that you did such

11      thorough and thoughtful analyses and investigations on the

12      timeframe the Court provided to you is just absolutely

13      remarkable, and I look forward to reading your report.            But

14      it's clear to me that you've done an enormous amount of

15      extremely insightful and helpful work.

16                 And whether it ends up in a final order of the

17      Court or simply informing Saint Elizabeths so that Saint

18      Elizabeths can make the best decisions that it can make,

19      there's no doubt that this is lifesaving work that will also

20      benefit the patients and the staff enormously.          So thank you

21      all for that.

22                 I'd also like to -- Mr. Bluming, if you could

23      convey my thanks to the hospital staff and management.            I

24      mean, every single one of the amici went out of their way to

25      talk about the cooperation they received as well as the
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 73 of 101
                                                                            72

1       dedication that they saw from staff and management at the

2       hospital.    I'm confident you would convey that to them

3       anyway, but I hope you'll convey that to them with my thanks

4       an endorsement as well.

5                   So I just want to hear briefly from counsel about

6       their recommendations of how we should proceed.          And it may

7       be that you think we need to see the report first, and that

8       after you see the report we should then talk about how to

9       proceed.    But if you have ideas about what we ought to be

10      doing for next steps, I'd appreciate hearing that now.            And

11      if the answer is you need to wait until after you see a

12      report and then we can talk about it, that's fine too.

13                  So Mr. Freedman, do you want to go first?

14                  MR. FREEDMAN:    Thank you, your Honor.      And I

15      apologize if there's background noise.        In the interim,

16      there's a piano lesson going on in the background at my

17      house, so I've stepped outside.       John Freedman for the

18      plaintiffs.    I want to thank -- I'll also thank the amici

19      for doing their quick and very comprehensive work.

20                  So we have two basic thoughts from the plaintiffs

21      on how to proceed.     One is that the temporary restraining

22      order, by its own terms, expires tomorrow.         We have

23      discussed with the District extending it at least through

24      completion of the experts' work.       And I think there's

25      agreement on that.     I think, though, in light of what we've
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 74 of 101
                                                                          73

1       heard today, plaintiffs' view is that it makes more sense to

2       extend it for a slightly longer period of time.          Our

3       suggestion would be extend it out two weeks.

4                  And that's in part because we are hearing of new

5       cases at the facility.      But I think more importantly, we

6       heard some recommendations from amici that we think should

7       be acted on and ordered by the Court sooner rather than

8       later.   There were three that really struck us as things

9       that should help the hospital get on top of this situation

10      to stop further -- or to be -- additional procedures that

11      could be taken -- additional measures that could be taken to

12      stop further spread.

13                 And the three that really struck us were, one, the

14      concept that staff should not be going between units, that

15      staff essentially should be viewed as cohorting with

16      particular units.     Obviously the District hasn't had a

17      chance to react to that, but that struck us as something

18      that seems sensible and would certainly welcome hearing from

19      the District on feasibility.       But that does seem that that's

20      something that should be effectuated sooner rather than

21      later.

22                 The second was the idea that the D.C. Department

23      of Health should assign one of their epidemiologists to be

24      working on-site to help the infection control specialist

25      tracking -- both tracking test results, tracking antibody
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 75 of 101
                                                                           74

1       test results once those are implemented.         But more

2       importantly, keeping track of how long people are on

3       quarantine units, have been in quarantine units.          I think as

4       Ms. Hebden put it, it makes much more sense for the

5       infection control specialist to be out in the wards making

6       sure that infection control is actually happening and being

7       implemented properly rather than trying to do -- track all

8       the data.

9                   And the third thing that struck us is something

10      that should be done -- and I think this ties directly to the

11      concept of extending the TRO for the amount of time we've

12      asked for, which is the point prevalence testing covering

13      not only patients but also staff.        I think as Dr. Waldman

14      put it, there needs to be a baseline from which they are

15      measuring how long people are free and unexposed.           And until

16      that test has been done, there's not going to be confidence

17      that the staff are not bringing COVID into the facility.

18                  And as we understand it, once that's done, it

19      would need to be periodically refreshed.         But that given

20      what we know about the disease and that once people have

21      been exposed they're supposed to be quarantined for a period

22      of 14 days, it made sense to us to -- just at this juncture

23      to enter a continuation of the TRO for that period of time.

24                  THE COURT:   Okay.    Mr. Bluming.

25                  MR. BLUMING:    Thank you, your Honor.      Micah
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 76 of 101
                                                                               75

1       Bluming for the District.      So we did speak with plaintiffs

2       about -- with plaintiffs' counsel about extending the TRO

3       through the completion of the expert written report, and we

4       are in agreement on that.      We think that makes sense.         In

5       terms of extending it further, we don't agree to anything at

6       this point in time.     I think we need to speak with our

7       clients first in light of what was reported today.          You

8       know, I think it just makes sense to discuss it with them,

9       and then meet and confer with plaintiffs to see if we can

10      agree on a path forward.

11                 And I know that we were technically supposed to

12      have a status report due today in fact I think with

13      plaintiffs.    We think it might make sense if the Court were

14      willing to potentially vacate that report, and instead we

15      meet and confer with plaintiffs and potentially submit a

16      status report Monday once the District has had time to

17      confer internally and then speak with plaintiffs and see

18      where we stand at that point.

19                 THE COURT:    Do you want to wait until you get the

20      report from the amici before you submit the joint status

21      report or do you want to do that beforehand?

22                 MR. BLUMING:     We can wait until after the report's

23      in, so perhaps Tuesday.

24                 THE COURT:    So this strikes me as one possible

25      reasonable way to proceed, is the report comes in on Monday,
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 77 of 101
                                                                            76

1       the joint status report Tuesday afternoon.         And then perhaps

2       extend -- if the District were prepared to do so, extend the

3       TRO until maybe 2:00 o'clock on Wednesday which will give me

4       an opportunity to consider the parties' joint status report.

5       And it may be that you're in agreement that it should be

6       extended at that point or that it could be modified in

7       certain respects, and we can enter the modifications at that

8       point.   Or if there are disagreements, then I'll have until

9       2:00 o'clock on Wednesday to decide who I agree with, and

10      whether it should be extended, and if so, what it should

11      say.

12                 Is that workable from the parties' perspective?

13                 MR. FREEDMAN:     Your Honor, John Freedman for the

14      plaintiffs.    I think that basically works.       I would say that

15      before a hearing, that there were concrete recommendations

16      from the -- that could be acted upon now and frankly would

17      make sense for the hospital to start implementing now.            Our

18      sense was that we were going to propose that we enter a

19      briefing schedule on the preliminary injunction following

20      Tuesday's report, with us briefing it promptly, but that any

21      TRO would run through the end of that briefing.          So I'm just

22      a little worried we're going to get crunched on time with

23      the TRO scheduled to expire on Wednesday.

24                 THE COURT:    Mr. Bluming, do you want to confer

25      with your client -- I mean, maybe it make sense for the
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 78 of 101
                                                                           77

1       parties to meet and confer about this.        Why don't we do

2       this:   Why don't the parties meet and confer, and why don't

3       you just -- tomorrow, the joint status report that you can

4       file tomorrow, it doesn't need to be the full joint status

5       report.    I'm just going to specify that this is just for

6       purposes of setting forth your proposals of how we should

7       proceed.    And it may be that the parties are in agreement

8       that we could extend the TRO for 14 days and we should have

9       a briefing schedule on the PI, that's fine.         There may be

10      some areas of disagreement.       You've worked really well

11      together so far and hopefully you can come up with an

12      agreement.

13                  So why don't you just -- and rather than asking

14      Mr. Bluming to commit to things on the telephone now when he

15      hasn't had a chance to confer with his client, why don't the

16      two of you talk.     You can talk to your clients about how to

17      proceed, and then just submit something to me tomorrow

18      setting forth your respective positions.         Hopefully there's

19      a substantial area of agreement among the parties.          And

20      where there's disagreement, you can let me know and I'll

21      need to decide those.      But principally for scheduling

22      purposes.

23                  MR. FREEDMAN:    Your Honor, that sounds fine for

24      the plaintiffs.

25                  MR. BLUMING:    And your Honor, Micah Bluming for
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 79 of 101
                                                                          78

1       the District.    A status report tomorrow would be fine once

2       we've had the chance to discuss with our clients.

3                   Is it the Court's thinking, then, that the TRO

4       would then go back to the Monday termination point as

5       opposed to Wednesday if a meet and confer and status report

6       would happen tomorrow?

7                   THE COURT:   Well, I guess what I would ask -- I

8       mean, it sounds to me as though you have the authority right

9       now -- and maybe you've already done this, to agree that the

10      TRO should extend until the end of the day on Monday, so

11      11:59 on Monday.     By agreement, the TRO would extend until

12      then.   But hopefully the parties will reach some further

13      agreement with respect to that.       And whatever you file with

14      me tomorrow, just let me know what that is.

15                  Does that make sense?

16                  MR. BLUMING:    Yes.

17                  THE COURT:   So I'm not going to move it to

18      Wednesday now until you have a chance to meet and confer and

19      talk to your client about it.

20                  MR. BLUMING:    Yes, that sounds fine with the

21      District.

22                  THE COURT:   Okay.     What time tomorrow would the

23      parties like to file?

24                  MR. FREEDMAN:    I'm sorry, your Honor, John

25      Freedman.    I didn't quite hear the Court's question.
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 80 of 101
                                                                           79

1                  THE COURT:    What time tomorrow do you want to file

2       this joint status report?      Is 4:00 o'clock acceptable?

3                  MR. FREEDMAN:     That's fine for plaintiffs, your

4       Honor.

5                  THE COURT:    Okay, so by 4:00 o'clock tomorrow.       So

6       why don't I just leave it at that.        So I'll enter a minute

7       order extending the TRO without prejudice to extending it

8       further by extending it for now until 11:59 on Monday the

9       11th.    I'll direct that the parties file a joint status

10      report by 4:00 o'clock tomorrow just proposing to me how you

11      think we should proceed going forward.

12                 DR. WALDMAN:     Your Honor, this is Ron Waldman.

13      Can I ask a question, please?

14                 THE COURT:    Please.

15                 DR. WALDMAN:     It's not clear to me what you expect

16      from us.   Are you expecting one report or a separate report

17      from each of us?     And when we have one or separate reports,

18      what should we do with it?

19                 THE COURT:    Well, that's a very good question, I'm

20      glad you asked that.     I understand you're operating under

21      great time pressure.     My preference would be to have one

22      report.    But if it's not attainable because there's so much

23      work for you to do and you don't have a chance to make them

24      all work together, I understand that.

25                 So I guess I would hope that at least that you and
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 81 of 101
                                                                             80

1       Ms. Hebden could do a single report on the issues relating

2       to epidemiology and the infectious disease issues.          If you

3       can work in subjects from Dr. Canavan as well, all the

4       better.   But if not, that's fine with me.

5                  But what I would request you do in a way that I

6       think will help the parties and me is if at the end of the

7       report, in addition to just going through the type of

8       analysis we've talked about, if you can include very, very

9       concrete recommendations of if you were the judge, what

10      would you put in an order, you know, what do you think that

11      the Court should direct that Saint Elizabeths do.          There's

12      obviously a difference between things that if you were

13      managing the hospital that you might decide to do versus

14      things where you think that the relevant guidance and sort

15      of sound medical judgment would require certain things.           And

16      so the Court ought to, for example, direct that staff not

17      travel between units in a single day -- or between infected

18      and non infected units in a single day; that the Department

19      of Behavioral Health assign an epidemiologist to the site

20      for the purposes of doing X, Y and Z; that there be point

21      prevalence surveys conducted with such frequency.          You know,

22      very concrete.    And then the parties can react to that, and

23      then I can make a decision about what to include in an

24      order.

25                 DR. WALDMAN:     Understood, thank you.      And to whom
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 82 of 101
                                                                                 81

1       do we direct the report?

2                  THE COURT:    Well, maybe the easiest thing to do,

3       since none of you actually have the passwords and everything

4       one needs for filing, if I can ask perhaps the plaintiffs to

5       volunteer simply to file it on your behalf on the docket.

6       And so if you can get the e-mail information from

7       Mr. Freedman, you can copy Mr. Bluming at the same time as

8       you e-mail it to Mr. Freedman so they receive the report at

9       the same time.    But then Mr. Freedman can file it on the

10      docket.

11                 DR. WALDMAN:     Understood.    Thank you, your Honor.

12                 THE COURT:    That's very helpful.      Those are

13      helpful questions, thank you.

14                 MS. HEBDEN:     And I have one more question.          This

15      is Joan Hebden.     Is this report due by 8:00 a.m. on Monday

16      morning or --

17                 THE COURT:    No.

18                 MS. HEBDEN:     Okay.   Do we have until close of

19      business on Monday which would mean 5:00 p.m.?

20                 THE COURT:    If 5:00 p.m. works for you, that's

21      fine by me.    I really am greatly appreciative of how hard

22      you all must be working on this.       So if 5:00 p.m. works for

23      you, from the Court's perspective, that is absolutely fine.

24                 MS. HEBDEN:     Okay, thank you.

25                 THE COURT:    You'll just send it to -- everyone
     Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 83 of 101
                                                                               82

1       will send it by e-mail to Mr. Freedman.         And if you need to

2       get his e-mail address, he can give it to you.          And to

3       Mr. Bluming.    And then Mr. Freedman will file it on the

4       docket.   But you don't actually have to hit send on the

5       e-mail to him until 5:00 p.m.

6                  MS. HEBDEN:     Thank you.    Thanks, your Honor.

7                  THE COURT:    I mean, I thank you.      Thank you.     My

8       thanks go to all of you.      I mean, it's really extraordinary

9       what you've done here, so thank you.

10                 Anything else that we should discuss today,

11      Mr. Freedman?

12                 MR. FREEDMAN:     Not from the plaintiffs, your

13      Honor.

14                 THE COURT:    Mr. Bluming, anything further?

15                 MR. BLUMING:     Nothing further for the District.

16                 THE COURT:    Thank you all.     I mean, both counsel

17      and amici and the clients have done a remarkable job here,

18      so I greatly appreciate it.       This is the judicial and public

19      health system working at its best, so I pass along my

20      congratulations and thanks to all of you.

21            (Proceedings adjourned at 4:28 p.m.)

22

23

24

25
Case 1:19-cv-03185-RDM Document 90-3 Filed 05/18/20 Page 84 of 101
      Case 1:19-cv-03185-RDM
10 - alcohol-based             Document 90-3 Filed 05/18/20 Page 85 of 101       84

                                        access [6] 45/19        administered [1]
1                    4                   45/19 64/12 65/7        13/18
10 [1] 10/3         441 [1] 1/24         66/18 68/25            administration [2]
10-minute [1] 44/18 4:00 [4] 44/19 79/2 accomplish [1] 48/3      29/15 46/8
11 [1] 60/10         79/5 79/10         accomplished [2]        administrator [3]
11:59 on [2] 78/11 4:28 p.m [1] 82/21    8/12 18/20              50/14 60/5 60/12
 79/8               4th [2] 1/16 1/24   accordance [2] 34/4     administrators [5]
11th [2] 67/25 79/9                      34/19                   60/1 60/9 60/11
12 [2] 47/2 65/1    5                   according [1] 58/19      64/14 69/3
12th [1] 46/23      53 [2] 53/23 54/4   account [1] 19/18       admission [2] 24/21
14 [7] 7/18 10/11   57 [1] 51/19        accredited [1]           47/12
 12/21 13/7 59/5    5:00 p.m [4] 81/19   70/10                  admissions [5] 7/10
 74/22 77/8          81/20 81/22 82/5   accredits [1] 70/11      7/13 7/14 24/23
14-day [4] 4/18     6                   accurate [1] 13/13       26/3
 12/17 25/10 25/13                      achieve [4] 36/9        admitted [1] 7/23
14th [1] 1/16       6 feet [2] 28/17     53/7 53/11 54/11       adversarial [1] 6/6
15 [7] 29/10 44/21   36/9               achieved [3] 7/11       advice [1] 30/4
 51/2 52/25 53/7    6,000 [2] 53/12      18/18 25/14            advisability [1]
 53/11 54/6          53/14              aching [1] 23/25         13/2
158 [1] 53/20       60 percent [1]      ACLU [1] 1/19           aerosol [5] 30/11
15th [2] 1/20 51/19 36/21               acquire [1] 19/14        30/11 30/13 31/9
16 [1] 35/18        60-day [1] 55/25    acquiring [1] 29/16      32/18
16th [2] 23/4 23/11 601 [1] 1/12        across [1] 58/10        afebrile [1] 7/19
1830s [1] 64/25     630 [1] 1/24        ACT [1] 50/11           affair [1] 4/7
19 [8] 24/5 26/15   67-ounce [1] 37/2   acted [2] 73/7          affairs [2] 1/15
 30/7 47/23 52/18   7                    76/16                   46/2
 61/20 67/14 83/8                       action [2] 1/3 3/2      afternoon [1] 76/1
19-3185 [1] 3/3     700 [1] 1/16        actions [2] 16/8        again [21] 3/16
1:19-cv-3185 [1]    72 [1] 35/14         48/12                   10/5 10/11 13/13
 1/3                8                   active [2] 47/15         14/16 20/4 24/22
1A [1] 8/14                              54/6                    25/5 26/3 28/19
1B [1] 8/14         8,000 [2] 53/9      activities [6] 18/7      30/6 30/19 32/12
1st [3] 46/21 46/22 53/14                53/4 53/16 53/19        33/11 34/13 34/22
 46/25              8:00 a.m [1] 81/15   61/19 66/6              39/18 53/25 55/9
2                   9                   activity [2] 61/16       61/7 63/21
                                         67/11                  against [2] 5/11
20 [5] 44/21 52/25 90 [1] 56/7          actual [1] 62/12         33/4
 53/7 53/11 54/6    90 percent [1]      actually [25] 9/21      agencies [1] 48/24
20001 [3] 1/13 1/25 42/17                17/6 17/10 18/14       agency [1] 49/21
 2/25               90-day [1] 56/5      19/5 22/17 23/2        aggressive [1]
20005 [2] 1/16 1/20 915 [1] 1/20         23/12 23/19 23/23       11/20
2003 [1] 32/16
2019 [1] 51/14
                    A                    24/10 29/9 29/25       ago [2] 5/17 63/24
                                         31/18 40/18 41/15      agree [4] 75/5
2020 [5] 1/5 46/21 a.m [1] 81/15         43/18 46/4 53/12        75/10 76/9 78/9
 46/23 51/19 53/9   ability [5] 13/17    61/12 65/17 69/20      agreement [8] 72/25
204 [1] 46/25        19/14 53/3 54/13    74/6 81/3 82/4          75/4 76/5 77/7
209 [2] 46/21 46/24 62/16               acute [3] 31/9           77/12 77/19 78/11
20th [1] 23/12      able [27] 6/17       32/22 40/22             78/13
24 [4] 8/3 10/5      15/20 16/2 21/17   adapted [1] 13/19       ahead [2] 41/24
 10/13 47/5          21/20 22/5 22/21   add [5] 10/4 17/8        44/17
26 [1] 51/23         23/9 31/3 35/17     43/16 63/22 64/24      air [7] 28/19 29/1
268 [1] 46/23        37/24 38/6 38/9    added [3] 23/24          29/2 29/8 32/17
2:00 [2] 76/3 76/9   46/12 46/18 48/2    23/25 64/16             32/18 32/21
2:01 [1] 1/6         50/6 53/3 54/11    addition [4] 49/11      airborne [1] 28/22
2nd [2] 1/20 51/19   55/4 55/19 56/8     53/23 61/23 80/7       airflow [1] 28/19
2PR [1] 8/15         59/7 65/23 67/11   additional [7]          al [4] 1/2 1/5 3/3
2TR [1] 44/4         69/24 70/25         10/14 12/23 24/14       3/4
                    above [1] 83/5       35/24 43/10 73/10      alcohol [19] 21/10
3                   above-entitled [1]   73/11                   27/3 36/16 36/18
30 [4] 18/17 42/22   83/5               address [8] 5/8          36/20 36/21 36/25
 49/5 51/22         absenteeism [1]      6/19 24/19 28/3         37/3 37/6 37/8
30-day [1] 55/25     21/21               36/13 43/13 49/18       37/10 37/13 37/18
3185 [2] 1/3 3/3    absolute [1] 64/17   82/2                    37/19 37/21 38/13
333 [1] 2/24        absolutely [3] 6/16 addressed [4] 41/8       39/8 39/11 39/16
39 [1] 51/21         71/12 81/23         56/4 60/3 63/5         alcohol-based [14]
3:21 [1] 45/3       acceptable [1] 79/2 adept [1] 59/15          21/10 27/3 36/16
3:21 p.m [1] 45/7   acceptances [1]     adequacy [1] 43/13       36/20 36/25 37/3
3:30 [1] 45/4        51/12              adjacent [1] 66/18       37/6 37/8 37/10
3:31 p.m [1] 45/8   accepted [2] 33/25 adjourned [1] 82/21       37/13 37/18 37/19
                     51/3               adjusting [1] 61/12      37/21 38/13
alike -Case  1:19-cv-03185-RDM
        briefly                  Document 90-3 Filed 05/18/20 Page 86 of 101         85

                       appropriate [15]       3/6                   47/25
A                       3/23 8/20 11/13      August [1] 51/14      become [2] 25/24
alike [1] 18/7          11/14 13/9 14/7      authority [1] 78/8     35/25
allay [1] 52/5          16/8 34/15 42/3      availability [3]      becomes [1] 54/22
allied [1] 46/9         43/11 48/20 55/18     26/25 39/9 51/1      becoming [1] 19/22
allotted [1] 6/11       57/16 60/21 61/5     available [14] 8/3    bed [4] 51/1 51/4
allow [5] 62/5 62/7    appropriately [2]      10/9 13/8 17/17       51/5 51/5
 62/23 65/8 69/7        40/12 56/21           21/25 22/6 36/25     bedrooms [2] 38/15
allowed [3] 12/13      approved [1] 68/17     37/7 51/7 61/20       65/11
 34/14 66/22           approximately [1]      62/4 63/8 64/13      beef [1] 38/19
allowing [1] 64/17      15/5                  64/23                beforehand [1]
alluded [1] 19/10      April [1] 18/18       Ave [1] 1/12           75/21
along [3] 22/16        area [14] 9/10        Avenue [1] 2/24       began [1] 22/24
 48/6 82/19             24/11 24/16 24/16    average [1] 53/21     begin [1] 26/14
alternative [1]         25/22 36/3 36/9      aware [3] 29/20       begun [1] 55/15
 36/22                  37/5 44/3 44/4        57/18 70/2           behalf [1] 81/5
although [5] 6/8        47/19 65/5 66/21     away [3] 7/18 30/9    behavioral [4] 46/1
 8/4 15/10 27/5 35/3    77/19                 43/23                 47/21 48/23 80/19
always [2] 54/3        areas [7] 5/3 36/1    awkward [1] 55/3      behind [1] 23/18
 69/8                   36/4 36/5 43/24                            belong [1] 12/6
ambitious [1] 6/10      64/12 77/10          B                     benefit [2] 55/11
America [1] 30/9       argue [1] 60/20       back [18] 8/22 9/16    71/20
amici [9] 2/2 3/7      Arnold [1] 1/12        11/7 16/23 22/21     best [10] 4/23 4/24
 3/21 3/24 71/24       around [11] 12/23      32/15 35/18 40/6      10/14 31/23 36/7
 72/18 73/6 75/20       21/21 37/16 39/19     42/11 44/18 44/25     58/11 65/13 66/4
 82/17                  42/4 45/16 50/9       45/4 45/8 46/4        71/18 82/19
among [4] 43/22         52/2 52/17 53/19      55/17 56/12 62/1     better [6] 6/24 7/3
 60/9 69/13 77/19       65/15                 78/4                  12/5 46/18 55/4
amount [13] 6/8 6/9    arrange [1] 14/20     backed [1] 30/9        80/4
 19/21 20/5 22/6       arrangement [1]       background [2]        beyond [3] 12/11
 27/6 36/25 39/19       70/16                 72/15 72/16           27/13 27/23
 42/18 43/13 53/22     arranging [1] 50/20   backing [1] 60/6      big [3] 31/6 42/2
 71/14 74/11           arrived [1] 7/22      bacteria [1] 29/5      53/25
analyses [1] 71/11     ARTHUR [1] 1/19       bad [2] 17/17 63/9    bit [19] 4/7 4/11
analysis [3] 46/16     aspects [5] 17/25     bag [2] 34/3 34/21     4/19 6/10 7/7 8/24
 68/7 80/8              18/8 18/10 22/8      balanced [1] 4/23      9/12 9/16 9/20 11/3
analyzed [1] 16/8       43/8                 balancing [2] 5/11     16/24 19/22 24/25
and/or [1] 24/21       assertive [1] 50/10    71/5                  29/11 37/2 42/25
annoying [1] 8/25      assessment [1]        Bankruptcy [1] 2/24    54/5 57/14 65/14
antibodies [2] 13/7     18/15                BANNER [2] 1/14 3/5   biweekly [2] 49/17
 15/8                  assign [4] 16/10      BARBARA [2] 1/5 3/3    49/22
antibody [4] 13/3       26/14 73/23 80/19    barn [1] 19/18        Black [2] 53/16
 14/21 20/12 73/25     assigned [3] 19/11    barriers [4] 48/16     53/19
antiquated [1]          25/18 40/7            49/14 49/18 50/25    blood [4] 33/19
 65/17                 assigning [1] 30/18   base [1] 68/9          33/19 41/1 41/2
anymore [1] 61/7       assignments [1]       based [23] 14/13      BLUMING [11] 1/22
apart [5] 8/4 8/7       47/17                 21/10 25/4 27/3       3/6 71/22 74/24
 10/6 10/7 10/13       assistance [2]         36/16 36/18 36/20     75/1 76/24 77/14
apologize [1] 72/15     15/19 64/11           36/25 37/3 37/6       77/25 81/7 82/3
apparently [7] 28/5    associated [1] 44/9    37/8 37/10 37/13      82/14
 30/3 38/6 41/10       assume [1] 12/25       37/18 37/19 37/21    board [1] 67/7
 55/6 62/14 64/11      assurance [1] 25/8     38/13 39/9 39/17     boredom [1] 61/13
appear [3] 19/11       asymptomatic [2]       42/4 42/5 42/5       both [10] 11/25
 24/7 69/6              4/15 12/25            42/17                 12/15 14/20 15/8
appearance [1] 9/3     attainable [1]        baseline [1] 74/14     15/9 15/9 15/9
APPEARANCES [2]         79/22                basic [4] 5/23 26/6    44/12 73/25 82/16
 1/11 2/1              attempt [1] 58/9       51/8 72/20           bottle [2] 37/17
Appearing [2] 3/4      attempted [2] 22/16   basically [7] 6/12     38/3
 3/5                    67/2                  8/22 12/1 19/18      bottles [5] 37/2
applied [1] 51/2       attempting [3] 36/5    30/18 62/6 76/14      37/15 38/7 38/10
appointed [2] 2/2       36/7 36/9            basics [1] 64/17       38/12
 3/7                   attended [1] 53/21    basis [8] 5/4 9/2     boy [1] 59/12
appreciate [5]         attention [6] 11/12    16/16 39/4 56/23     brain [1] 61/18
 15/21 45/6 56/20       16/5 16/15 22/19      59/16 61/8 67/25     break [4] 36/3
 72/10 82/18            52/8 57/23           bathroom [1] 38/17     41/18 41/21 44/18
appreciated [1]        attire [3] 25/19      bathrooms [3] 38/15   brief [2] 46/20
 45/20                  42/24 42/25           38/21 38/22           59/5
appreciative [1]       attorney [2] 1/23     BAZRON [2] 1/5 3/3    briefing [4] 76/19
 81/21                  48/7                 beard [1] 29/19        76/20 76/21 77/9
approached [1] 5/23    attorneys [2] 3/4     became [2] 5/16       briefly [3] 4/21
      Case- 1:19-cv-03185-RDM
briefly...  concern             Document 90-3 Filed 05/18/20 Page 87 of 101         86

                        12/19 12/24 13/14    changed [9] 5/18      coed [2] 47/6 57/21
B                       14/15 16/3 17/7       5/19 5/21 10/16      cohort [2] 12/6
briefly... [2]          18/4 18/5 18/9        29/12 42/25 47/17     56/21
 44/14 72/5             26/22 29/9 29/11      49/25 52/19          cohortation [1]
bring [3] 39/14         29/14 29/16 31/8     changes [2] 5/3        42/10
 43/10 62/9             31/9 32/22 32/23      67/17                cohorted [2] 9/21
bringing [3] 16/16      34/8 36/1 36/19      changing [1] 47/18     24/8
 69/4 74/17             38/11 40/22 47/17    channel [1] 61/22     cohorting [6] 8/11
brown [1] 34/21         48/25 49/1 49/13     characteristics [1]    10/22 42/3 56/24
budget [1] 64/24        52/17 52/21 53/23     5/18                  58/3 73/15
budgetary [1] 15/6      55/14 58/5 58/5      charades [1] 67/3     cold [3] 28/8 28/8
build [1] 27/25         58/7 58/10 62/11     charge [1] 5/8         28/12
building [4] 65/9       69/25                check [2] 55/7        colleagues [5]
 65/10 65/12 69/11     cared [1] 47/9         59/24                 22/16 52/6 56/3
built [1] 65/10        careful [1] 57/23     checks [2] 23/17       56/20 64/1
bulky [1] 55/3         caring [2] 35/4        39/3                 collection [1]
business [1] 81/19      69/21                chief [3] 3/11         13/21
C                      carry [1] 38/3         45/24 46/2           colored [1] 4/19
                       cart [1] 62/13        chiefs [1] 45/24      COLUMBIA [3] 1/1
call [10] 3/10 3/13    case [6] 14/5 20/10   chills [1] 23/24       1/19 1/24
 11/22 21/22 26/21      26/22 45/17 46/24    China [1] 22/18       coming [11] 7/14
 28/10 29/7 33/9        49/21                choice [1] 51/13       23/3 23/16 35/17
 65/8 69/5             cases [5] 50/3 50/4   chronic [2] 16/2       37/21 39/1 49/3
called [9] 13/3         59/21 63/4 73/5       17/7                  50/12 57/13 66/23
 13/13 29/8 29/22      cassettes [1] 37/4    cinderblock [1]        69/18
 49/8 50/11 52/24      categories [1]         65/12                commit [1] 77/14
 64/24 66/9             47/14                circulation [1]       Committee [1] 1/15
calling [1] 7/3        category [2] 8/25      24/5                 common [3] 28/8
calls [1] 69/23         9/6                  circumstances [1]      28/8 44/4
came [3] 26/10         caused [2] 5/20        69/17                communal [1] 38/16
 37/16 48/8             28/9                 Cisco [1] 64/24       communicate [1]
camera [2] 62/7        causes [1] 30/7       civil [7] 1/3 1/15     59/7
 65/22                 CDC [11] 5/17 10/2     3/2 47/10 51/20      communication [3]
cameras [1] 67/19       12/9 13/25 17/6       51/24 51/25           19/1 58/18 59/1
can [66] 3/16 4/9       23/22 30/9 34/5      clean [2] 10/1        communications [1]
 4/25 6/23 6/25 10/1    34/6 34/19 42/20      43/12                 23/9
 10/2 10/12 13/5       cellphone [1] 65/6    cleaned [1] 38/23     community [11] 5/12
 13/15 14/1 15/17      cellphones [2]        cleaning [3] 21/9      6/25 7/5 11/6 23/4
 16/4 16/8 16/24        64/12 65/4            38/22 43/10           24/4 47/22 48/15
 18/22 27/10 28/12     census [11] 6/22      cleanings [1] 43/12    49/1 50/5 50/10
 28/18 31/17 33/3       6/23 7/9 10/22       clear [3] 56/6        company [1] 29/21
 34/11 34/13 36/7       18/13 18/17 47/4      71/14 79/15          compare [1] 68/1
 40/3 42/11 42/21       47/16 47/24 68/2     cleared [1] 8/22      compared [1] 46/23
 44/25 45/1 51/18       68/6                 clearly [2] 19/16     compatible [1] 9/3
 53/18 56/10 56/12     center [2] 66/7        35/14                competency [4]
 57/14 58/17 62/1       66/9                 client [3] 76/25       60/25 61/2 61/2
 62/10 62/22 63/10     centers [1] 70/8       77/15 78/19           61/6
 63/11 63/12 64/6      central [1] 49/17     clients [5] 50/19     complement [1] 14/9
 65/6 66/3 66/4 69/5   CEO [4] 23/10 45/23    75/7 77/16 78/2      complete [1] 46/17
 71/18 71/18 72/12      58/20 70/5            82/17                completed [1] 15/11
 75/9 75/22 76/7       certain [5] 17/3      clinical [29] 5/5     completely [1] 57/2
 77/3 77/11 77/16       17/3 64/14 76/7       5/19 30/6 45/24      completion [2]
 77/20 79/13 80/3       80/15                 46/8 47/8 50/14       72/24 75/3
 80/8 80/22 80/23      certainly [13] 18/5    55/7 55/12 55/22     compliance [2]
 81/4 81/6 81/7 81/9    18/18 20/25 22/12     56/1 56/23 57/10      41/12 42/19
 82/2                   22/16 24/1 27/19      57/12 58/3 58/6      complicated [1]
CANAVAN [10] 2/3        42/2 42/13 49/20      60/1 60/5 60/9        57/11
 3/8 6/19 17/23         55/12 64/16 73/18     60/11 60/12 62/7     complicates [1]
 44/14 44/20 44/25     certify [1] 83/4       64/14 69/3 69/25      50/13
 45/9 71/10 80/3       challenge [1] 19/23    70/2 70/12 70/14     complicating [1]
canceled [5] 53/18     challenges [1] 19/7    71/1                  56/18
 54/13 54/16 66/6      challenging [1]       clinically [1]        comprehensive [3]
 66/10                  40/21                 70/13                 43/18 64/20 72/19
capable [1] 13/14      chance [7] 22/2       clinician [1] 65/22   computer [1] 20/19
capacities [1]          44/14 73/17 77/15    clinicians [1]        concept [2] 73/14
 70/12                  78/2 78/18 79/23      65/16                 74/11
capacity [3] 14/19     change [5] 5/22       clock [1] 4/17        concern [9] 30/23
 14/25 56/7             25/19 26/1 31/17     close [1] 81/18        34/1 37/25 43/25
care [41] 11/25         53/2                 closely [1] 50/1       55/13 58/2 58/16
 12/8 12/15 12/15      changeable [1] 59/6   CMS [1] 68/18          58/23 60/15
      Case
concerned    1:19-cv-03185-RDM
          - department           Document 90-3 Filed 05/18/20 Page 88 of 101         87

                      contamination [4]       7/13                 data [14] 16/7
C                      30/25 31/18 31/20     courtroom [1] 61/4     19/12 19/21 20/7
concerned [5] 42/8     32/3                  courts [3] 2/24        21/21 22/2 22/3
 43/24 57/15 58/13    continuation [1]        24/24 26/4            40/5 40/8 42/16
 60/18                 74/23                 courtyard [2] 66/18    46/16 46/18 68/6
concerns [5] 31/6     continue [4] 5/21       66/20                 74/8
 63/3 64/4 69/12       41/25 58/11 64/18     CoV [2] 30/7 32/14    date [3] 8/13 23/11
 71/5                 continued [3] 2/1      cover [1] 22/8         83/14
concrete [4] 65/12     5/2 48/13             covering [3] 42/1     dates [1] 20/1
 76/15 80/9 80/22     continuing [2] 7/9      60/13 74/12          day [19] 4/18 12/17
condition [1] 26/20    18/21                 COVID [49] 4/16 7/4    13/16 17/3 25/10
conditions [2] 5/6    continuing to [1]       7/6 7/24 8/14 8/17    25/13 31/22 33/18
 47/18                 7/9                    8/19 9/2 9/22 10/4    35/23 53/22 55/25
conduct [2] 45/21     continuity [1]          24/5 24/10 25/4       55/25 56/5 63/21
 62/10                 58/10                  26/15 28/2 30/7       64/7 66/8 78/10
conducted [4] 46/16   contract [1] 29/21      37/12 38/14 38/20     80/17 80/18
 67/17 67/19 80/21    contribution [1]        44/4 46/6 46/24      days [22] 7/18 8/6
confer [9] 75/9        19/19                  47/2 47/7 47/13       10/3 10/6 10/11
 75/15 75/17 76/24    control [19] 4/25       47/15 47/23 47/24     10/14 12/3 12/21
 77/1 77/2 77/15       6/16 11/7 14/6 19/8    48/5 48/16 48/17      13/7 15/12 15/13
 78/5 78/18            22/10 40/9 47/14       49/22 52/7 52/18      34/9 34/23 35/14
CONFERENCE [1] 1/8     47/19 52/6 56/9        54/4 54/5 56/6        46/3 46/16 49/5
confidence [1]         59/17 64/1 64/3        56/19 57/18 58/14     51/22 56/7 63/24
 74/16                 68/15 71/5 73/24       58/15 59/9 60/14      74/22 77/8
confident [1] 72/2     74/5 74/6              60/15 61/20 67/14    DBH [3] 49/17 49/22
confirmed [2] 7/21    convened [1] 58/20      68/1 74/17 83/8       52/3
 9/4                  convenient [1]         COVID-19 [8] 24/5     DC [6] 1/4 1/13
conform [1] 14/2       41/19                  26/15 30/7 47/23      1/16 1/20 1/25 2/25
conformance [1]       convey [3] 71/23        52/18 61/20 67/14    DDS [1] 48/4
 12/10                 72/2 72/3              83/8                 deal [4] 9/18 9/21
confusing [1] 7/7     cool [1] 61/11         COVID-negative [1]     18/1 27/19
congratulations [1]   cooperation [3]         8/19                 dealing [5] 16/12
 82/20                 45/18 48/10 71/25     COVID-positive [9]     20/10 40/9 40/23
congregate [3] 18/2   coordination [1]        4/16 7/6 7/24 8/14    54/17
 19/17 66/11           20/8                   8/17 9/2 9/22 10/4   death [2] 21/18
conjunction [1]       coordinator [2]         46/6                  51/20
 56/2                  40/8 40/9             created [2] 59/23     DeBERARDINIS [2]
conscientious [1]     copy [1] 81/7           61/16                 1/23 3/6
 22/15                core [3] 48/24         creation [2] 20/8     December [1] 22/20
conservative [1]       49/20 53/19            42/10                decent [1] 53/13
 12/11                coronavirus [2]        creative [1] 69/21    decide [3] 76/9
conservatively [1]     13/6 28/9             credit [3] 30/20       77/21 80/13
 10/6                 corrected [1] 58/1      39/24 58/1           decided [3] 8/20
consider [4] 16/13    COSTA [2] 1/2 3/3      CRF [1] 51/10          13/10 29/17
 27/8 52/12 76/4      costs [2] 15/3 15/4    crisis [2] 64/15      decision [2] 69/7
consideration [3]     couch [1] 44/5          69/8                  80/23
 18/12 23/15 68/4     cough [2] 28/25        criteria [4] 9/23     decisions [1] 71/18
considerations [1]     35/4                   10/2 24/1 25/5       decompensated [1]
 14/17                counsel [3] 72/5       critical [1] 6/17      53/6
considered [3]         75/2 82/16            CRS [1] 51/2          decreasing [1]
 10/15 15/5 25/11     country [1] 5/12       crunched [1] 76/22     18/19
considering [1]       couple [3] 17/24       CSAs [1] 50/10        dedicated [1] 48/6
 68/2                  27/15 46/16           cuff [1] 33/19        dedication [1] 72/1
consistent [1] 12/9   course [8] 10/1        current [3] 14/18     deep [1] 69/14
constantly [1]         12/3 22/9 24/8         31/23 52/23          defendants [4] 1/6
 41/11                 24/25 32/21 36/10     currently [12] 8/2     1/22 3/5 46/12
Constitution [1]       54/8                   11/21 13/24 25/16    defer [1] 3/23
 2/24                 court [24] 1/1 2/2      51/6 52/16 54/7      definition [1]
constitutional [1]     2/23 3/7 3/18 3/22     56/22 64/20 69/24     30/13
 23/21                 7/13 7/14 41/20        70/3 70/11           definitive [1] 5/14
consumer [1] 46/2      45/16 46/19 50/1      cut [1] 41/16         degree [2] 20/15
contact [9] 8/15       55/1 60/2 61/10       cv [1] 1/3             27/20
 12/21 26/21 33/9      66/5 71/12 71/17                            deliver [1] 62/22
 33/10 50/14 50/19     73/7 75/13 80/11      D                     delivered [1] 62/14
 55/10 55/14           80/16 83/3 83/9       D.C [5] 19/1 28/5     department [13]
contaminate [1]       Court's [4] 3/11        30/4 68/16 73/22      14/18 15/2 15/10
 40/3                  78/3 78/25 81/23      daily [4] 18/25        16/6 16/10 19/1
contaminated [4]      Court-appointed [2]     26/12 59/16 67/25     19/2 30/4 47/21
 31/18 33/13 40/3      2/2 3/7               damaged [3] 31/3       48/23 68/16 73/22
 43/6                 court-ordered [1]       34/4 35/25            80/18
      Case
depending    1:19-cv-03185-RDM
          - end                  Document 90-3 Filed 05/18/20 Page 89 of 101          88

                        9/23 47/22 48/9       DOH [1] 28/5
D                       48/13 48/17 48/19     don [1] 11/14         E
depending [4] 25/5      49/7 49/10 49/11      don't have [1]        e-mail [5] 81/6
 35/6 53/2 56/13        49/12 49/14 49/18      64/25                 81/8 82/1 82/2 82/5
depends [1] 17/16       49/23 50/2 50/9       done [33] 4/20 5/4    eagerness [1] 69/25
depositing [1] 33/4     50/24 52/9             5/4 6/23 7/22 8/6    earlier [5] 45/17
describe [1] 5/24      discharged [6] 6/25     14/11 14/17 14/21     50/22 56/3 56/20
described [1] 23/22     9/25 10/1 10/12        15/13 15/25 16/4      69/3
describing [1] 29/6     48/21 52/9             17/8 20/12 20/13     early [5] 18/11
description [1]        discharges [8] 7/4      20/22 30/5 39/18      19/14 22/20 23/4
 49/14                  7/5 7/10 48/2 48/11    44/13 46/13 48/1      28/6
designated [5] 9/1      49/5 51/20 51/23       55/1 60/7 61/7       easier [1] 11/3
 9/10 11/2 47/13       discharging [1]         65/21 67/12 71/14    easiest [2] 9/21
 70/16                  51/18                  74/10 74/16 74/18     81/2
designation [1]        discovered [1]          78/9 82/9 82/17      easily [4] 16/4
 10/16                  63/24                 donning [1] 42/23      41/3 41/8 63/5
despite [3] 66/22      discuss [4] 55/24      door [2] 24/17        easy [1] 6/7
 67/11 69/12            75/8 78/2 82/10        68/14                eat [4] 33/12 36/3
detail [4] 9/20        discussed [2] 17/24    doubled [1] 65/1       36/4 36/11
 10/7 11/16 22/3        72/23                 doubt [1] 71/19       eating [1] 36/8
detect [1] 13/4        discussing [1] 20/6    down [6] 32/24        echo [1] 45/17
detection [1] 20/11    discussion [2]          33/20 44/3 67/16     educate [1] 40/24
detects [1] 13/7        26/25 52/4             68/6 68/8            education [1] 52/4
determination [1]      disease [9] 5/20       dozens [1] 46/7       educator [1] 59/15
 13/23                  5/24 9/3 9/5 9/25     Dr [1] 45/9           effect [2] 15/4
determine [1] 50/4      28/23 30/8 74/20      Dr. [21] 3/8 3/8       23/1
determined [1] 47/8     80/2                   17/23 17/23 17/24    effective [4] 36/19
develop [1] 12/13      disinfect [1] 65/7      19/10 21/24 24/3      51/11 55/21 57/4
developed [1] 61/20    disinfectants [4]       24/23 25/12 42/2     effectively [3]
developing [1]          21/9 34/13 34/15       42/13 44/12 44/12     7/11 47/24 57/12
 61/23                  43/11                  44/14 44/20 44/25    effects [1] 67/14
device [2] 62/9        disinfecting [1]        71/9 71/10 74/13     effectuated [1]
 63/14                  34/17                  80/3                  73/20
devices [2] 64/19      dispensers [1] 37/5    Dr. Canavan [6]       effort [1] 70/15
 64/24                 disperse [1] 29/1       17/23 44/14 44/20    efforts [3] 49/14
diagnostic [1] 13/4    displayed [1] 8/18      44/25 71/10 80/3      61/8 62/3
dialing [1] 11/22      disrupt [1] 32/13      Dr. Hebden [1]        eight [1] 46/14
diarrheal [1] 26/19    disruptive [1]          44/12                either [2] 7/5
dictated [1] 34/5       56/24                 Dr. Patrick [1] 3/8    43/20
difference [1]         distance [3] 28/18     Dr. Ronald [1] 3/8    electronic [2]
 80/12                  36/10 44/8            Dr. Waldman [11]       46/14 46/15
different [7] 13/20    distanced [3] 61/10     17/23 17/24 19/10    elevator [2] 29/4
 32/20 47/14 50/17      67/9 69/6              21/24 24/3 24/23      29/5
 54/5 60/14 61/5       distances [1] 28/16     25/12 42/2 44/12     Elizabeths [27] 5/9
difficult [16] 5/14    distancing [12] 7/2     71/9 74/13            18/2 18/12 19/6
 11/7 48/5 48/8 51/9    7/3 14/7 28/17 36/6   Dr. Waldman's [1]      22/15 24/9 26/18
 52/14 53/7 54/3        43/21 43/22 54/14      42/13                 27/2 29/20 31/7
 54/16 56/19 56/25      55/18 55/22 56/2      dramatically [1]       32/20 40/7 41/4
 57/3 57/3 62/18        56/14                  48/11                 46/25 48/20 52/13
 62/19 69/17           distinct [1] 37/16     draw [1] 41/2          53/17 54/17 60/19
difficulty [2]         distributed [1]        drawing [1] 67/8       60/22 61/22 66/13
 56/22 57/1             61/16                 drink [2] 36/17        68/10 69/15 71/17
dignity [1] 69/14      distribution [1]        36/17                 71/18 80/11
diminished [1]          5/24                  drinking [1] 37/25    else [5] 14/10
 62/17                 DISTRICT [16] 1/1      droplet [7] 28/10      33/21 41/20 59/10
direct [7] 15/17        1/1 1/9 1/19 1/24      28/20 29/1 31/25      82/10
 26/22 50/19 79/9       2/24 22/1 72/23        32/2 32/4 32/17      emphasis [1] 22/9
 80/11 80/16 81/1       73/16 73/19 75/1      droplets [7] 28/11    emphasize [3] 16/19
directed [1] 24/24      75/16 76/2 78/1        28/11 28/14 28/17     18/23 20/17
directly [3] 33/10      78/21 82/15            33/3 33/3 33/5       emphasized [1]
 62/16 74/10           disturbing [1] 9/12    dry [2] 34/14 67/7     35/22
director [4] 45/24     docket [3] 81/5        due [3] 51/8 75/12    emphatic [1] 10/25
 46/1 49/16 66/16       81/10 82/4             81/15                employee [2] 19/5
disabilities [1]       doctor [1] 41/1        duration [1] 54/21     42/6
 48/4                  document [2] 45/19     during [8] 48/3       enabled [1] 65/23
disagreement [2]        49/8                   50/15 50/23 52/14    encounter [1] 19/7
 77/10 77/20           documents [2] 46/11     63/20 64/15 69/7     encourage [1] 38/24
disagreements [1]       70/23                  83/7                 encouraged [1]
 76/8                  doff [1] 11/14         dynamic [1] 19/13      40/13
discharge [18] 9/23    doffing [1] 42/24      dynamics [1] 5/18     end [7] 16/23 20/1
end... Case  1:19-cv-03185-RDM
       - foyer                   Document 90-3 Filed 05/18/20 Page 90 of 101          89

                    even [8] 12/11           extreme [1] 67/6        81/5 81/9 82/3
E                    13/11 16/20 18/3        extremely [4] 14/4     filing [1] 81/4
end... [5] 24/17     38/1 38/12 38/21         41/15 71/8 71/15      fill [1] 23/20
 33/11 76/21 78/10   68/6                    eye [4] 27/20 31/19    final [2] 65/15
 80/6               evening [1] 66/6          32/8 43/3              71/16
ended [1] 22/21     event [5] 25/2           eyes [3] 31/1 33/5     finally [1] 39/10
endorsement [1]      26/18 44/7 53/17         43/7                  find [7] 14/20
 72/4                67/22                                           22/14 27/4 35/17
ends [1] 71/16      events [1] 11/19         F                       36/18 54/2 62/19
engage [4] 20/25    ever-changing [1]        face [7] 32/9 33/6     finding [1] 52/6
 66/1 67/1 67/2      47/18                    34/10 34/11 34/12     findings [2] 20/14
engaged [1] 21/14   everybody [8] 3/13        35/3 35/25             45/15
enhanced [1] 39/2    6/4 17/1 17/2 41/19     faced [1] 51/10        fine [10] 41/22
enjoy [1] 67/11      59/24 63/10 66/8        facilitate [1] 70/7     72/12 77/9 77/23
enjoying [1] 61/12 everyone [7] 3/10         facilities [9] 16/3     78/1 78/20 79/3
enormous [1] 71/14   3/16 12/1 21/22          17/7 18/4 27/5         80/4 81/21 81/23
enormously [1]       41/20 57/7 81/25         29/11 36/19 38/11     first [17] 6/3 6/20
 71/20              everyone's [1] 48/9       48/17 51/4             10/4 17/6 24/20
enough [11] 30/15   evolving [1] 30/6        facility [34] 4/14      27/15 36/24 46/23
 31/3 31/8 31/11    exact [1] 13/9            6/18 6/22 7/2 7/17     47/20 56/25 62/19
 31/16 34/7 40/5    exactly [3] 29/12         8/8 11/6 11/13 12/1    63/14 66/17 67/4
 44/20 64/7 64/18    35/15 44/11              13/1 14/12 15/24       72/7 72/13 75/7
 71/10              example [11] 20/1         16/11 18/7 18/19      fit [4] 29/22 29/22
ensure [2] 7/2       23/3 33/12 33/17         18/25 19/3 19/9        30/19 30/21
 14/19               34/6 36/3 37/11          19/17 19/17 20/18     five [9] 19/5 34/9
ensuring [3] 20/21   40/14 40/25 44/3         21/8 21/19 21/23       34/9 46/3 47/1 47/3
 40/12 63/15         80/16                    26/9 26/25 27/18       54/8 60/8 60/10
enter [6] 24/11     except [1] 30/10          27/22 28/5 30/12      flex [1] 56/8
 26/9 74/23 76/7    exception [2] 24/7        37/17 40/5 73/5       flexibilities [1]
 76/18 79/6          29/19                    74/17                  56/15
entire [1] 34/10    excess [1] 13/17         facing [1] 16/3        floor [3] 1/16 1/20
entities [1] 50/16 excluded [1] 12/16        fact [14] 4/8 4/13      66/17
entitled [2] 5/2    excuse [1] 46/22          22/5 22/20 23/20      flow [1] 32/17
 83/5               exist [2] 30/12           24/10 28/18 29/11     flu [1] 28/8
entrance [3] 23/5    57/9                     31/12 34/1 36/22      focus [3] 6/1 6/15
 23/6 23/17         existing [1] 27/2         41/5 71/10 75/12       46/18
entry [1] 13/1      exists [1] 13/24         fair [1] 9/7           focused [1] 56/12
environment [5]     expect [2] 24/4          fairly [2] 9/24        focusing [1] 52/8
 28/20 31/24 33/16   79/15                    18/16                 folks [3] 44/17
 57/2 57/3          expected [4] 22/12       fall [3] 28/15          59/17 70/16
environmental [3]    27/4 27/18 27/20         30/13 64/6            follow [1] 50/12
 21/9 34/18 43/8    expecting [1] 79/16      false [1] 13/18        following [2] 34/23
ENZO [2] 1/2 3/3    experiencing [1]         familiar [1] 28/21      76/19
epidemiological [1]  15/24                   family [5] 7/1 50/5    foregoing [1] 83/4
 6/14               expert [1] 75/3           55/2 60/4 69/5        foremost [1] 6/20
epidemiologist [3]  experts' [1] 72/24       fantastic [1] 44/13    forensic [7] 47/10
 16/10 40/7 80/19   expire [1] 76/23         far [9] 6/4 37/6        47/11 51/21 51/23
epidemiologists [1] expires [1] 72/22         42/8 44/2 44/11        51/23 60/24 61/11
 73/23              explaining [1]            46/13 46/14 69/6      foreseeable [1]
epidemiology [4]     59/15                    77/11                  5/22
 5/23 19/2 20/15    exposed [7] 7/16         fears [1] 52/5         forget [1] 59/19
 80/2                8/15 8/16 9/15          feasibility [1]        fork [1] 33/12
episodes [1] 68/9    10/10 11/9 74/21         73/19                 form [1] 13/7
equipment [5] 14/8 exposure [2] 10/12        February [3] 53/9      formerly [1] 48/15
 21/8 33/16 65/15    20/1                     53/15 53/20           forth [4] 10/3 35/7
 70/7               expressed [1] 69/25      feel [4] 25/23          77/6 77/18
equivalent [1] 63/2 extend [7] 73/2           28/12 52/5 58/24      forward [12] 4/20
erase [1] 67/7       73/3 76/2 76/2 77/8     feet [2] 28/17 36/9     5/10 6/15 6/22 9/24
especially [1] 48/1 78/10 78/11              felt [2] 32/15          10/23 11/9 55/12
essential [2] 8/13 extended [2] 76/6          51/15                  56/9 71/13 75/10
 17/25               76/10                   female [1] 51/5         79/11
essentially [5]     extending [7] 72/23      few [9] 6/1 7/13       forward-looking [1]
 26/2 26/9 27/21     74/11 75/2 75/5          10/14 11/8 12/3        10/23
 28/14 73/15         79/7 79/7 79/8           14/19 15/12 15/13     found [1] 69/13
et [4] 1/2 1/5 3/3 extent [7] 6/23 8/9        51/14                 four [6] 8/6 10/6
 3/3                 13/15 14/3 40/16        fewer [1] 51/12         46/10 51/21 51/24
evaluated [3] 61/1   57/5 70/10              Fifteen [1] 51/20       51/24
 65/10 68/20        exterior [1] 35/6        figure [1] 63/19       fourth [1] 8/24
evaluating [1]      extraordinary [2]        file [8] 77/4 78/13    foyer [2] 24/11
 47/22               67/12 82/8               78/23 79/1 79/9        24/17
frame -Case  1:19-cv-03185-RDM
        hygiene                  Document 90-3 Filed 05/18/20 Page 91 of 101        90

                        38/23 42/6 56/9      hands [5] 31/1 38/4   hit [1] 82/4
F                       59/10                 40/1 40/3 59/11      hold [1] 65/6
frame [1] 52/21        good [21] 13/25       handset [1] 3/15      holding [1] 49/17
frank [2] 6/5 39/8      16/9 18/16 19/8      happen [6] 7/1        home [4] 51/13
frankly [3] 8/4         20/5 32/11 38/5       11/17 41/3 61/3       51/25 58/4 58/9
 38/12 76/16            40/18 40/18 41/12     67/13 78/6           homes [1] 51/25
free [2] 23/20          42/9 42/16 43/23     happened [2] 36/24    homework [2] 61/25
 74/15                  44/5 49/19 50/7       67/22                 63/11
FREEDMAN [12] 1/11      53/20 53/22 64/7     happening [5] 5/11    honestly [2] 59/21
 3/4 72/13 72/17        64/17 79/19           10/18 22/19 66/23     63/13
 76/13 78/25 81/7      governor's [1] 23/2    74/6                 HONEY [1] 1/22
 81/8 81/9 82/1 82/3   gown [5] 26/13        happens [1] 39/22     Honor [15] 3/2 4/1
 82/11                  26/14 26/14 26/16    happy [3] 3/23 55/5    31/5 45/10 72/14
freeze [1] 60/19        26/23                 59/18                 74/25 76/13 77/23
frequency [4] 38/22    gowns [4] 26/17       hard [3] 48/1 67/13    77/25 78/24 79/4
 43/11 54/21 80/21      27/19 38/2 43/14      81/21                 79/12 81/11 82/6
frequent [2] 58/19     great [12] 9/9        harder [1] 51/9        82/13
 59/21                  27/18 32/11 44/10    haste [1] 71/4        honorable [2] 1/9
frequently [5] 5/22     48/12 54/1 55/3      headaches [1] 24/1     64/8
 39/22 47/18 51/17      59/12 61/14 65/2     health [39] 4/2 4/3   HOOK [3] 2/23 83/3
 66/16                  70/23 79/21           4/24 5/1 6/18 6/19    83/14
front [1] 34/11        greater [4] 10/7       11/25 12/8 12/15     hope [4] 4/8 46/19
full [2] 60/12 77/4     11/16 18/17 32/3      12/15 12/19 12/24     72/3 79/25
full-time [1] 60/12    greatly [3] 45/6       14/15 14/18 14/22    hopeful [1] 52/5
fully [1] 56/19         81/21 82/18           15/3 15/11 16/6      hopefully [3] 77/11
functional [1]         ground [2] 22/7        16/10 21/15 29/9      77/18 78/12
 60/23                  28/15                 29/10 29/15 29/16    hoping [2] 44/11
Fundamentally [1]      group [7] 54/18        30/4 31/8 34/8        55/24
 11/19                  56/13 61/3 61/7       36/19 39/17 45/16    horse [1] 19/17
funding [1] 62/18       61/25 62/5 63/23      46/14 47/21 48/23    hospital [58] 5/9
further [10] 6/24      groups [11] 53/4       52/17 52/20 68/16     5/10 8/13 9/10
 16/23 27/13 73/10      53/21 54/12 54/16     73/23 80/19 82/19     10/24 13/14 13/19
 73/12 75/5 78/12       54/20 55/17 55/18    Health's [1] 19/2      13/24 18/2 22/13
 79/8 82/14 82/15       55/20 60/25 61/2     hear [5] 3/16 44/13    40/25 45/19 45/23
future [4] 5/22         62/2                  44/25 72/5 78/25      46/2 46/4 46/10
 16/11 56/11 69/12     guardian [1] 55/2     heard [7] 28/5         46/21 46/21 47/6
G                      guess [6] 15/22        47/15 55/9 55/12      47/21 47/24 48/6
                        43/20 51/14 67/8      58/21 73/1 73/6       48/13 48/23 49/2
gaining [1] 51/12       78/7 79/25           hearing [5] 72/10      49/3 49/16 49/24
game [2] 61/9 67/3     guidance [4] 18/5      73/4 73/18 76/15      50/2 50/12 50/12
games [1] 61/18         29/12 68/18 80/14     83/7                  51/18 51/19 52/7
general [4] 1/23       guide [2] 16/8        hearings [1] 55/1      52/15 52/20 52/22
 7/25 31/24 53/1        61/25                heavily [1] 36/13      53/11 54/6 54/25
generally [4] 10/3     guidelines [5] 5/17   HEBDEN [12] 2/2 3/7    56/8 57/9 58/19
 20/24 34/8 41/11       12/9 12/10 13/19      6/15 11/15 17/20      60/24 62/3 65/16
generated [1] 16/7      13/25                 17/21 44/12 44/12     66/2 66/17 66/24
generating [5]         guides [1] 61/18       71/9 74/4 80/1        67/15 67/20 68/22
 30/11 30/11 30/14     guilty [1] 50/4        81/15                 70/25 71/23 72/2
 31/9 32/19                                  help [15] 15/20        73/9 76/17 80/13
George [2] 4/2         H                      16/11 19/12 40/8     hospital's [4]
 14/22                 half [2] 44/19         52/5 57/7 57/12       45/18 47/2 52/16
geriatric [2] 41/10     60/14                 58/17 61/24 67/6      57/25
 47/10                 hallway [3] 24/12      70/7 70/18 73/9      hospitals [3] 32/22
gets [1] 60/7           40/13 44/2            73/24 80/6            40/22 47/1
given [9] 3/19 22/2    hand [38] 11/15       helpful [7] 41/15     hour [1] 44/19
 23/11 24/8 34/9        14/8 21/10 21/11      56/16 70/14 71/9     hours [13] 8/4 10/6
 34/20 56/5 60/21       24/13 25/20 26/1      71/15 81/12 81/13     10/13 35/14 35/18
 74/19                  27/1 27/3 35/7       helping [2] 57/13      52/25 53/7 53/9
giving [3] 9/17         36/12 36/15 36/18     63/8                  53/11 53/12 53/14
 19/25 19/25            36/21 36/23 36/25    Herculean [1] 61/8     53/22 54/6
glad [1] 79/20          37/3 37/6 37/10      Hi [1] 17/21          house [2] 66/12
global [1] 4/2          37/13 37/18 37/25    high [1] 47/5          72/17
gloves [9] 26/23        38/13 38/19 38/25    higher [1] 30/25      housing [4] 48/21
 27/21 27/23 36/14      39/7 39/11 39/14     highlight [1] 29/23    50/21 50/22 52/4
 39/21 39/23 39/24      39/16 39/19 39/20    hiring [1] 60/18      hundred [2] 13/12
 40/2 40/2              39/22 40/1 40/5      historical [1] 4/10    56/6
goal [4] 49/7 49/10     42/15 42/16 42/20    historically [1]      hygiene [22] 21/11
 53/8 53/14             42/23                 36/14                 25/20 26/1 27/1
goals [1] 52/23        handle [1] 64/9       history [3] 53/16      35/7 36/12 36/15
goes [5] 27/12         handling [1] 26/2      53/19 57/20           36/22 36/23 38/19
      Case- 1:19-cv-03185-RDM
hygiene...  knowing             Document 90-3 Filed 05/18/20 Page 92 of 101           91

                       individual [29]         48/4                 IRPs [1] 49/7
H                       4/25 20/20 21/3       intensive [4] 32/23   is just [1] 24/18
hygiene... [12]         21/6 21/12 22/17       47/4 52/3 54/23      isolation [6] 47/15
 39/7 39/11 39/14       25/3 25/4 33/10       interact [3] 62/16     66/1 68/14 68/17
 39/16 39/19 39/20      34/20 38/10 38/11      62/23 63/10           68/23 69/5
 39/22 40/5 42/15       38/15 48/25 49/8      interacting [1]       issue [4] 48/19
 42/16 42/20 42/23      49/9 52/15 53/24       69/20                 52/21 54/22 63/13
I                       54/1 54/13 54/15      interaction [1]       issued [3] 29/25
                        55/10 55/20 56/25      67/10                 31/3 68/18
idea [7] 8/21 12/5      58/11 58/14 62/8      interactions [2]      issues [15] 4/22
 16/9 17/18 38/5        62/11 67/4             59/4 69/13            5/6 6/19 11/15
 70/6 73/22            individualized [1]     interactive [1]        45/16 48/16 50/9
ideal [4] 22/7          18/14                  61/3                  51/6 57/9 58/12
 24/10 24/18 35/1      individuals [15]       interest [1] 25/17     58/22 60/2 63/18
ideas [1] 72/9          9/8 11/10 21/5        interesting [1]        80/1 80/2
identified [1]          23/18 25/11 27/12      59/3                 it to [1] 81/25
 46/24                  47/9 47/17 48/13      interestingly [1]     item [2] 27/21
ill [1] 54/18           48/21 53/23 54/18      69/22                 33/11
illness [1] 69/23       55/13 57/5 66/1       interests [2] 4/24    items [2] 34/7 42/2
illnesses [1] 28/9     infected [6] 11/11      4/25                 itinerary [1] 7/17
imagine [1] 15/1        13/6 23/13 33/10      interim [1] 72/15
immediate [1] 56/11     80/17 80/18           internal [1] 61/21    J
immediately [1]        infection [31] 4/25    internally [2]        jail [2] 49/6 50/3
 66/18                  6/16 13/8 14/5 15/8    21/23 75/17          jails [1] 24/25
impacted [2] 49/2       17/22 19/2 19/8       interpretation [1]    January [1] 22/20
 66/12                  20/6 20/17 20/21       20/14                JEFF [3] 2/23 83/3
imperfectly [1]         21/1 21/2 21/3 22/9   interrupt [1] 27/10    83/14
 8/12                   22/14 26/6 31/25      interval [1] 17/13    JOAN [6] 2/2 3/7
implement [1] 22/24     40/9 47/14 47/19      intervals [3] 17/9     6/15 16/18 17/21
implemented [6] 5/1     52/6 56/9 59/17        17/9 17/18            81/15
 6/14 14/9 71/4 74/1    64/1 64/3 68/15       interventions [2]     job [8] 15/25 43/23
 74/7                   71/5 73/24 74/5        49/10 52/24           44/5 44/13 53/20
implementing [1]        74/6                  interview [4] 20/24    64/8 66/12 82/17
 76/17                 infectious [3]          21/4 21/17 67/18     JOHN [4] 1/11 72/17
implications [1]        26/20 30/8 80/2       interviewing [2]       76/13 78/24
 15/6                  information [5]         18/24 19/23          joining [1] 3/9
important [5] 10/22     4/12 6/5 20/9 24/2    interviews [6]        joint [7] 75/20
 14/4 18/11 57/6        81/6                   45/22 46/13 48/18     76/1 76/4 77/3 77/4
 60/25                 information's [1]       50/21 51/11 54/8      79/2 79/9
importantly [2]         49/25                 into [34] 3/15 6/12   JR [1] 1/23
 73/5 74/2             informing [1] 71/17     9/16 10/1 10/7       judge [7] 1/9 47/25
impressed [1] 48/2     inhalation [1] 33/4     11/16 11/18 11/22     59/4 65/9 69/11
improved [1] 39/10     inhale [1] 29/5         14/16 15/4 18/12      70/2 80/9
improving [1] 39/15    inheriting [1]          18/24 19/4 20/6      Judge's [1] 3/11
in-person [1] 50/11     12/12                  23/15 26/6 26/24     judgment [3] 5/5
inability [1] 19/16    initial [1] 30/21       28/17 29/1 29/4       5/16 80/15
incident [1] 67/15     initially [1] 30/5      30/13 32/9 32/24     judicial [1] 82/18
incidents [1] 67/16    injunction [1]          37/4 37/17 38/4      juncture [1] 74/22
include [8] 21/8        76/19                  38/21 38/24 47/2     justice [1] 4/9
 22/4 23/23 42/14      inoculation [1]         47/14 57/13 66/23
 48/17 61/17 80/8       31/1                   68/14 74/17
                                                                    K
 80/23                 inputs [1] 68/20       introduce [1] 3/17    KAITLIN [1] 1/14
included [1] 48/3      ins [1] 59/24          introduction [4]      Kansas [1] 62/15
includes [2] 49/10     insanity [1] 50/4       3/20 24/6 26/6       keep [7] 5/6 9/6
 49/13                 insightful [1]          70/19                 19/15 35/25 38/14
including [4] 45/23     71/15                 inventory [3] 27/6     55/21 62/13
 51/21 66/2 67/15      insist [1] 13/22        27/25 65/21          keeping [2] 43/23
increase [1] 71/3      insofar [1] 13/25      investigate [1]        74/2
increased [2] 38/22    instance [1] 57/18      67/23                keeps [2] 43/6
 43/11                 instead [2] 3/15       investigation [6]      59/10
incredible [1]          75/14                  9/1 10/20 16/14      kept [1] 19/22
 45/18                 Institute [1] 4/3       25/12 25/17 45/22    key [1] 60/1
incubation [1]         instructed [1] 39/5    investigations [2]    kind [11] 5/10 8/24
 25/10                 insufficient [1]        67/16 71/11           17/11 20/2 39/20
incur [1] 13/17         64/20                 involved [4] 5/16      57/1 57/25 59/14
incurred [1] 15/4      integrated [2] 7/15     6/4 49/21 57/15       61/25 66/7 67/11
indicated [1] 26/16     7/20                  iPad [7] 63/1 63/10   kindness [1] 69/14
indications [1]        integration [1]         63/11 63/12 63/12    kinds [2] 13/20
 68/8                   25/3                   63/20 64/23           57/22
indirect [1] 33/15     intellectual [1]       IRP [2] 49/7 52/24    knowing [1] 19/7
      Case
knowledge    1:19-cv-03185-RDM
          - minimum              Document 90-3 Filed 05/18/20 Page 93 of 101        92

                     like to [1] 71/22        67/17 71/23 72/1     mean [10] 35/10
K                    likely [2] 19/17        manager [1] 46/2       40/21 63/10 71/24
knowledge [4] 5/18    22/25                  managers [1] 49/21     76/25 78/8 81/19
 5/19 14/1 30/6      limitations [2]         managing [2] 57/2      82/7 82/8 82/16
known [4] 4/10 9/8    51/3 83/9               80/13                meaning [4] 47/15
 47/3 47/25          limited [7] 13/15       mandated [1] 29/7      51/1 53/10 58/7
knows [2] 21/23       19/13 24/23 39/18      manifestations [1]    meaningfully [1]
 58/11                50/6 51/15 66/3         5/20                  66/1
L                    line  [3] 3/7 4/11      manner [1] 61/10      means [2] 12/1 60/9
                      20/9                   manpower [1] 64/5     meant [1] 4/16
laboratories [1]     linkage [1] 49/1        manual [1] 61/23      measure [1] 14/8
 14/21               list [5] 6/20 24/20     many [6] 16/2 16/2    measures [5] 22/10
laboratory [1] 5/4    49/12 49/18 49/24       16/2 46/12 60/5       26/1 67/6 68/4
lack [3] 6/6 48/20 listing [1] 20/9           67/24                 73/11
 57/12               little [12] 4/7         March [9] 18/18       measuring [1] 74/15
language [1] 67/4     4/19 6/10 7/7 8/24      23/4 23/11 23/12     medical [3] 45/23
laptop [2] 65/18      9/12 9/20 11/3          46/22 46/23 49/23     47/1 80/15
 65/22                16/24 26/17 50/19       51/19 67/25          meet [7] 54/15 75/9
laptops [2] 65/17     76/22                  March 11th [1]         75/15 77/1 77/2
 65/21               live [2] 35/11 50/5      67/25                 78/5 78/18
large [8] 13/24      located [1] 47/3        March 12th [1]        meeting [1] 54/7
 24/11 28/14 32/4    locked [1] 68/14         46/23                meetings [6] 48/22
 33/3 38/1 61/3 62/6 logistically [1]        March 15th [1]         48/24 49/17 49/22
larger [2] 63/7       20/4                    51/19                 58/20 58/22
 65/3                long [11] 17/11         March 16th [2] 23/4   member [2] 29/19
last [9] 10/12        18/4 18/5 28/16         23/11                 36/8
 15/12 15/12 15/23    35/10 38/11 47/12      March 1st [1] 46/22   members [2] 25/18
 29/10 49/5 49/20     50/3 53/5 74/2         March 20th [1]         27/11
 51/13 51/22          74/15                   23/12                mental [8] 5/1 6/19
late [1] 4/12        longer [4] 29/11        marker [1] 67/7        45/16 52/17 52/20
later [4] 34/23       54/24 56/4 73/2        Maryland [1] 40/24     53/3 59/6 59/13
 35/18 73/8 73/21    look [6] 22/23 56/1     mask [16] 26/10       mentally [1] 54/18
lawsuit [1] 16/17     56/7 62/21 69/10        26/10 26/12 26/12    mention [3] 26/5
lawyer [3] 55/2       71/13                   27/13 29/14 32/6      26/24 27/16
 60/3 61/5           looked [2] 43/12         33/6 34/22 35/6      mentioned [15] 5/15
Lawyers [1] 1/15      55/12                   35/11 35/15 38/16     10/19 11/2 11/5
lead [1] 3/24        looking [4] 6/13         41/9 43/3 59/8        14/12 19/20 27/17
leadership [3]        10/23 37/15 37/16      masked [2] 23/18       36/13 52/25 56/20
 45/23 46/13 71/1    loss [1] 66/11           44/1                  60/17 64/16 68/15
learn [1] 46/18      lost [1] 57/25          masking [2] 26/7       69/2 69/24
learned [2] 11/4     lot [10] 5/16 11/12      26/8                 met [2] 46/6 60/12
 65/16                11/19 16/7 16/19       masks [7] 27/11       methodology [2]
learning [4] 31/22    41/23 47/25 50/18       27/20 35/23 40/12     20/23 45/21
 66/7 66/9 70/8       59/22 59/25             40/16 43/5 43/14     methods [2] 14/6
least [11] 3/25      low [1] 47/5            mass [1] 12/1          39/17
 12/10 31/24 36/20                           Massachusetts [1]     MICAH [3] 1/22
 45/12 46/10 55/9    M                        1/12                  74/25 77/25
 60/8 70/10 72/23    machine [3] 13/16       massively [1] 19/16   MICHAEL [1] 1/18
 79/25                33/17 37/20            material [1] 6/9      MICHELMAN [2] 1/18
leave [2] 66/8 79/6 machines [1] 13/15       materials [1] 35/13    3/5
leaving [1] 36/4     mail [5] 81/6 81/8      matter [3] 32/5       mid [1] 49/23
led [1] 20/15         82/1 82/2 82/5          45/18 83/6           middle [1] 44/6
left [1] 19/18       maintain [1] 55/14      may [26] 1/5 7/21     might [9] 9/13
Legal [1] 48/7       maintained [1]           8/5 9/18 11/10        16/15 16/21 17/9
less [4] 32/1 42/17 49/24                     11/23 12/22 16/23     17/13 37/23 63/4
 51/11 68/4          maintains [1] 49/12      20/10 20/12 29/11     75/13 80/13
lessened [1] 54/14 major [3] 22/9 43/9        31/16 46/21 46/25    mightily [1] 49/21
lesson [1] 72/16      53/16                   51/4 51/5 51/19      milieux [2] 57/13
level [6] 30/3 31/7 majority [1] 70/9         57/9 57/24 60/18      64/19
 31/13 49/13 54/11   majorly [1] 49/2         60/20 63/6 72/6      milieuxes [1] 18/6
 55/13               makes [7] 4/11           76/5 77/7 77/9       Milken [1] 4/3
licensed [2] 65/22    35/20 56/19 73/1       May 1st [2] 46/21     mind [13] 5/7 5/10
 70/10                74/4 75/4 75/8          46/25                 5/24 14/16 19/15
lifesaving [1]       making [2] 5/15         May 2nd [1] 51/19      19/19 20/15 22/18
 71/19                74/5                   maybe [10] 44/18       38/14 38/25 44/17
ligature [1] 63/17 male [1] 51/4              44/21 52/4 53/18      45/11 63/23
light [8] 24/4       manage [2] 50/14         56/4 69/9 76/3       minds [1] 17/11
 29/16 47/23 52/18    57/12                   76/25 78/9 81/2      minimized [1] 8/9
 52/19 55/21 72/25   management [6]          mayor's [1] 23/1      minimizing [1] 57/6
 75/7                 19/12 20/7 40/8        MD [1] 2/2            minimum [3] 8/3
      Case- 1:19-cv-03185-RDM
minimum...  one                 Document 90-3 Filed 05/18/20 Page 94 of 101        93

                    moves [1] 58/3          needs [30] 4/20 5/1    76/9 79/2 79/5
M                   moving [4] 4/20          5/4 6/14 6/21 9/19    79/10
minimum... [2]       6/14 7/25 11/8          11/12 11/24 12/14    objectives [1]
 42/21 52/21        Mr. [14] 71/22           12/22 14/11 14/14     52/24
minute [3] 32/10     72/13 74/24 76/24       16/5 16/7 16/15      observation [1]
 44/18 79/6          77/14 81/7 81/7         19/22 20/8 33/20      40/15
minutes [3] 6/2      81/8 81/9 82/1 82/3     40/9 56/4 56/8       observational [2]
 11/8 44/21          82/3 82/11 82/14        59/21 60/3 60/21      40/5 42/20
mitigation [1]      Mr. Bluming [7]          63/10 65/3 65/20     observations [4]
 22/10               71/22 74/24 76/24       71/5 74/14 81/4       18/25 40/10 42/18
mixed [1] 47/11      77/14 81/7 82/3        negative [15] 7/21     42/22
mixing [2] 11/1      82/14                   8/2 8/19 9/7 9/14    observe [4] 23/5
 57/15              Mr. Freedman [7]         9/14 10/5 10/13       25/21 39/21 43/21
mobility [1] 51/6    72/13 81/7 81/8         10/17 13/18 17/5     observed [1] 37/11
modalities [2] 56/5 81/9 82/1 82/3           25/7 25/8 25/9       observing [1] 25/16
 58/8                82/11                   25/25                obviously [12] 6/17
modality [3] 54/18 Ms. [7] 3/7 11/15        neither [1] 9/4        7/23 8/12 12/4
 62/24 65/23         17/20 44/12 71/9       new [12] 4/12 24/20    12/16 15/3 23/14
mode [5] 32/13       74/4 80/1               26/2 26/12 29/13      39/18 40/20 42/11
 32/14 33/3 33/7    Ms. Hebden [6]           31/3 35/23 55/15      73/16 80/12
 33/8                11/15 17/20 44/12       57/3 57/13 68/18     occasions [2] 8/3
modifications [1]    71/9 74/4 80/1          73/4                  10/17
 76/7               Ms. Joan [1] 3/7        newer [1] 23/23       occupational [2]
modified [1] 76/6   much [22] 5/3 11/16     next [7] 6/1 45/2      21/15 29/15
modify [1] 42/21     11/20 11/20 12/5        46/15 52/17 64/10    occurred [1] 83/7
moment [3] 23/8      18/7 18/21 21/14        67/24 72/10          occurring [3] 19/24
 24/15 41/20         22/12 22/19 32/15      NGBRI [2] 50/3         32/4 37/11
Monday [11] 34/10    39/12 41/16 50/15       51/22                occurs [3] 16/17
 34/21 34/22 75/16   54/22 55/4 59/13       nice [5] 24/15         18/1 33/15
 75/25 78/4 78/10    59/13 62/22 64/9        34/12 61/13 66/5     off [13] 3/10 4/4
 78/11 79/8 81/15    74/4 79/22              68/10                 4/21 4/23 5/11
 81/19              multiple [2] 20/12      nicely [1] 60/6        24/11 31/2 35/7
monitor [1] 62/13    56/24                  night [1] 63/16        35/17 39/23 42/6
monitoring [1]      muscle [1] 23/25        nine [1] 47/5          45/7 62/9
 33/18              must [3] 49/9 60/2      noise [1] 72/15       offer [2] 26/10
month [4] 53/15      81/22                  non [11] 7/4 36/18     39/5
 53/15 53/16 53/19  mute [1] 3/14            37/7 37/10 37/12     offered [2] 37/7
monthly [1] 16/16                            37/18 37/21 47/7      58/8
months [3] 18/17    N                        48/5 51/20 80/18     offering [6] 37/21
 49/20 52/14        N95 [6] 29/7 29/18      non-alcohol [1]        38/13 38/25 39/8
more [42] 6/15 7/1   30/1 32/5 34/20         36/18                 39/11 64/14
 8/5 9/20 10/6 11/12 35/6                   none [1] 81/3         offers [1] 60/24
 11/20 12/18 16/5   N95s [8] 29/20          nor [2] 9/4 21/19     office [2] 1/23
 16/15 16/20 16/24   30/15 31/11 32/21      normal [3] 8/23        49/17
 22/19 31/22 31/22   34/2 34/5 34/9 35/2     42/11 65/8           officer [1] 45/24
 36/7 40/19 41/23   name [2] 3/17 8/20      nose [2] 31/19 33/5   official [3] 2/23
 46/15 46/18 48/13  nasopharyngeal [1]      note [3] 49/4 68/18    24/20 83/3
 48/14 48/14 50/16   41/6                    83/7                 often [3] 50/22
 53/6 53/21 54/21   nature [2] 6/6          nuances [1] 61/6       54/18 61/2
 54/22 54/23 55/22   32/25                  nuclei [4] 28/10      oftentimes [1]
 56/13 59/13 61/8   near [2] 16/11           28/20 29/1 32/17      53/17
 61/17 62/1 62/22    55/25                  number [8] 4/22       old [1] 65/18
 67/21 73/1 73/5    necessary [1] 67/21      6/20 13/17 15/16     on-site [4] 19/24
 74/1 74/4 81/14    need [39] 3/13 4/23      53/13 64/19 65/1      21/19 37/9 73/24
morning [2] 4/8      5/3 7/4 7/14 7/16       65/4                 once [7] 3/16 9/24
 81/16               7/18 7/19 8/18 10/8    numerous [2] 46/11     74/1 74/18 74/20
MORTON [2] 1/22 3/6 11/12 17/5 20/14         69/13                 75/16 78/1
MOSS [1] 1/9         20/18 25/6 27/8        nurse [5] 21/13       one [72] 5/6 6/20
most [6] 32/3 46/19 27/24 36/20 41/17        29/13 37/11 39/21     7/9 7/10 7/22 8/1
 49/5 54/12 56/16    42/25 43/12 51/4        59/14                 9/13 9/13 9/21
 60/25               51/5 52/3 55/22        nurses [1] 32/24       13/21 13/23 13/23
mostly [1] 47/8      56/14 56/21 58/14      nursing [8] 22/16      15/22 16/22 17/25
mother [1] 21/18     59/22 63/22 64/11       46/8 51/25 58/5       18/10 18/15 23/5
mouth [2] 31/20      70/6 72/7 72/11         59/25 64/6 64/6       24/8 24/19 24/21
 33/5                74/19 75/6 77/4         64/8                  25/23 27/17 29/19
move [8] 6/21 11/18 77/21 82/1              NW [5] 1/12 1/16       30/18 31/3 34/10
 14/13 16/21 42/4   needed [8] 6/7 6/9       1/20 1/24 2/24        34/25 35/18 35/23
 49/11 63/6 78/17    6/10 29/17 49/14                              36/6 36/7 37/12
movement [3] 11/6    50/15 59/16 70/20      O                      37/23 39/13 39/23
 56/18 66/12        needing [1] 30/10       o'clock [5]   76/3     41/9 43/5 43/19
one... Case
       - play1:19-cv-03185-RDM   Document 90-3 Filed 05/18/20 Page 95 of 101         94

                     22/1 23/10 24/3          12/21 21/18 50/18     53/5 59/5
O                    26/1 29/18 31/5         path [1] 75/10        PERLOFF [2] 1/18
one... [33] 44/3     34/16 38/16 39/1        patient [43] 6/17      3/4
 46/4 48/2 50/6      40/13 44/4 52/15         6/25 8/11 8/25       permitted [1] 49/4
 50/18 50/18 51/23   60/10 60/17 62/3         22/25 23/12 26/20    person [10] 5/25
 53/21 54/9 55/24    63/19 65/8 66/19         29/14 36/1 38/23      9/14 9/15 13/5 48/4
 56/25 57/18 58/4    68/6 69/22 70/18         39/5 39/25 40/21      50/11 51/6 53/6
 59/7 59/14 60/12    71/24 73/3 74/5          41/9 49/11 50/7       58/11 63/20
 61/8 61/8 62/12    outbreak [10] 15/23       51/24 52/23 56/18    personal [6] 14/7
 64/2 65/17 66/23    16/14 18/1 20/25         57/13 57/19 58/3      21/7 25/19 42/24
 66/25 71/24 72/21   22/11 26/19 28/6         58/15 59/2 59/4       51/5 69/7
 73/13 73/23 75/24   37/1 47/13 52/20         59/14 60/3 62/17     personnel [6] 11/25
 79/16 79/17 79/21  outlined [1] 56/3         63/17 64/2 64/23      12/16 12/19 12/24
 81/4 81/14         outpatient [1]            65/5 65/7 65/8        14/16 15/17
one's [1] 31/19      50/20                    65/11 66/14 67/1     persons [5] 9/1 9/8
one-to-one [2]      outplacement [1]          67/10 67/14 67/16     10/19 25/11 25/17
 50/18 61/8          49/15                    68/2 68/9 68/17      perspective [2]
ones [3] 35/24      outset [2] 20/24         patient's [3] 37/13    76/12 81/23
 69/19 69/19         27/24                    41/1 53/2            pertains [1] 68/23
ongoing [3] 4/13    outside [3] 40/17        patients [94]         phase [1] 55/25
 55/10 68/7          50/16 72/17             patients' [3] 5/5     phased [1] 71/4
only [26] 5/9 5/9   over [13] 3/21 6/1        20/9 33/18           PhD [1] 2/3
 6/24 7/12 16/16     12/2 15/12 27/23        PATRICK [3] 2/3 3/8   phone [5] 11/22
 20/7 20/10 26/3     34/13 34/13 37/19        6/19                  46/6 64/15 67/19
 26/14 26/23 27/25   42/12 46/3 46/6         pay [1] 11/12          69/23
 28/4 29/10 30/21    53/9 54/24              paying [2] 22/19      phones [5] 64/12
 36/2 36/24 40/10   overview [1] 46/20        63/14                 69/1 69/2 69/4 69/7
 42/23 43/3 55/15   overwhelming [1]         PCR [10] 7/21 8/3     physical [7] 7/3
 55/19 64/11 65/19   16/13                    9/4 10/5 10/13        24/9 28/17 42/8
 66/21 67/20 74/13  own [8] 52/1 60/13        13/11 13/13 14/20     43/22 54/14 56/2
onto [4] 24/18 25/4 60/15 64/15 66/18         20/11 25/2           physically [2]
 35/5 71/2           67/7 67/8 72/22         pending [1] 21/22      55/19 58/16
open [1] 6/5                                 people [31] 6/5 6/9   physician [4] 21/1
operating [1] 79/20 P                         8/1 8/16 8/21 9/1     21/16 58/5 65/17
opinion [1] 68/21   p.m [8] 1/6 45/7          9/6 9/6 9/22 10/10   PI [1] 77/9
opportunities [2]    45/8 81/19 81/20         15/18 23/6 23/16     piano [1] 72/16
 65/25 71/3          81/22 82/5 82/21         30/19 31/1 50/25     picture [1] 51/8
opportunity [4]     packets [1] 61/16         51/3 53/18 55/3      piece [1] 20/7
 21/4 45/14 70/1    paid [1] 16/5             57/24 61/12 62/23    pieces [1] 23/19
 76/4               pair [2] 39/23            62/24 67/8 67/12     place [9] 5/25 7/13
opposed [1] 78/5     39/24                    69/17 69/18 70/11     11/21 26/8 54/17
optimal [2] 52/15   pandemic [3] 56/6         74/2 74/15 74/20      57/1 62/19 69/2
 53/8                69/16 83/8              People's [2] 61/10     69/2
options [1] 51/16   paper [3] 23/19           66/4                 placed [2] 7/15
order [13] 3/12      34/3 34/21              per [4] 42/22 42/22    57/20
 3/24 19/22 23/2    parenthetically [1]       64/2 68/9            placement [6] 25/5
 23/2 36/21 63/22    13/11                   percent [4] 13/12      47/23 48/3 48/4
 67/22 71/16 72/22  part [3] 51/17 53/4       36/21 42/17 56/6      48/5 52/10
 79/7 80/10 80/24    73/4                    perform [7] 14/25     places [5] 8/16
ordered [2] 7/13    participate [2]           15/1 25/20 26/1       13/9 52/7 52/12
 73/7                53/18 54/3               29/22 39/6 39/7       65/13
orders [1] 41/1     particular [3] 32/2      performed [3] 25/2    plaintiffs [15] 1/3
Organization's [1]   67/22 73/16              29/25 32/19           1/11 3/4 72/18
 39/17              particularly [6]         performing [4]         72/20 75/1 75/9
organized [1] 47/2   4/8 35/13 38/20          30/10 31/9 37/14      75/13 75/15 75/17
origami [1] 61/18    53/2 60/2 68/23          40/1                  76/14 77/24 79/3
original [1] 32/15 parties [14] 3/22         perhaps [9] 6/10       81/4 82/12
OSHA [1] 29/7        4/11 44/15 45/1          11/3 51/11 52/12     plaintiffs' [2]
others [2] 69/22     45/16 77/1 77/2          54/20 57/11 75/23     73/1 75/2
 69/23               77/7 77/19 78/12         76/1 81/4            plan [11] 45/14
otherwise [5] 51/1   78/23 79/9 80/6         period [15] 4/18       49/9 49/9 52/23
 52/9 55/5 55/6      80/22                    10/11 12/17 25/10     55/25 55/25 62/5
 57/16              parties' [2] 76/4         25/14 29/2 48/3       70/5 70/22 70/24
ought [2] 72/9       76/12                    50/15 50/23 52/14     71/3
 80/16              partners [1] 48/15        54/24 56/11 73/2     planning [4] 46/15
ounce [1] 37/2      parts [1] 61/6            74/21 74/23           49/8 50/16 55/1
out [35] 9/5 9/14   pass [2] 44/1 82/19      periodic [1] 17/8     plant [2] 24/9 42/8
 9/15 10/20 14/20   passed [1] 10/4          periodically [3]      plastic [1] 35/13
 15/2 15/20 16/11   passwords [1] 81/3        16/16 47/22 74/19    play [3] 60/1 61/3
 18/22 20/20 21/15  past [5] 10/25 12/3      periods [3] 20/2       61/9
played Case  1:19-cv-03185-RDM
       - range                   Document 90-3 Filed 05/18/20 Page 96 of 101           95

                      practical [1] 14/17    private [3] 40/17       52/13
P                     practice [3] 22/13      62/10 69/2            providing [2] 52/20
played [3] 60/17       39/2 42/23            proactive [2] 22/17     66/2
 61/22 67/3           practices [3] 20/21     23/13                 provision [1] 26/22
please [5] 3/17        22/24 26/7            probably [5] 5/21      psychiatric [2]
 41/24 79/13 79/14    practicing [1] 19/8     11/17 21/22 22/19      18/4 40/23
 83/7                 practitioner [1]        43/20                 psychiatry [1] 46/9
plug [1] 63/17         21/14                 problem [6] 10/20      psychologist [1]
plugged [1] 63/16     pre [2] 54/4 68/1       11/5 15/15 15/17       59/24
pocket [1] 38/1       pre-COVID [2] 54/4      38/8 62/11            psychologists [1]
point [45] 3/21 6/8    68/1                  problems [2] 16/2       53/24
 6/13 6/21 8/7 8/10   precaution [1]          44/9                  psychology [8]
 10/22 11/24 12/2      26/22                 procedure [2] 30/14     45/24 46/8 53/25
 12/8 12/13 12/14     precautions [1]         68/22                  58/7 61/9 61/15
 13/13 14/4 14/14      59/16                 procedures [6]          61/19 61/23
 15/11 15/23 16/25    precedence [1]          16/14 30/11 30/12     psychotherapist [1]
 21/15 22/1 22/5       26/17                  31/10 32/19 73/10      55/11
 23/10 24/6 24/14     prefer [1] 8/4         proceed [9] 44/15      psychotherapy [4]
 26/11 29/18 34/16    preferable [1] 8/6      45/2 72/6 72/9         53/24 54/1 54/13
 40/6 41/18 41/18     preference [1]          72/21 75/25 77/7       55/7
 42/14 46/17 54/12     79/21                  77/17 79/11           public [6] 4/3 4/24
 55/18 62/15 68/4     preferred [2] 17/13    proceedings [2]         14/22 64/12 69/1
 68/13 69/9 74/12      36/22                  82/21 83/5             82/18
 75/6 75/18 76/6      prejudice [1] 79/7     process [4] 10/18      PUI [1] 47/16
 76/8 78/4 80/20      preliminarily [1]       30/16 49/19 67/18     purchase [1] 62/18
pointed [2] 24/3       68/5                  procurement [1]        purchasing [1]
 31/5                 preliminary [5]         21/7                   65/21
policy [4] 52/22       3/22 45/12 45/14      product [4] 37/8       Purell [3] 37/2
 52/25 54/6 68/22      68/8 76/19             37/13 37/22 38/13      38/3 38/8
population [6] 6/18   prepare [1] 61/24      products [2] 21/11     purifying [2] 29/8
 7/20 8/11 17/5       prepared [1] 76/2       27/1                   32/22
 40/21 59/2           prescribed [2]         profession [1]         purpose [1] 66/24
Porter [1] 1/12        23/17 23/21            70/11                 purposes [6] 42/9
posed [2] 45/15       present [2] 8/8        professor [1] 4/2       42/21 47/14 77/6
 47/20                 45/14                 program [5] 21/1        77/22 80/20
positions [4] 57/10   presentation [2]        21/2 21/16 62/4       put [12] 9/8 9/9
 57/24 60/16 77/18     3/22 3/25              66/8                   9/16 10/2 10/3
positive [32] 4/15    pressure [3] 33/19     progress [1] 48/12      34/14 34/21 44/6
 4/16 7/6 7/23 7/24    33/19 79/21           prominent [1] 54/19     67/8 74/4 74/14
 8/2 8/14 8/17 8/17   pressures [1] 57/23    promptly [1] 76/20      80/10
 9/2 9/9 9/13 9/15    presumably [1]         proper [2] 20/21       putting [3] 32/23
 9/22 10/4 10/19       31/19                  29/24                  34/2 35/18
 11/10 12/16 12/19    presumed [1] 9/7       properly [2] 30/2      puzzles [1] 61/17
 12/24 17/4 25/3      presumption [1]         74/7
 25/4 25/9 25/24       7/16                  proponent [1] 54/1     Q
 27/12 42/7 45/25     pretrial [5] 47/11     proposal [2] 11/8      quarantine [15]
 46/6 46/23 57/4       51/21 51/23 60/24      70/2                   4/14 9/7 10/11
 58/9                  61/11                 proposals [2] 58/21     10/11 12/22 20/2
possible [6] 8/9      pretty [5] 15/23        77/6                   25/13 64/13 65/5
 14/3 50/21 50/22      43/17 43/23 53/13     propose [1] 76/18       65/5 66/1 67/2
 57/5 75/24            62/17                 proposing [1] 79/10     67/12 74/3 74/3
possibly [1] 65/2     prevalence [11]        protect [3] 6/17       quarantined [5] 7/6
post [5] 49/21         11/24 12/8 12/14       27/13 43/5             8/19 9/17 24/21
 51/24 52/7 54/5       14/14 15/11 16/25     protected [1] 33/4      74/21
 58/13                 22/5 24/4 42/14       protection [7] 14/7    quick [1] 72/19
posted [2] 23/5        74/12 80/21            28/1 29/3 30/3 31/7   quickly [3] 28/15
 24/13                prevention [7] 6/16     31/13 43/4             57/21 58/1
potential [3] 20/25    14/6 20/6 20/21       protective [3] 21/7    quintessential [1]
 31/1 35/5             21/1 22/9 26/6         25/19 42/24            48/19
potentially [8]       preventionist [6]      provide [8] 15/19      quite [7] 4/22
 8/16 24/6 25/24       17/22 19/3 20/18       30/3 35/23 35/24       11/18 13/25 24/25
 25/25 29/5 30/25      21/2 21/3 22/14        46/19 57/4 68/22       37/2 65/14 78/25
 75/14 75/15          previously [1] 13/5     69/24                 quizzes [1] 61/17
powered [2] 29/8      primarily [1] 6/13     provided [10] 26/11    quote [1] 8/22
 32/21                primary [3] 33/2        31/13 46/11 52/18
PPE [11] 24/14         33/7 60/23             52/19 53/13 53/24
                                                                    R
 24/14 26/1 26/25     principal [1] 13/21     58/6 62/8 71/12       raise [1] 58/12
 27/3 27/16 27/21     principally [1]        providers [8] 31/8     raised [1] 58/22
 33/25 36/10 36/14     77/21                  34/8 50/20 50/21      RANDOLPH [1] 1/9
 47/16                prior [1] 19/5          50/22 51/10 52/4      range [1] 47/5
rather Case
       - roll1:19-cv-03185-RDM   Document 90-3 Filed 05/18/20 Page 97 of 101         96

                       recording [1] 3/12      40/2                  28/1 28/9 29/3
R                      records [2] 46/14      removing [1] 31/18     32/24
rather [6] 13/4         46/14                 repeat [2] 16/19      responded [2] 58/23
 13/22 73/7 73/20      recovered [1] 13/6      17/18                 69/16
 74/7 77/13            recovery [2] 49/9      replace [2] 14/6      responds [1] 67/16
re [2] 54/20 69/9       49/9                   14/10                response [1] 47/18
re-thought [2]         recreation [3]         report [37] 8/5       responsibility [2]
 54/20 69/9             63/12 66/3 66/15       10/7 12/18 43/16      59/19 63/23
reach [2] 36/16        recreational [1]        45/2 55/3 58/21      responsible [5]
 78/12                  61/17                  65/1 68/8 71/13       21/1 21/7 21/16
react [2] 73/17        redirect [1] 59/20      72/7 72/8 72/12       48/25 63/15
 80/22                 redirection [1]         75/3 75/12 75/14     rest [3] 5/12 5/12
reading [2] 61/18       59/20                  75/16 75/20 75/21     7/20
 71/13                 reduce [4] 6/22 7/9     75/25 76/1 76/4      restart [1] 52/3
ready [5] 9/23          18/17 18/21            76/20 77/3 77/5      restarted [2] 4/18
 49/12 49/23 51/1      reduced [3] 6/24        78/1 78/5 79/2        4/18
 52/8                   68/2 68/6              79/10 79/16 79/16    restoration [2]
real [7] 58/9 58/16    reducing [3] 7/10       79/22 80/1 80/7       60/25 61/2
 60/21 63/9 63/13       10/21 47/24            81/1 81/8 81/15      restrained [1]
 69/14 70/1            reduction [3] 18/13    report's [1] 75/22     67/25
reality [2] 24/15       61/19 68/10           reported [4] 2/23     restraining [1]
 35/16                 reference [1] 46/12     42/18 75/7 83/5       72/21
really [37] 11/4       references [1] 18/3    reporter [4] 2/23     restraint [4] 68/1
 11/12 11/18 13/10     referred [1] 21/25      3/18 41/20 83/3       68/3 68/5 68/13
 16/11 17/12 19/6      referring [4] 15/7     reporting [1] 83/9    restricted [4] 7/4
 20/5 20/14 20/19       15/9 18/5 25/12       reports [5] 21/3       15/16 26/3 66/21
 22/2 22/18 26/17      refreshed [1] 74/19     44/11 66/16 67/15    restrictive [1]
 32/5 38/18 40/9       refusing [2] 41/6       79/17                 68/4
 42/9 45/20 48/8        48/18                 represent [2] 30/25   result [2] 57/24
 52/7 54/7 59/19       regard [1] 10/23        35/8                  62/17
 61/12 62/21 62/23     regarding [2] 4/12     representatives [1]   results [9] 12/4
 63/6 63/19 64/18       5/5                    19/1                  15/13 18/16 20/10
 64/20 66/22 70/19     regular [1] 33/6       request [1] 80/5       21/22 25/2 42/5
 71/9 73/8 73/13       rehab [3] 58/7 70/9    requested [1] 70/4     73/25 74/1
 77/10 81/21 82/8       71/2                  requests [1] 45/19    return [4] 50/2
reason [5] 11/9        rehabilitation [1]     require [5] 26/21      56/5 69/25 70/4
 13/21 20/6 29/6        45/25                  26/23 54/23 57/22    returned [2] 12/5
 50/4                  reiterate [3] 17/23     80/15                 15/14
reasonable [2] 6/23     18/10 32/12           required [4] 26/4     returning [1] 69/18
 75/25                 related [6] 18/13       26/13 26/15 70/12    reuse [5] 30/16
reasonably [1] 8/12     22/8 47/1 48/16       requirement [1]        30/23 31/10 34/5
reasons [1] 43/4        51/20 68/19            30/21                 34/7
rebroadcasting [1]     relates [9] 17/25      requirements [3]      reused [3] 30/24
 3/12                   18/4 18/6 18/7 19/8    47/19 56/2 56/14      34/12 34/13
receive [1] 81/8        20/9 26/6 28/2        requires [4] 20/5     reusing [2] 34/2
received [4] 4/12       68/12                  50/13 52/22 52/25     34/3
 12/3 68/19 71/25      relating [1] 80/1      requiring [1] 25/1    review [7] 6/9 22/3
receiving [2] 6/5      relative [1] 22/21     resident [1] 61/9      46/14 46/15 49/18
 10/13                 relatively [5] 5/17    Residential [1]        50/3 70/24
recently [3] 15/11      6/7 24/11 27/7         48/17                reviewed [1] 46/11
 33/25 55/15            28/14                 residents [6] 11/25   reviewing [1] 68/3
recognized [1] 4/6     relatives [1] 22/18     12/2 12/21 14/15     right [20] 6/12 9/5
recollection [1]       release [1] 50/6        15/12 18/8            15/10 30/8 30/20
 68/11                 relevant [1] 80/14     resistance [2]         31/15 32/7 33/1
recommend [3] 7/25     relief [1] 61/13        40/19 40/21           41/14 45/3 50/9
 14/14 71/4            remain [5] 7/19        resources [2] 17/17    50/25 54/4 59/6
recommendation [7]      25/13 28/19 29/2       51/9                  60/17 63/20 63/20
 22/4 35/16 38/18       32/17                 respect [7] 32/2       64/3 68/20 78/8
 42/13 63/6 64/22      remains [1] 48/19       37/24 43/21 45/15    Rights [1] 1/15
 70/21                 remarkable [4]          69/14 69/14 78/13    risk [13] 9/9 9/16
recommendations [11]    15/25 69/16 71/13     respected [1] 11/1     9/19 18/19 30/25
 18/6 33/25 34/19       82/17                 respective [1]         30/25 31/18 31/20
 39/13 43/9 49/13      remember [2] 29/12      77/18                 31/24 32/1 32/3
 52/2 72/6 73/6         39/20                 respects [1] 76/7      46/2 67/17
 76/15 80/9            remind [3] 3/10        respirator [4] 29/9   RN [1] 2/2
recommending [3]        3/13 41/11             29/24 30/1 31/19     ROBERT [1] 1/23
 15/6 21/24 42/19      remote [1] 62/5        respirators [5]       role [3] 19/4 19/4
recommends [1] 17/6    remotely [3] 62/8       29/8 29/17 29/18      60/1
record [2] 45/7         83/5 83/9              30/19 32/22          roles [1] 61/4
 45/8                  remove [2] 36/2        respiratory [4]       roll [1] 62/3
rolls -Case  1:19-cv-03185-RDM
        standard                 Document 90-3 Filed 05/18/20 Page 98 of 101         97

                       53/10 66/14 76/23     shields [5] 27/20      socialization [2]
R                     scheduling [1]          32/9 34/11 34/12       18/8 66/2
rolls [2] 46/22        77/21                  34/17                 socially [3] 61/10
 46/25                School [2] 4/3         shift [3] 24/8          67/9 69/6
Ron [3] 4/1 43/16      14/22                  34/10 34/20           Society [1] 30/9
 79/12                science [1] 31/23      shifting [1] 12/23     soiled [3] 31/4
RONALD [2] 2/2 3/8    SCOTT [1] 1/18         short [4] 5/17          34/4 35/25
room [6] 7/1 32/18    screen [1] 62/6         41/16 52/12 61/20     somebody [2] 29/4
 39/1 62/10 62/11     screened [1] 13/1      shorter [2] 53/15       35/4
 63/17                screening [3] 11/13     54/21                 someone [9] 16/16
rooms [2] 40/17        23/7 37/17            showed [1] 69/13        19/3 19/24 19/25
 66/24                screens [1] 63/7       shower [1] 38/24        20/15 21/17 33/21
routine [4] 22/13     seal [2] 29/24 30/2    sick [1] 69/20          50/23 70/7
 39/4 42/11 62/1      seat [1] 44/6          side [3] 12/11 47/3    sometimes [3] 53/5
rub [6] 27/3 36/25    secluded [1] 67/25      47/4                   54/2 58/22
 37/3 38/13 39/11     seclusion [7] 68/2     signage [4] 23/4       somewhat [1] 56/23
 39/16                 68/3 68/5 68/12        24/13 39/15 39/19     sooner [2] 73/7
rubs [3] 37/6 37/11    68/16 68/19 68/24     signs [5] 33/17         73/20
 38/25                second [5] 8/10         37/12 37/14 39/25     sore [1] 23/24
ruled [1] 9/5          27/10 46/5 51/17       44/6                  sorry [4] 7/7 41/23
rules [1] 3/11         73/22                 similar [2] 28/8        57/19 78/24
run [3] 9/25 65/3     secondly [1] 63/14      60/15                 sort [9] 10/20 22/7
 76/21                secure [1] 62/14       simply [2] 71/17        25/6 26/19 27/11
rushed [2] 4/7 4/8    secured [1] 63/16       81/5                   59/1 62/23 62/24
S                     security [4] 25/6      sing [1] 28/25          80/14
                       37/20 39/3 63/3       single [6] 12/2        sound [1] 80/15
sad [1] 69/11         seeing [1] 41/11        38/23 71/24 80/1      sounds [3] 77/23
safe [1] 59/10        seem [3] 9/5 9/7        80/17 80/18            78/8 78/20
safely [1] 63/16       73/19                 sink [1] 39/6          source [1] 58/23
Safety [1] 29/15      seemed [1] 60/5        sit [2] 44/6 44/8      South [1] 1/24
Saint [27] 5/9 18/2   seems [7] 4/13 10/9    site [5] 19/24         Spanish [2] 67/4
 18/12 19/6 22/15      22/15 56/17 56/22      21/19 37/9 73/24       67/5
 24/9 26/18 27/2       56/22 73/18            80/19                 speak [11] 3/15
 29/20 31/7 32/19     send [3] 81/25 82/1    sites [1] 21/25         3/18 21/6 21/11
 40/7 41/3 46/25       82/4                  sitting [3] 20/19       21/20 27/14 60/3
 48/19 52/13 53/17    senior [1] 45/23        44/3 53/4              67/5 75/1 75/6
 54/17 60/19 60/22    sense [13] 16/23       situation [18] 4/10     75/17
 61/21 66/13 68/10     33/22 35/20 73/1       4/10 4/22 8/23 9/13   speaker [1] 62/7
 69/15 71/17 71/17     74/4 74/22 75/4        12/12 13/23 19/13     speakerphone [1]
 80/11                 75/8 75/13 76/17       22/11 35/1 35/2        3/15
saliva [1] 33/13       76/18 76/25 78/15      41/5 52/16 57/18      speaking [2] 3/14
same [10] 17/2        sensible [1] 73/18      58/25 60/4 64/7        3/19
 31/25 33/12 35/18    sent [1] 23/10          73/9                  speaks [1] 48/9
 36/9 39/24 65/3      separate [3] 9/10      situations [2] 27/2    specialist [2]
 67/9 81/7 81/9        79/16 79/17            57/19                  73/24 74/5
sample [1] 13/20      serious [3] 15/23      six [1] 13/16          specific [3] 8/5
sanitation [1] 40/1    18/12 60/16           size [2] 28/15 30/1     12/18 18/3
sanitization [2]      served [1] 19/6        slightly [2] 58/18     specifically [4]
 11/15 14/8           service [2] 48/24       73/2                   19/11 19/12 28/2
sanitizer [8] 24/13    60/25                 slowed [1] 48/11        39/19
 36/15 36/16 36/18    services [10] 45/25    small [8] 27/7         specifics [1] 18/24
 36/20 37/18 37/25     46/1 48/8 49/20        28/11 29/1 31/25      specify [3] 17/9
 43/13                 52/18 52/21 61/15      32/1 36/25 38/7        17/12 77/5
SARS [3] 30/7 32/14    62/8 70/9 71/2         66/18                 SPITZER [2] 1/19
 32/15                session [1] 62/10      smaller [2] 54/20       3/5
SARS-CoV-2 [2] 30/7   sessions [1] 55/20      55/20                 spoke [4] 21/13
 32/14                set [1] 24/12          smoke [1] 51/3          31/5 46/6 54/9
saw [3] 19/24 61/8    setting [4] 18/2       smoother [1] 59/14     spoken [1] 24/22
 72/1                  58/10 77/6 77/18      snapshot [1] 17/4      spread [2] 32/3
saying [11] 5/7       seven [4] 34/23        sneeze [3] 28/12        73/12
 10/25 14/16 15/15     45/15 47/4 50/25       28/25 35/4            squirt [1] 38/4
 19/24 31/15 31/21    sexual [1] 57/20       soap [3] 21/10         staff [87]
 34/6 54/10 63/21     share [1] 45/1          36/22 39/16           staff's [1] 21/14
 69/18                shared [2] 33/16       social [19] 7/2        staffing [5] 56/1
scarce [1] 51/9        69/1                   14/6 36/6 43/21        57/9 57/23 63/13
scared [1] 69/11      sharing [2] 33/11       45/25 46/8 49/12       63/22
scenario [1] 32/20     45/11                  49/16 50/13 50/15     stainless [1] 35/14
schedule [2] 76/19    shield [6] 32/8         51/14 55/18 55/21     stand [1] 75/18
 77/9                  33/6 34/11 35/3        56/13 58/7 59/25      standard [5] 12/17
scheduled [4] 53/1     35/25 43/3             60/4 61/9 69/3         27/22 53/17 54/8
      Case-1:19-cv-03185-RDM
standard... throughout         Document 90-3 Filed 05/18/20 Page 99 of 101        98

                       substantial [1]     27/15 28/24 44/14      25/1 25/7 29/25
S                       77/19              58/18 61/4 61/5        30/19 30/21 41/1
standard... [1]        substantially [1]   70/25 71/25 72/8       73/25 74/1 74/16
 60/10                  27/25              72/12 77/16 77/16     tested [8] 4/15
standing [1] 3/11      substitute [1]      78/19                  10/15 10/17 11/10
start [8] 3/10 3/25     39/22             talked [6] 10/21        12/2 24/21 41/7
 4/4 4/21 14/14        suctioning [1]      30/17 42/15 52/6       42/6
 18/22 22/7 76/17       32/25              64/1 80/8             testing [29] 5/5
started [2] 11/22      Sudoku [1] 61/17   talking [5] 20/6        7/21 8/3 9/4 10/9
 45/22                 sufficient [4]      22/24 28/1 32/9        11/21 12/1 13/3
starting [1] 12/12      44/21 44/23 65/4   34/16                  13/4 13/4 13/12
statements [1] 5/15     71/3              targeted [1] 61/24      13/13 13/25 14/5
states [4] 1/1 1/9     suggest [1] 12/7   task [1] 64/6           14/17 14/20 14/21
 22/22 23/1            suggesting [1]     TB [5] 29/4 29/5        15/10 19/14 20/10
station [1] 61/21       11/20              29/12 29/14 32/1       20/11 20/13 21/21
status [28] 1/8        suggestion [1] 73/3teaching [1] 63/8       21/23 21/25 29/22
 25/13 47/8 48/17      suite [5] 1/24     team [4] 50/6 57/4      29/22 42/5 74/12
 50/7 51/22 53/2        68/15 68/16 68/18  58/6 58/9             tests [16] 8/6 10/5
 53/3 56/19 57/18       68/23             teams [9] 49/2 49/3     10/13 12/4 12/5
 59/6 59/13 60/14      summer [1] 51/14    50/10 50/11 54/9       12/16 13/12 13/16
 60/15 64/13 67/2      supersede [1] 14/5  54/10 58/3 59/23       13/18 13/20 13/22
 67/12 75/12 75/16     supervisory [1]     61/15                  15/1 15/7 15/8
 75/20 76/1 76/4        21/13             technically [1]         15/16 22/6
 77/3 77/4 78/1 78/5   supplies [1] 21/9   75/11                 thanks [5] 71/23
 79/2 79/9             support [1] 42/13  technological [1]       72/3 82/6 82/8
stay [3] 9/22 16/1     supports [1] 46/1   83/9                   82/20
 36/5                  suppose [1] 37/23  technology [7]         the actual [1]
steel [1] 35/14        supposed [3] 35/3   56/10 56/12 56/16      62/12
step [1] 17/6           74/21 75/11        58/17 62/21 64/10     therapeutic [3]
stepped [1] 72/17      sure [14] 3/16 3/17 70/19                  66/7 66/9 70/8
steps [2] 14/19         19/20 20/16 23/15 telehealth [2] 62/4    therapies [2] 46/9
 72/10                  31/15 41/19 42/1   62/24                  70/17
sterilize [1] 31/10     43/1 44/22 45/13  telephone [7] 1/12     therapist [4] 55/8
still [5] 9/17          67/6 70/23 74/6    1/22 2/2 3/13 50/20    62/9 62/16 63/11
 37/10 37/10 49/24     surfaces [2] 33/15  51/11 77/14           therapists [1]
 67/20                  34/18             telephones [2] 3/14     54/15
stop [5] 16/18         surgical [8] 26/11  68/25                 therapy [3] 58/7
 16/20 43/15 73/10      26/12 27/13 29/14 TELEPHONIC [1] 1/8      62/5 62/10
 73/12                  32/6 33/6 35/23   television [2]         there have [1]
stopped [2] 23/3        43/5               61/21 61/22            57/14
 48/24                 surprised [1] 40/19temperature [1]        therefore [3] 22/3
story [1] 54/5         survey [7] 11/24    23/17                  51/12 83/8
straight [1] 9/24       12/8 12/14 14/14  temperatures [1]       thinking [2] 4/19
strategies [1]          15/11 16/25 22/5   33/18                  78/3
 22/10                 surveys [1] 80/21  temporarily [1]        third [6] 8/7 8/7
strategy [7] 6/14      survival [1] 35/12  57/25                  10/21 10/22 60/14
 6/21 6/21 10/23       suspected [2] 9/2  temporary [1] 72/21     74/9
 11/21 14/13 26/8       22/25             tendency [1] 13/17     third way [1] 8/7
Street [3] 1/16        suspended [5] 23/3 tenets [1] 5/23        thorough [1] 71/11
 1/20 1/24              28/19 29/2 32/17  tenor [1] 69/10        though [6] 13/24
stress [1] 61/18        49/23             tenuous [1] 65/13       18/3 38/13 38/21
stretch [1] 67/5       suspension [1]     term [9] 16/11 18/4     72/25 78/8
strictly [1] 57/17      51/13              18/5 38/11 47/12      thought [9] 9/18
strikes [1] 75/24      suspicion [1] 12/20 50/4 52/12 55/25       11/18 23/13 46/20
strong [1] 70/15       sustain [1] 53/3    56/4                   54/20 59/11 64/2
strongly [1] 42/19     swab [1] 41/6      termination [1]         69/8 69/9
struck [4] 73/8        switch [1] 56/12    78/4                  thoughtful [1]
 73/13 73/17 74/9      symptoms [8] 7/19  terminology [1] 7/7     71/11
structured [2]          8/18 9/3 13/1 23/21
                                          terms [16] 5/25 6/4    thoughts [5] 11/23
 45/22 53/5             23/24 42/4 42/6    6/20 18/16 18/19       41/13 45/1 45/12
struggle [1] 54/3      system [1] 82/19    19/6 19/24 20/23       72/20
struggling [1]                             23/16 33/24 34/16     thousand [1] 68/9
 48/16                 T                   36/15 59/18 60/23     three [12] 5/25 8/6
subject [1] 83/8       table [3] 23/19     72/22 75/5             8/13 10/6 13/15
subjected [1] 60/19     24/12 37/18       terrific [3] 43/19      35/14 52/14 58/20
subjects [1] 80/3      tablet [2] 63/1     44/10 44/12            58/21 68/9 73/8
submit [3] 75/15        64/23             test [21] 7/22 7/23     73/13
 75/20 77/17           take some [1] 63/13 8/1 8/2 10/4 12/19    throat [1] 23/24
submitted [1] 70/5     talk [18] 6/10 10/3 12/24 13/7 14/13      throughout [3] 26/8
subsidy [1] 52/12       10/8 23/7 24/14    16/25 17/2 19/16       28/4 67/20
ticketCase  1:19-cv-03185-RDM
       - visited                Document 90-3 Filed 05/18/20 Page 100 of 101      99

                      transmitted [3]     10/19 25/11 25/17      updated [4] 23/23
T                      28/7 28/10 32/16   79/20                   24/2 49/24 56/5
ticket [1] 42/2       travel [4] 28/16   understands [1]         upgraded [1] 65/18
ties [1] 74/10         28/18 28/18 80/17  43/1                   upon [5] 10/13 13/1
timeframe [1] 71/12   treatment [37] 5/2 Understood [2]           13/10 24/21 76/16
timeline [1] 22/23     46/1 47/1 49/8     80/25 81/11            upped [1] 65/14
times [6] 16/13        50/10 50/11 52/22 undertaken [1]          Urban [1] 1/15
 20/12 36/1 48/5       52/23 53/1 53/10   22/11                  usage [2] 27/3
 58/21 63/7            53/12 53/14 53/18 undone [1] 57/21         37/10
tips [1] 61/18         53/22 53/23 54/7  unexposed [1] 74/15     use [25] 13/9 14/7
TLC [2] 66/10 66/11    54/9 54/10 54/11  unit [43] 4/16 4/17      26/7 29/7 29/9
to be [1] 73/10        54/25 56/5 56/12   7/24 8/1 8/24 9/17      29/10 31/17 33/14
today [11] 3/13        56/13 56/18 56/19  9/22 9/25 10/1          34/20 35/22 39/16
 4/11 25/9 47/15       57/5 58/8 59/23    10/16 12/22 24/8        42/20 62/1 62/15
 55/25 60/22 62/5      60/23 61/15 62/22  24/18 25/4 25/15        63/8 64/15 65/4
 73/1 75/7 75/12       64/19 64/21 66/8   38/20 40/23 41/10       65/7 65/23 66/24
 82/10                 66/11 71/1 71/3    42/22 46/6 47/4         68/1 68/3 68/17
today's [1] 65/20     treatments [1]      47/17 54/15 57/16       68/22 70/7
together [6] 9/6       70/17              57/17 57/20 57/21      used [16] 13/8
 10/15 11/23 48/8     trial [1] 51/24     58/4 58/4 58/13         21/10 29/20 30/10
 77/11 79/24          trick [1] 63/2      58/15 59/23 60/13       32/22 33/13 33/18
told [8] 14/24        TRO [11] 74/11      60/13 60/14 61/11       33/21 36/21 38/10
 15/20 37/1 43/2       74/23 75/2 76/3    62/4 62/9 62/12         45/21 46/5 55/6
 54/6 57/9 65/17       76/21 76/23 77/8   66/9 67/2 67/3 69/1     66/15 67/20 67/21
 70/5                  78/3 78/10 78/11  UNITED [3] 1/1 1/9      useful [3] 14/9
tolerance [1] 61/19    79/7               22/22                   46/19 70/14
tomorrow [12] 25/9    trouble [2] 37/2   units [65] 7/6 7/6      using [14] 7/7 31/7
 72/22 77/3 77/4       37/4               7/8 8/14 8/14 8/15      34/17 34/18 37/6
 77/17 78/1 78/6      true [2] 25/8 83/4  8/20 9/21 10/10         37/12 38/21 39/21
 78/14 78/22 79/1     truth [1] 66/5      10/10 10/15 11/2        39/24 43/10 54/25
 79/5 79/10           try [3] 14/19 16/25 11/2 20/2 20/20         55/1 55/18 66/20
tool [2] 14/10         70/15              24/10 26/12 26/15      usual [1] 16/14
 42/20                trying [7] 15/25    27/11 28/2 28/4        usually [1] 5/24
toothbrush [1]         18/1 18/16 20/19   32/23 37/12 37/15      utilized [2] 26/17
 33/14                 32/13 57/4 74/7    38/14 40/10 42/10       26/18
top [2] 16/1 73/9     tuberculosis [5]    44/4 46/3 46/4
touch [1] 62/6         28/21 28/22 28/22  46/10 47/2 47/6        V
touching [2] 31/19     28/24 29/16        47/7 47/10 47/10       vacancies [1] 60/9
 43/6                 tubes [1] 32/23     47/11 47/12 47/12      vacant [3] 57/10
towards [2] 15/18     Tuesday [4] 34/25   47/13 47/15 47/16       57/24 60/16
 49/11                 37/9 75/23 76/1    47/16 54/24 55/22      vacate [1] 75/14
track [2] 74/2 74/7   Tuesday's [1] 76/20 56/1 56/15 60/5        variables [1] 5/25
tracking [3] 73/25    turn [2] 3/21 9/13  60/10 63/22 66/14      vast [1] 70/9
 73/25 73/25          turned [1] 10/19    66/17 66/19 66/19      vector [1] 35/8
tracts [1] 32/24      turns [1] 9/15      69/5 70/3 70/4         vectors [1] 71/6
traditional [2]       TV [3] 44/4 62/6    70/17 71/2 73/14       verbally [1] 25/21
 47/7 56/13            62/6               73/16 74/3 74/3        versus [4] 3/3 4/24
traffic [1] 10/23     twice [1] 33/18     80/17 80/18             5/5 80/13
trained [2] 13/19     two [29] 4/14 8/3  universal [5] 26/7      via [4] 1/12 1/22
 70/18                 10/5 10/13 10/17   26/8 43/4 47/16         2/2 58/20
trainee [1] 53/25      10/18 13/22 23/18  62/23                  video [1] 61/20
training [2] 11/14     25/16 25/18 40/4  universally [2]         videocamera [1]
 39/18                 43/4 44/7 46/3     54/10 69/17             25/22
transcript [2] 1/8     49/20 51/13 51/25 university [4]          view [2] 6/13 73/1
 83/4                  51/25 52/14 53/21  14/23 15/18 40/23      viewed [1] 73/15
transferred [3]        55/9 57/19 63/24   48/7                   violence [1] 57/20
 4/16 4/17 12/22       65/3 66/19 69/23  University's [1]        viral [2] 5/19 24/5
transfers [4] 56/24    72/20 73/3 77/16   4/3                    virtually [1] 66/23
 57/6 57/11 57/15     type [1] 80/7      unless [1] 31/3         virus [12] 5/20
transitional [1]      types [3] 8/13 27/5unquote [1] 8/22         13/4 20/11 28/7
 47/3                  48/20             unsteady [3] 58/24       30/7 32/2 32/4
transitioned [1]      typically [1] 61/1  58/24 58/24             32/14 32/15 35/11
 19/4                                    unusual [1] 4/11         35/13 47/25
transmissible [1]     U                  up [17] 6/8 10/19       viruses [1] 33/8
 28/22                U.S [1] 2/24        13/2 20/18 22/21       visit [2] 46/5
transmission [10]     unable [1] 62/15    24/12 27/25 30/17       58/14
 4/13 5/19 19/19      uncertain [1] 56/11 33/11 35/14 38/19      visitation [4]
 24/25 32/13 32/14    unclear [2] 28/6    39/14 50/12 60/6        23/16 66/20 66/21
 33/8 33/9 33/15       56/23              67/8 71/16 77/11        66/24
 35/8                 under [6] 3/11 9/1 upcoming [1] 61/25      visited [3] 46/3
      Case- 1:19-cv-03185-RDM
visited...   zero               Document 90-3 Filed 05/18/20 Page 101 of 101   100

                      welcome [1] 73/18     year [1] 51/13
V                     well-served [1]       years [2] 19/5
visited... [2] 54/9    19/6                  29/10
 60/6                 weren't [1] 40/19     yesterday [9] 4/7
visitors [4] 23/3     wetness [1] 28/13      4/12 10/18 11/5
 23/20 37/21 49/4     what's [8] 5/4 13/3    11/10 11/19 26/13
visits [3] 55/2        16/6 56/7 56/23       31/6 65/16
 55/2 55/2             59/2 59/9 64/10
vital [4] 33/17       who's [7] 6/4 17/4    Z
 37/12 37/14 39/25     17/4 58/15 63/15     zero [1]   22/7
volunteer [1] 81/5     67/1 68/2
vouchers [2] 51/13    whole [3] 10/15
 51/15                 41/23 55/15
W                     widely [1] 38/10
                      wifi [4] 65/9 65/11
wait [3] 72/11         65/13 65/23
 75/19 75/22          willing [5] 14/24
waiting [2] 50/25      15/1 15/18 50/23
 70/24                 75/14
WALDMAN [15] 2/2      Windows [3] 65/19
 3/8 4/2 17/23 17/24   65/20 65/20
 19/10 21/24 24/3     wiped [1] 33/20
 24/23 25/12 42/2     within [7] 4/13
 44/12 71/9 74/13      10/24 12/21 22/13
 79/12                 29/10 46/10 67/15
Waldman's [1] 42/13   without [5] 7/19
wall [2] 37/4 65/12    14/16 29/3 36/14
ward [2] 4/15 7/4      79/7
wards [2] 7/8 74/5    women [1] 57/21
Wash [1] 59/11        wonderful [1] 67/10
Washington [9] 1/4    wondering [1] 57/8
 1/13 1/15 1/16 1/20  wore [1] 29/13
 1/25 2/25 4/2 14/23  work [34] 12/17
watch [2] 39/7         14/22 17/11 34/8
 67/10                 35/18 43/7 45/25
watched [1] 67/1       46/8 48/1 49/12
water [2] 36/23        49/16 50/15 50/19
 39/16                 58/7 58/11 58/13
way [22] 3/20 7/10     58/15 59/25 60/7
 7/17 8/7 10/2 14/10   64/15 69/4 69/17
 31/4 34/11 50/17      69/18 69/19 70/1
 51/12 55/15 55/19     70/13 70/16 71/15
 62/22 62/23 64/3      71/19 72/19 72/24
 65/19 67/9 69/6       79/23 79/24 80/3
 69/21 71/24 75/25    workable [1] 76/12
 80/5                 worked [6] 15/2
ways [2] 64/4 69/16    17/10 49/20 50/1
wear [8] 26/13         52/11 77/10
 29/24 30/1 34/10     worker [3] 50/13
 34/21 34/22 34/25     60/4 61/9
 38/16                workers [3] 29/16
wearing [14] 26/15     51/15 69/3
 26/23 27/11 27/12    working [9] 17/22
 28/3 30/20 32/5       49/19 67/13 70/3
 33/5 35/3 38/2        70/12 70/13 73/24
 40/12 40/16 41/9      81/22 82/19
 43/3                 works [4] 16/25
Webex [8] 46/5         76/14 81/20 81/22
 54/10 54/25 55/1     World [1] 39/17
 55/5 58/20 64/16     worn [1] 29/17
 65/23                worried [2] 69/12
Wednesday [6] 35/1     76/22
 76/3 76/9 76/23      worry [1] 60/17
 78/5 78/18           wrapped [1] 20/18
week [9] 17/14        written [6] 8/5
 21/18 21/18 34/9      10/7 12/18 64/25
 39/10 42/22 45/2      68/8 75/3
 53/1 58/21
weekend [1] 66/5     Y
weeks [1] 73/3       yard [1]     66/15
